Jones, Andrews & Ortiz
                                                          Attorneys At Law
                                              A Professional Corporation
                                             10100 Reunion Place, Suite 600
                                                San Antonio, Texas 7821 6
                      Telephone 210/344-3900                        Telecopy 210/366-4301
                                                                                            Writer's E-mail Address:
                                                                                                  ray@jao-law.com


                                                          March 31, 2015



 Mr. Keith E. Hottle                                                                   Via Regular Mail
 Clerk of the Court
 Fourth Court of Appeals
 300 Dolorosa Street, Suite 3200
                                                                                                              cry
 San Antonio, Texas 78205-3037                                                          :^^/-\.               -o
                                                                                                              50

 Mr. Gerard C. "Gerry" Rickhoff                                                        Via-,Regtftar Mcph
 Bexar County Clerk                                                                         5 c^               V
 Bexar County Clerk's Office                                                                ,•-



                                                                                            '?"' Z."^-
                                                                                                                3

 100 Dolorosa Street, Suite 104                                                                          "~         •*

 San Antonio, Texas 78205                                                                    •:] £&


           RE:       Case No. 14-1067; Dennis Olivares v. State Farm Bank and Rausch, Sturm, Irael,
                     Enerson & Hornik, In the Supreme Court of Texas.
                     Case No. 04-14-00143-CV, In the FourthCourt of Appeals, San Antonio, Texas.
                     Cause No. 370251, In the County Court at Law No. Two, BexarCounty, Texas.

Dear Court Clerks:


       Enclosed please find for your records a copy of State Farm Bank, F.S.B.'s Response to
Dennis Olivares' Petition for Review, which has been efiled with the Supreme Court of Texas.

          Thank you for your attention to this matter.


                                                                    Very truly yours




/eh
Enclosure




F:\RRO\214-933\Correspondence\statecourt.ltr.033115.wpd
-^



       CC:


       Mr. Dennis Olivares                                     Via Regular Mail
       10935 Whisper Ridge
       San Antonio, Texas 78230

       Ms. Yvonne Mikulik                                      Via Regular Mail
       Law Office of Yvonne Mikulik
       6060 North Central Expressway, Suite 500
      Dallas, Texas 75206

      Mr. Steve Ali "Steve" Javandoost                         Via Regular Mail
      Mr. Seung W. Chae
      Rausch, Sturm, Israel, Enerson & Hornik, LLC
      15660 North Dallas Parkway, Suite 350
      Dallas, Texas 75248




     F:\RRO\214-933\Correspondence\statecourt.Itr.033115.wpd
                            CASE NO. 14-1067




                                  IN THE
                     SUPREME COURT OF TEXAS




                             Dennis Olivares,                                     %$KjI*i-.-.ii
                                Petitioner,
                                                                -_                            -•"-< —r*

                                    V.                         -' \^                      ryj--

                                                               --/\
                                                                i: . v* \
                                                                                       X»     -•••*
                                                                                              2^
                                                                                       ~o
                                                                                       ?0
                                                                                              •>cr-r;
                       STATE FARM BANK AND                     -r. >**                  1
                                                                                       PO
          RAUSCH, STURM, ISRAEL, ENERSON & HORNIK,Oo
                                             jNXkO^
                                                                                       33»    £-,b
                                                                „
                                                                    * *'"*t-%_^
                                                                       ""^^r^N.        3
                               Respondents
                                                                                                      -»



                                                               -        ^W—-           ——
                                                                                              '"--/•

                                                                   « ^                 C/l     x
                                                                                               i ' "'*
                                                                                                      ""
                                                                                       •E-




                               Petition from

Case No. 04-14-00143-CV, in the Fourth Court of Appeals, San Antonio, Texas,
                                    and
Cause No. 370251, in the County Court at Law No. Two, Bexar County, Texas


             STATE FARM BANK, F.S.B.'S RESPONSE TO
            DENNIS OLIVARES' PETITION FOR REVIEW



                                          Ray R. Ortiz / State Bar No. 15324280
                                          John Sudyka / State Bar No. 19463400
                                          JONES, ANDREWS & ORTIZ, P.C.
                                          10100 Reunion Place, Suite 600
                                          San Antonio, Texas 78216
                                          Telephone: (210) 344-3900
                                          Facsimile: (210)366-4301

                                          ATTORNEYS FOR STATE FARM
                                          BANK, F.S.B.
                            CASE NO. 14-1067




                                  IN THE
                     SUPREME COURT OF TEXAS




                             Dennis Olivares,
                                Petitioner,

                                    V.


                       STATE FARM BANK AND
          RAUSCH, STURM, ISRAEL, ENERSON & HORNIK,
                               Respondents



                               Petition from

Case No. 04-14-00143-CV, in the Fourth Court of Appeals, San Antonio, Texas,
                                    and
Cause No. 370251, in the County Court at Law No. Two, Bexar County, Texas



             STATE FARM BANK, F.S.B.'S RESPONSE TO
            DENNIS OLIVARES' PETITION FOR REVIEW



                                          Ray R. Ortiz / State Bar No. 15324280
                                          John Sudyka / State Bar No. 19463400
                                          JONES, ANDREWS & ORTIZ, P.C.
                                          10100 Reunion Place, Suite 600
                                          San Antonio, Texas 78216
                                          Telephone: (210) 344-3900
                                          Facsimile: (210) 366-4301

                                          ATTORNEYS FOR STATE FARM
                                          BANK, F.S.B.
                  IDENTITY OF PARTIES AND COUNSEL


Petitioner:                   Dennis Olivares


Petitioner's Counsel:         Dennis Olivares
                              Acting Pro Se
                              10935 Whisper Ridge
                              San Antonio, Texas 78230
                              210-492-1439 Telephone
                              210-492-1439 Telecopy

Respondent (or Bank):         State Farm Bank, F.S.B.

Respondent's (or Bank's)      Ray R. Ortiz
Counsel in this Court:        John Sudyka
                              Jones, Andrews & Ortiz, P.C.
                              10100 Reunion Place, Suite 600
                              San Antonio, Texas 78216
                              Telephone: (210) 344-3900
                              Facsimile: (210) 366-4301

Respondent's (or Bank's)      Steve Ali "Steve" Javandoost
Counsel in the Trial Court:   Seung W. Chae
                              Michael R. Castro
                              Nathanial D. Kitz         ,
                              Lourdes R. Slinsky
                              Christina S. Mitchell
                              Michael J. Garza
                              Kelvina Wiley
                              Michael Young
                              Rausch, Sturm, Israel, Enerson & Hornik, LLC
                              15660 North Dallas Parkway, Suite 350
                              Dallas, Texas 75248
                              .877-689-7966 Telephone
                              866-456-3744 Toll Free Telephone
                              877-492-5185 Telecopier
                              TABLE OF CONTENTS


Identity of Parties and Counsel                                                        i

Table of Contents                                                                     ii


Index of Authorities                                                                 iv


Record, Exhibit, Docket, and Appendix References                                     vi

Statement of the Case                                                               vii


Statement of Jurisdiction                                                           viii


Issues Presented                                                                     ix


Reasons to Refuse Review                                                              1


Statement of Facts                                                                    4


Summary of the Argument                                                               8

Argument                                                                             11

I.     Petitioner was provided with the clerk's and reporter's records free of
       charge for purposes of his appeal from the summary judgment granted
       to the Bank and Local Rule 7.2(b) established reasonable safeguards
       relating to Petitioner's access to those records                              11

II.    The Court of Appeals correctly dismissed Petitioner's appeal because,
       despite having access to the free-of-charge clerk's and reporter's records
       at the Court of Appeals' offices and despite several extensions of time
       and notices to do so, Petitioner failed to file a briefcomplying with Rule
       38.1(g) of the Texas Rules of Appellate Procedure                             15

III.   The Trial Court correctly granted summary judgment to the Bank as it
       presented competent, uncontro verted evidence conclusively proving (a)
       the existence of a valid contract between the Bank and Petitioner, (b)

                                           ii
      performance or tendered performance by the Bank pursuant to the
      contract, (c) breach of the contract by Petitioner, and (d) damages
      sustained by the Bank as a result of Petitioner's breach              17

Conclusion and Prayer .                                                     19

Certificate of Compliance                                                   20

Certificate of Service                                                      21


Appendix                                                             Tabs 1 - 9




                                      m
                          INDEX OF AUTHORITIES


Cases


State Farm Bank v. Olivares, No. 370251 (Bexar County Court
at Law No. Two, Order on Plaintiffs Amended Motion for
SummaryJudgment, filed May 8, 2014), appeal dism'd,
Olivares v. State Farm Bank, No. 14-00143-CV, 2014 WL 5649794
(Tex. App. - San Antonio Nov. 5, 2014, pet. filed)
(not designated for publication)                                             vii

Olivares v. State Farm Bank, No. 14-00143-CV, 2014 WL 5649794
(Tex. App. - San Antonio Nov. 5, 2014, pet. filed)
(not designated for publication)                                 vii, 2, 7, 9, 16

In re C.H.C., 331 S.W.3d426 (Tex. 2011)                          viii, 8, 11, 19

Barnes v. First Victoria National Bank, 878 S.W.2d 666
(Tex. App. - Corpus Christi 1994, no pet.)                      2, 9, 12, 13, 14

Boiling v. Farmers Branch Independent School District,
315 S.W.3d 893 (Tex. App.-Dallas 2010, no pet.)                  2, 3, 9, 15, 16

Wakefield v. Wells Fargo Bank, N.A., 2013 WL 4414826
(Tex. App. - Houston [14th Dist] Nov. 14, 2013, no pet.)
(not designated for publication)                                      3, 10, 18

Webster v. Allstate Insurance Co., 833 S.W.2d 747
(Tex. App. -Houston [1st Dist] 1992, no pet.)                              5, 17

Quanaim v. Frasco Restaurant & Catering, 17 S.W.3d 30
(Tex. App. - Houston 14th Dist. 2000, pet. denied)                       10, 18

In re Guardianship of Olivares, 2008 WL 5206169
(Tex. App. - Amarillo Dec. 12, 2008, pet. denied)
(not designated for publication)                                              14

Mansfield State Bank v. Cohn, 573 S.W.2d 181 (Tex. 1978) '                    15

                                        IV
Mitchell v. Dallas County, 2014 WL 7685422 (Tex. App. -
Dallas Dec. 18, 2014, no pet.) (not designated for publication)             15

Strange v. Continental Casualty Co., 126 S.W.3d 676 (Tex. App. -
Dallas 2004, pet. denied), cert, denied, 543 U.S. 1076 (2005)               15

Strachan v. FIA Card Services, 2011 WL 794958
(Tex. App. - Houston [14th Dist.] March 8, 2011, pet. denied)
(not designated for publication)                                            18

Keenan v. Gibraltar Savings Association, 754 S.W.2d 392
(Tex. App. - Houston [14th Dist.] 1988, no writ)                            18

Life Insurance Co. of Virginia v. Gar-Dai, Inc.,
570 S.W.2d 378 (Tex. 1978)                                                  18

Rules and Statutes


4th TEX. APP. (SAN ANTONIO) LOC. R. 7.2(b)                             1, 8, 12
TEX. GOV'T CODE ANN. § 51.204(a)(1) (Vernon 2015)                        1,11

TEX. R. APP. P. 12.3                                                     1, 11

TEX. R. APP. P. 38.1(g)                                                2, 9, 15

TEX. R. APP. P. 42.3                                               3, 9, 15, 16

TEX. GOV'T CODE ANN. § 22.004(a) (Vernon 2015)                              12

TEX. R. APP. P. 1.2                                                         12

TEX. R. CIV. P. 3a                                                          12

TEX. R. CIV. P. 7                                                           15

Other Authorities

4th TEX. APP. (SAN ANTONIO) LOC. R.,
OrderAdopting Local Rules                                             . 1,12

                                         v
      RECORD, EXHIBIT, DOCKET, AND APPENDIX REFERENCES

If and where applicable:

       References to the Clerk's Record are in the form "CR Vol.[ #], P. [ #]."

       References to the Reporter's Record are in the form "RR Vol. [ #], P. [#]."

       References to Petitioner's Exhibits are in the form "PX [#]."

       References to the Bank's Exhibits are in the form "BX [#]."

       References to the Documents filed with and indexed on the dockets of the
       Court ofAppeals and Supreme Court (which are incorporated herein and made
       a part of this Response) are in the form "4th CT. DKT., DOC. [name], filed
       [date]"1 or "SUP. CT. DKT., DOC. [name], filed [date]"2, respectively.

       References to the Exhibits contained in the Appendix attached to, incorporated
       in, and made a part of this Response are in the form "Appx. [#]."




       1The docketof the Court ofAppealsfor the underlying appellatecasefor whichPetitioner
is seeking review and the documents filed in the appellate case are available at
http://www.search.txcourts,gov/Case.aspx?cn=04-14-00143-CV&coa=coa04. For purposes of
brevity, references to "4™ CT. DKT., DOC. [name] filed [date]" do not include the internet
website at which the docket or document may be seen.

       2The docket of the Supreme Court for this case and the documents filed in this case are
availableathttp://www.search.txcourts.gov/Case.aspx?cn=14-1067&coa=cossup. Forpurposesof
brevity, references to "SUP. CT. DKT., DOC. [name] filed [date]" do not include the internet
website at which the docket or document may be seen.

                                             vi
                         STATEMENT OF THE CASE


Nature of the Case           The Bank sued Petitioner for breach of contract arising
and Parties:                 from Petitioner's default on a credit card account.


Trial Court:                 Honorable Jason W. Wolff, County Court at Law
                             No. Two, Bexar County, Texas.

Trial Court's Disposition:   The Trial Court granted summary judgment to the
                             Bank. State Farm Bank v. Olivares, No. 370251
                             (Bexar County Court at Law No. Two, Order on
                             Plaintiff's AmendedMotionfor Summary Judgment,
                             filed May 8,2014), appeal dism'd, Olivares v. State
                             Farm Bank, No. 14-00143-CV, 2014 WL 5649794
                             (Tex. App. - San Antonio Nov. 5, 2014, pet. filed)
                             (not designated for publication); CR Vol. 1, P. 444;
                             Appx. 1.

Court of Appeals:            Fourth Court of Appeals, San Antonio, Texas (per
                             curiam opinion).

Court of Appeals'            The Court ofAppeals, on its own initiative, dismissed
Disposition:                 Petitioner's appeal because, despite several
                             extensions of time and notices to do so, Petitioner
                             failed to file a briefcontaining citations to the clerk's
                             and reporter's records in the statement of facts and
                             arguments sections of his brief. Olivares v. State
                             Farm Bank, No. 14-00143-CV, 2014 WL 5649794
                             (Tex. App. - San Antonio Nov. 5, 2014, pet. filed)
                             (not designated for publication); Appx. 2.




                                      VI1
                        STATEMENT OF JURISDICTION


       This Court does not have jurisdiction under section 22.001(a)(6) of the Texas

Government Code. The Court of Appeals, on its own initiative, correctly dismissed

Petitioner's appeal because, despite having access to the clerk's record and reporter's

records provided to Petitioner free of charge at the offices of the Court of Appeals in

accordance with its Local Rule 7.2(b) and despite several extensions of time and

notices to do so, Petitioner failed to file an appellate briefcontaining proper citations

to the clerk's and reporter's records in accordance with Rule 38.1(g) of the Texas

Rules of Appellate Procedure. This case does not conflict with In re C.H.C, 331
S.W.3d 426 (Tex. 2011). For this and other reasons, this Court should not exercise

its discretionary jurisdiction in this instance.




                                           vm
                               ISSUES PRESENTED

1.     Is it reasonable that Petitioner, who admits in his self-styled "Appellant's

       Affidavit of Inability to Pay Appeal Costs" that he is able to pay the costs of

       "filing (gasoline [and] parking)[,] [p]leadings[,] and showing up for hearings"

       and who does not identify any specific physical or mental disability or

       impairment preventing him from doing so, has to inspect the clerk's and

      reporter's records (which were prepared without charge to Petitioner) at the

      offices of the Court of Appeals in accordance with its Local Rule 7.2(b)?

2.    Did the Court of Appeals properly dismiss Petitioner's appeal because

      Petitioner, despite having access to the free-of-charge clerk's and reporter's

      records at the Court ofAppeals' offices and despite several extensions oftime

      and notices to do so, failed to file an appellate briefcontaining proper citations

      to the clerk's and reporter's records in accordance with Rule 38.1(g) of the

      Texas Rules of Appellate Procedure?

3.    Did the Trial Court properly grant summaryjudgment to the Bank where (a)

      the Bank presented competent evidence conclusively establishing (i) the

     . existence of a valid contract between the Bank and Petitioner, (ii) performance

      or tendered performance by the Bank pursuant to the contract, (iii) breach of

      the contract by Petitioner, and (iv) damages sustained by the Bank as a result

      of Petitioner's breach; and (b) Petitioner failedto offeranysummary-judgment

      proof to create a genuine issue of material fact as to his obligation?

                                          ix
                         REASONS TO REFUSE REVIEW

       For purposes of Petitioner's appeal to the Court of Appeals of the summary

judgment granted by the Trial Court, Petitioner requested that the clerk's and

reporter's records relating to the Trial Court's proceedings be prepared and sent to the

Courtof Appeals. See4th CT. DKT., DOC. Appellant's Affidavit ofInability to Pay

Appeal Costs filed March 11, 2014; CR. Vol. 1, P. 303; Appx. 3. The records were

prepared and sent to the Court of Appeals without charge to Petitioner. See 4th CT.

DKT., DOC. Clerk's notice regarding receipt ofReporter's Record filed June 9,

2014; Clerk's notice regarding receipt, ofReporter'sRecord filed June 11, 2014; &

Clerk's notice regarding receipt of Clerk's Record filed June 24, 2014.

       Rule 7.2(b) of the Local Rules of the Fourth Court of Appeals specifies that,

unless otherwise ordered, "[p]arties who are representing themselves and are not

licensed attorneys may inspect a record only in designated areas within the Court's

offices."     See 4th TEX. APP. (SAN ANTONIO) LOC. R. 7.2(b) at

http://www.txcourts.gov/4thcoa/practice-before-the-court/local-rules.aspx; see also

TEX. GOV'T CODE ANN. 51.204(a)(1) (Vernon 2015) (clerk of court of appeals

"shall... file and carefully preserve records certified to the court and papers relative to

the record"); TEX. R. APP. P. 12.3 ("[appellate] clerk must safeguard the record and

every other item filed in a case"). The Local Rules of the Fourth Court of Appeals

were adopted with the permission of this Court and the Texas Court of Criminal

Appeals. See 4th TEX. APP. (SAN ANTONIO) LOC. R, Order Adopting Local

                                             1
Rules, at http://www.txcourts.gov/4thcoa/practice-before-the-court/local-rules.aspx.

Petitioner had access to the clerk's and reporter's records at the Court of Appeals'

offices. See 4th CT. DKT., DOC. Order filed September 19, 2014; Appx. 4.

       In his self-styled "Appellant's Affidavit of Inability to Pay Appeal Costs,"

Petitioner admits on page 1 that he is able to pay the costs of "filing (gasoline [and]

parking)[,] [p]leadings[,] and showing up for hearings." See 4th CT. DKT., DOC.

Appellant's AffidavitofInability to Pay Appeal Costs filed March 11,2014; CR. Vol.

1, P. 303; Appx. 3. He does not allege any specific physical or mental disability or

impairmentpreventing him from being able to appear at the Court ofAppeals' offices

to examine the clerk's or reporter's records. See id.; Appx. 3. Absent some special

circumstance that wouldmake on-premisesinspectionimpossibleor impracticable, the

safeguards set out in Local Rule 7.2(b) are reasonable. See Barnes v. First Victoria

NationalBank, 878 S.W.2d 666, 667 (Tex. App. - Corpus Christi 1994, no pet.).

       Further, an appellant such as Petitioner has an obligation under the Texas Rules

ofAppellate Procedure to file a briefcontaining recordreferences to support his, her, or

its statement of the case. See Boiling v. Farmers Branch Independent School District,

315 S.W.3d 893, 895 (Tex. App. - Dallas 2010, no pet.); see also TEX. R. APP. P.

38.1(g). Here, despite having access to the clerk's and reporter's records and despite

several extensions oftime and notices to do so, Petitioner failedto file a briefcontaining

appropriate citations to the clerk's and reporter's records. See Olivares v. State Farm

Bank, 2014 WL 5649794, at *1 (Tex. App. - San Antonio Nov. 5,2014, pet. filed) (not
designated for publication); Appx. 2.               The Court of Appeals therefore correctly

dismissed Petitioner's appeal ofthe Trial Court's summary judgment ruling. See Boiling

v. Farmers Branch Independent School District, 315 S.W.3d 893, 897 (Tex. App. -

Dallas 2010, no pet); see also TEX. R. APP. P. 42.3.

        In addition, the amended summaryjudgment motion filed in the Trial Court by the

Bank included proofshowing (a) the existence ofa valid contract between the Bank and

Petitioner, (b) perfonnance or tender ofperformance by the Bank under the contract, (c)

Petitioner's breach ofthe contract, and (d) the damages sustained by the Bank as a result

ofPetitioner's breach ofthe contract. CR Vol. 1,P. 314;Appx. 5. WhilePetitionerfiled

an untimely response to the Bank's amended motion for summaryjudgment3, he did not

attach any affidavit or summary-judgment evidence. CR Vol. 1. P. 407: Appx. 8. As

such, Petitioner's response did not raise a genuine issue of material fact as to his

obligation and the Trial Court correctly granted summary judgment to the Bank. See

Wakefield v. Wells Fargo Bank, N.A., 2013 WL 4414826, at *4 (Tex. App. - Houston

[14th Dist.] Nov. 14, 2013, no pet.) (not designated for publication).
        This Court should accordinglyTefuse review.



        3Petitioner's response was filed without leave of the Trial Court on May 5, 2014, which was
three (3) days before the scheduled May 8, 2014 hearing on the Bank's amended summary judgment
hearing. CR Vol. 1, P. 433; Appx. 6. According to the records obtained directlyfrom the Bexar County
Clerk's Office, the Trial Court ordered on May 8, 2014, that Petitioner's late-filed response be struck.
Appx. 7. The clerk's record sent to the Court of Appeals does not, however, contain a signed
counterpart oftheTrialCourt's Orderto StrikeDefendant's Response to Plaintiffs Motionfor Summary
Judgment. Subject to and without waiver of the Bank's right to seek supplementation of the clerk's
record, this brief will therefore proceed as if Petitioner's late-filed response had not been so stricken.
                                STATEMENT OF FACTS


       Respondent State FarmBank, F.S.B. ("Respondent" or "Bank") brought Cause

No. 370251 against Petitioner Dennis Olivares ("Petitioner") in the Bexar County

Court at Law No. Two ("Trial Court") for breach of contract arising out of

Petitioner's default on a credit card account. CR Vol. 1, P. 11. The Bank filed an

amended summary judgment motion and the hearing on the motion was set for May

8,2014. CR Vol. 1, P. 314 & 433; Appx. 5 & 6. In support of its amended summary

judgment motion, the Bank attached a Business Records Affidavit and some fifty-two

(52) pages of records showing the existence ofa valid contract between the Bank and

Petitioner, performanceor tendered performanceby the Bank pursuant to the contract,

Petitioner's breach ofthe contract, and the damages sustained by the Bank as a result

of Petitioner's breach. CR Vol. 1, P. 314; Appx. 5.

       Petitioner submitted without leave of the Trial Court an untimely response to

the Bank's amended summaryjudgment motion on May5,2014, whichwasthree (3)

days before the scheduled May 8, 2014 summaryjudgment hearing4. CR Vol. 1, P.

407 & 433; Appx. 6 & 8. No affidavit or summary-judgment evidence was attached



        4As mentioned, according to the records obtained directlyfrom the Bexar County Clerk's
Office, the Trial Courtordered on May 8,2014, that Petitioner's late-filedresponsebe struck. Appx.
7. The clerk's record sent to the Court of Appeals does not, however, contain a signed counterpart
of the Trial Court's Order to Strike Defendant's Response to Plaintiffs Motion for Summary
Judgment. Subject to and without waiver of theBank's right to seeksupplementation ofthe clerk's
record, this brief proceeds as if Petitioner's late-filed response had not been so stricken.
to Petitioner's response5. CRVol. 1. P. 407: Appx. 8: & CR Vol. 1,P. 115. On May

8,2014, the Trial Court granted the Bank's amended motion for summaryjudgment.

CRVol. 1. P. 444: Appx. 1.

        Petitioner, albeit prematurely, filed an appeal of Cause No. 370251 with the

Fourth Court of Appeals ("Court of Appeals) on March 3, 2014. 4th CT. DKT.,

DOC. Defendant's Notice ofAppeal filed March 3, 2014. He filed his "Appellant's

Affidavit ofInability to Pay Appeal Costs" on March 11,2014, in which he asked that

the clerk's and reporter's records be prepared without cost to him. 4th CT. DKT.,

DOC. Appellant's Affidavit ofInability to Pay Appeal Costs filed March 11, 2014;

CR. Vol. 1, P. 303; Appx. 3. In his Affidavit, Petitioner admitted on page 1 that he

was able to pay the costs of "filing (gasoline [and] parking)[,] [p]leadings[,] and

showing up for hearings" and he did not identify any specific physical disability or

impairment preventing him from being able to appear at the Court ofAppeals' offices

to examine the clerk's or reporter's records. Id.: Appx. 3.

       The clerk's and reporter's records were prepared at no cost to Petitioner and

sentto the Court ofAppeals on June 9,11, and24,2014, respectively. 4th CT. DKT.,

DOC. Clerk's notice regarding receipt of Reporter's Record filed June 9, 2014;


       5Although Petitioner's late-filed response refers on page 4 to "the Affidavit attached to
Defendant's Original Opposition/Objection to Summaryjudgment," there was no such "Affidavit."
CR Vol. 1, P. 115. Petitioner appears to be equating a verified response with an affidavit, which it
is not. See Webster v. Allstate Insurance Co., 833 S.W.2d 747,749 (Tex. App. - Houston [1st Dist]
1992, no pet.).
Clerk's notice regarding receipt ofReporter's Record filed June 11,2014; & Clerk's

notice regarding receipt ofClerk's Record filed June 24, 2014. After extensions of

time to do so, Petitioner filed his initial appellate briefon August 12, 2014. 4™ CT.

DKT., DOC. Appellant's Initial Brief'filed August 12,2014.

       On August 14,2014, the Court ofAppeals, on its own initiative, observed that

no citations to the clerk's or reporter's records were contained in the statement of

facts and arguments sections of Petitioner's brief. 4th CT. DKT., DOC. Order filed

August 14, 2014; Appx. 9. The Court of Appeals therefore ordered that Petitioner's

brief be stricken from the appellate record and that Petitioner file by September 15,

2014, an amended brief complying with Rule 38.1(g) and (i) of the Texas Rules of

Appellate Procedure. Id.; Appx. 9.

       On September 13,2014, Petitioner filed a motion requesting copies ofthe clerk's

and reporter's records. 4th CT. DKT., DOC. Appellant's Motion for Release of

Transcripts toAnnotateInitial Brief'filed September 13,2014. In his motion, Petitioner

acknowledged that he had been informed that he had to review the records in the offices

ofthe Court ofAppeals pursuant to Local Rule 7.2(b). Id. & PX 2 attached to same. He

againdid not identifyanyspecificphysicaldisabilityorimpairment preventinghimfrom

being able to appear at the Court ofAppeals' offices to examinethe clerk's or reporter's

records (nor did he explain why he could not take a bus, ride a bicycle, or solicit a ride

from someone to travel to the Court of Appeals' offices). Id.
      The Court of Appeals denied Petitioner's motion on September 19, 2014, and

ordered that he file an amended brief containing appropriate record citations by

October 3, 2014. 4th CT. DKT, DOC. Order filed September 19, 2014; Appx. 4.

The Court of Appeals additionally warned Petitioner that, if he did not do so, his

appeal would be dismissed for failure to comply the Court of Appeals' order. Id.;

Appx. 4.

      Petitioner did not file an amended brief containing appropriate record

references in the statement of facts and arguments sections ofhis briefby the October

3, 2014 deadline. Because Petitioner did not comply with the Court of Appeals'

order, his appeal was dismissed on November 5,2014. Olivares v. State Farm Bank,

2014 WL 5649794, at *1 (Tex. App. - San Antonio Nov. 5, 2014, pet. filed) (not

designated for publication); Appx. 2. Thereafter, on December 22, 2014, Petitioner

filed his petition seeking this Court's review of the Court of Appeals' dismissal

ruling. SUP. CT. DKT, DOC. Petition for Review filed December 22, 2014.




                                         7
                      SUMMARY OF THE ARGUMENT


      Petitioner seeks review of the Court ofAppeals' November 5, 2014 dismissal

order, contending that it conflicts with this Court's decision in In re C.H.C, 331
S.W.3d 426 (Tex. 2011). It does not. Petitioner's contentions are disingenuous and

misplaced because:

      1.    Petitioner was provided with the clerk's and reporter's records for

            purposes of his appeal at no charge. See 4th CT. DKT, DOC. Clerk's

            notice regarding receipt of Reporter's Record filed June 9, 2014;

            Clerk's notice regarding receipt ofReporter's Record filed June 11,

            2014; & Clerk's notice regarding receipt of Clerk's Record filed June

            24, 2014. The records were maintained by the Clerk of the Court of

            Appeals and Petitioner had access to them at the offices of the Court of

            Appeals in accordance with its Local Rule 7.2(b). See 4th TEX. APP.

            (SAN ANTONIO) LOC. R. 7.2(b) at http://www.txcourts.gov/4thcoa/

            practice-before-the-court/local-rules aspx.

      2.    In his self-styled "Appellant's Affidavit of Inability to Pay Appeal

            Costs," Petitioner admits on page 1 that he is able to pay the costs of

            "filing (gasoline [and] parking)[,] [p]leadings[,] and showing up for

            hearings." See 4™ CT. DKT, DOC. Appellant's Affidavit ofInability

            toPay Appeal Costs filed March 11,2014; CR. Vol. 1, P. 303; Appx. 3.

            He does not allege any specific physical disability or impairment

                                         8
     preventing him from being able to appear at the Court of Appeals'

     offices to examine the clerk's or reporter's records. Id.; Appx. 3.

     Absent some special circumstance that would make on-premises

     inspection impossible or impracticable, the safeguards set out in Local

     Rule 7.2(b) are reasonable. See Barnes v. First Victoria National Bank,

     878 S.W.2d 666, 667 (Tex. App. - Corpus Christi 1994, no pet.).

3.   Petitioner has an obligation under the Texas Rules of Civil Procedure to

     file a brief containing record references to support his, her, or its

     statement of the case. See Boiling v. Farmers Branch Independent

     School District, 315 S.W.3d 893,895 (Tex. App. - Dallas 2010, no pet.);

     see also TEX. R. APP. P. 38.1(g). Here, despite having access to the

     clerk's and reporter's records (which were prepared and sent to the Court

     of Appeals without charge to Petitioner) and despite several extensions

     of time and notices to do so, Petitioner failed to file a brief containing

     appropriate citations to the clerk's and reporter's records. See Olivares

     v. StateFarm Bank, 2014 WL 5649794, at *1 (Tex. App. - San Antonio

     Nov. 5, 2014, pet. filed) (not designated for publication); Appx. 2. The

     Court ofAppeals therefore correctly dismissed Petitioner's appeal ofthe

     Trial Court's summaryjudgment ruling. See Boiling v. FarmersBranch

     Independent School District, 315 S.W.3d 893, 897 (Tex. App. - Dallas

     2010, no pet.); see also TEX. R. APP. P. 42.3.
       4.      The amended summaryjudgment motion filed in the Trial Court by the

               Bank included proof showing (a) the existence of a valid contract

               between the Bank and Petitioner, (b) performance or tender of

               performance by the Bank under the contract, (c) Petitioner's breach of

               the contract, and (d) the damages sustained by the Bank as a result of

               Petitioner's breach of the contract.          CR Vol. 1, P. 314; Appx. 5.

               Petitioner, without leave of the Trial Court, submitted an untimely

               response totheBank'samended summaryjudgment motion6 thatdid not

               include any affidavit or summary-judgment evidence. CR Vol. 1, P.

               407; Appx. 8. As such, Petitioner's response did not raise a genuine

               issue of material fact as to his obligation and the Trial Court correctly

               granted summaryjudgment to the Bank. See Wakefield v. Wells Fargo

               Bank, N.A., 2013 WL 4414826, at *4 (Tex. App. - Houston [14th Dist.]

               Nov. 14, 2013, no pet.) (not designated for publication); see also

               Quanaim v. Frasco Restaurant & Catering, 17 S.W.3d 30, 42 (Tex.

               App. - Houston 14th Dist. 2000, pet. denied).

       6As previously noted, Petitioner's response was filed without leave of the Trial Court on
May 5, 2014, which was three (3) days before the scheduled May 8, 2014 hearing on the Bank's
amended summaryjudgment hearing. CR Vol. 1, P. 433; Appx. 6. The records obtained directly
from the Bexar County Clerk's Office indicate that the Trial Court ordered on May 8, 2014, that,
Petitioner's late-filed response be struck. Appx. 7. A signed counterpart of the Trial Court's Order
to Strike Defendant's Response to Plaintiffs Motion for Summary Judgment is not at this time
included in the clerk's record sent to the Court ofAppeals, however. Given this, and subject to and
without waiver ofthe Bank's right to seek supplementation of the clerk's record, this briefproceeds
as if Petitioner's late-filed response had not been so stricken.

                                                10
                                   ARGUMENT


I.    Petitioner was provided with the clerk's and reporter's records free of
      charge for purposes ofhis appeal from the summary judgment granted to
      the Bank and Local Rule 7.2(b) established reasonable safeguards relating
      to Petitioner's access to those records.


      It is undisputed that the clerk's and reporter's records were prepared and sent

to the Courtof Appeals free ofchargeto Petitioner. See4th CT. DKT, DOC. Clerk's

notice regarding receipt of Reporter's Record filed June 9, 2014; Clerk's notice

regarding receipt of Reporter's Record filed June 11, 2014; & Clerk's notice

regarding receipt of Clerk's Record filed June 24, 2014. This comports with this

Court's pronouncement in In re C.H.C, 331 S.W.3d 426,429 (Tex. 2011) regarding

an indigent party's right to a free record for purposes of an appeal. It is also

undisputed that Petitioner was informed by the Court ofAppeals that he must review

the records at the offices of the Court of Appeals pursuant to its Local Rule 7.2(b).

See 4th CT. DKT, DOC. Order filed September 19, 2014; Appx. 4.

      The Clerk of the Court of Appeals is, by statute and by rule, assigned the duty

to protect the record and every item filed in a case. See TEX. GOV'T CODE ANN.

51.204(a)(1) (Vernon 2015) (clerk of court of appeals "shall ... file and carefully

preserve records certified to the court and papers relative to the record"); TEX. R.

APP. P. 12.3 ("[appellate] clerk must safeguard the record and every other item filed

in a case"). In furtherance of this duty, Local Rule 7.2(b) specifies that, unless

otherwise ordered, "[p]arties who are representing themselves and are not licensed

                                         11
attorneys may inspect a record only in designated areas within the Court's offices."

See    4th   TEX.     APP.     (SAN     ANTONIO)         LOC.     R.    7.2(b)    at

http://www.txcourts.gov/4thcoa/practice-before-the-court/local-rules.aspx.    Local

Rule 7.2(b) was adopted by the Court of Appeals with the permission of this Court

and the Texas Court of Criminal Appeals. See 4th TEX. APP. (SAN ANTONIO)

LOC. R, Order Adopting Local Rules, at http://www.txcourts.gov/4thcoa/practice-

before-the-court/local-rules.aspx.

      Courts may establish rules that govern the prosecution of appeals so long as

they are reasonable and do not amount to a denial ofjustice. See, e.g., TEX. GOV'T

CODE ANN. § 22.004(a) (Vernon 2015) (supreme court invested with rule-making

power in practice and procedure in civil actions but rules may not abridge, enlarge,

or modify litigant's substantive rights); TEX. R. APP. P. 1.2 (appellate court may,

with permission ofsupreme court, promulgate local rules not inconsistent with Texas

Rules of Appellate Procedure); TEX. R. CIV. P. 3a (judicial regions and district,

county, and probate courts may, with permission of supreme court, make local rules

not inconsistent with Texas Rules of Civil Procedure or rules of administrative

judicial region where court located). Absent some special circumstance that would

make on-premises inspection by Petitioner of the clerk's and reporter's records

impossible or impracticable, the safeguards set out in Local Rule 7.2(b) are

reasonable. See Barnes v. First Victoria National Bank, SIS S.W.2d 666, 667 (Tex.

App. - Corpus Christi 1994, no pet.).

                                         12
      The Barnes decision dealt with a situation substantially identical to that presented

in this case. There, notice was given by the appellate court to a pro se petitioner, Ms.

Carolyn Barnes, that her appeal would be dismissed if she did not file a response

showing grounds for continuing her appeal in light ofher failure to comply with the trial

court's order increasing bond. Ms. Barnes submitted a motion to check out the appellate

record and a motion for additional time to file a response. In her motion, Ms. Barnes

contended that a denial ofher request to check out the record amounted to a denial ofher

right to adequately respond to the notice of intent to dismiss her appeal. The Corpus

Christi Court of Appeals denied Ms. Barnes' motion, explaining:

             ... [T]he [Texas Rules ofAppellate Procedure] are silent concerning the
      restrictions which an appellate court may place on such possession, especially
      by a non-attorney, who is not an officer of the court subject to the same rules
      and standards of scrutiny as an attorney. Accordingly, this Court has followed
      the policy of allowing pro se parties to inspect the transcript only on the
      premises of the Court. Appellant [Ms. Barnes] has not alleged that she is
      unable to adequately inspect the transcript on the premises of this Court, nor
      has she alleged any specific disability to her being physically present at the
      Court for such an inspection. In the absence ofsome special circumstance that
      would make on-premises inspection impossible or impractical, this Court's
      policy is reasonable. Accordingly, appellant's motion to check out the
      transcript is denied.

See Barnes, 878 S.W.2d at 667.

      Here, Petitioner admitted on page 1 of his "Appellant's Affidavit of Inability

to Pay Appeal Costs" that he is able to pay the costs of "filing (gasoline [and]

parking)[J [p]leadings[,] and showing up for hearings." See 4th CT. DKT, DOC.

Appellant's Affidavit ofInability toPayAppealCosts filed March 11,2014; CR. Vol.

                                           13
1, P. 303; Appx. 3. Petitioner did not allege any specific physical disability or

impairment preventing him from being able to appear at the Court ofAppeals' offices

to examine the clerk's or reporter's records (nor did he even attempt to explain why

he would have been unable to take a bus, use a bicycle, or solicit a ride from someone

to travel to the offices ofthe Court of Appeals sometime during the eighty-three [83]

day period between August 14, 2014, when the Court of Appeals notified Petitioner

that he needed to file an appellate briefcontaining appropriate record references, and

November 5, 2014, the date on which the Court of Appeals dismissed Petitioner's

appeal because he failed to file a compliant brief). See id.; Appx. 3: cf. In re

Guardianship ofOlivares, 2008 WL 5206169, at *2 (Tex. App. - Amarillo Dec. 12,

2008, pet. denied) (not designated for publication) (referring to Petitioner and stating

fact-finder could reasonably conclude "[Mr.] Olivares has the ability to earn wages

and care for himself... [but] opted to live offhis potentially incapacitated mother and

expend her finite estate for his own benefit").

      While Petitioner, as a claimed indigent, may be entitled to have the clerk's and

reporter's records prepared without charge to him and sent to the Court of Appeals

where he has access to the records for purposes of his appeal, he is not entitled to

receive his own personal copy of the records at additional public expense. Under

these facts, the application of Rule 7.2(b) to Petitioner was and is reasonable. See

Barnes v. First Victoria National Bank, 878 S.W.2d 666, 667 (Tex. App. - Corpus

Christi 1994, no pet).

                                          14
II.   The Court of Appeals correctly dismissed Petitioner's appeal because,
      despite having access to the free-of-charge clerk's and reporter's records
      at the Court of Appeals' offices and despite several extensions oftime and
      notices to do so, Petitioner failed to file a brief complying with Rule 38.1(g)
      of the Texas Rules of Appellate Procedure.

      A pro se litigant such as Petitioner is allowed to represent himself or herself at

trial or on appeal. See TEX. R. CIV. P. 7. Self-representation carries with it the

responsibility to comply with applicable rules and procedures, including the Texas

Rules of Appellate Procedure if a pro se litigant chooses to represent himself or

herself at the appellate level. See Mansfield State Bank v. Cohn, 573 S.W.2d 181,

184-185 (Tex. 1978); see also Mitchell v. Dallas County, 2014 WL 7685422, at *1

(Tex. App. - Dallas Dec. 18,2014, no pet.) (not designated for publication); Strange

v. Continental Casualty Co., 126 S.W.3d 676, 678 (Tex. App. - Dallas 2004, pet.

denied), cert, denied, 543 U.S. 1076 (2005).

      In particular, a pro se litigant such as Petitioner is obligated under the Texas

Rules of Appellate Procedure to file a brief containing record references to support

his, her, or its statement of the case. See Boiling v. Farmers Branch Independent

School District, 315 S.W.3d 893, 895 (Tex. App. - Dallas 2010, no pet.); see also

TEX. R. APP. P. 38.1(g). The appellate court may, on its own initiative after giving

ten (10) days notice, dismiss an appeal because an appellant has failed to comply the

Appellate Rules, a court order, or a notice from the Clerk requiring a response or

other action within a specified period of time. See TEX. R. APP. P. 42.3.

                                          15
      Petitioner was ordered on August 14,2014, by the Court of Appeals to file an

appellate brief containing appropriate record citations no later than September 15,

2014. See 4th CT. DKT, DOC. Order filed August 14, 2014; Appx. 9. Petitioner

was aware that he was to review the clerk's and reporter's records (which were

prepared without cost to Petitioner) at the offices of the Court of Appeals. See 4th

CT. DKT, DOC. Order filed September 19, 2014; Appx. 4. Because no compliant

brief was filed by Petitioner by September 15,2014, Petitioner was again ordered on

September 19, 2014, by the Court of Appeals to file an appellate brief with

appropriate record citations; the deadline to do so was extended to October 3, 2014;

and Petitioner was warned by the Court of Appeals that his appeal would be

dismissed if he did not complywith the Court of Appeals' order. See 4th CT. DKT,

DOC. Order filed September 19, 2014; Appx. 4.

      Despite the August 14, 2014 and September 19, 2014 orders of the Court of
                    /


Appeals, Petitioner failed to file an appellate brief containing appropriate record

citations by the required October 3,2014 deadline. See Olivares v. State Farm Bank,

2014 WL 5649794, at *1 (Tex. App. - San Antonio Nov. 5, 2014, pet. filed) (not

designated for publication); Appx. 2. Given this, on November 5,2014, the Court of

Appeals correctly dismissed Petitioner's appeal. See Boiling v. Farmers Branch

Independent School District, 315 S.W.3d 893,897 (Tex. App.-Dallas 2010, no pet.);

see also TEX. R. APP. P. 42.3.



                                         16
III.   The Trial Court correctly granted summary judgment to the Bank as it
        presented competent, uncontroverted evidence conclusively proving (a) the
        existence of a valid contract between the Bank and Petitioner, (b)
        performance or tendered performance by the Bank pursuant to the
        contract, (c) breach of the contract by Petitioner, and (d) damages
        sustained by the Bank as a result of Petitioner's breach.

       The amended summary judgment motion filed in the Trial Court by the Bank

included a Business Records Affidavit and some fifty-two (52) pages of records

showing the existence of a contract between the Bank and Petitioner, performance or

tendered performance by the Bank under the contract, Petitioner's breach of the

contract, and the damages sustained by the Bank as a result of Petitioner's breach.

See CR Vol. 1, P. 314; Appx. 5. Petitioner, without leave of the Trial Court,

submitted an untimely response to the Bank's amended summaryjudgment motion

on May 5, 2014, which was three (3) days before the scheduled May 8, 2014

summaryjudgment hearing7. CR Vol. 1, P. 407 & 433; Appx. 6 & 8. No affidavit

or summary-judgment evidence was attached to Petitioner's response8. CR Vol. 1,

P. 407: Appx. 8: & CR Vol. 1, P. 115.


        7 As earlier discussed, the records obtained directly from the Bexar County Clerk's Office
indicate that the Trial Court ordered on May 8, 2014, that Petitioner's late-filed response be struck.
Appx. 7. The clerk's record sent to the Court of Appeals does not, however, contain a signed
counterpart of the Trial Court's Order to Strike Defendant's Response to Plaintiffs Motion for
Summary Judgment. Subject to and without waiverof theBank's rightto seeksupplementation of the
clerk's record, this brief proceeds as if Petitioner's late-filed response had not been so stricken.

       8As also previously discussed, although Petitioner's late-filed response refers on page 4 to
"the Affidavit attached to Defendant's Original Opposition/Objection to Summaryjudgment," there
was no such "Affidavit." CRVol. 1, P. 115. It appears that Petitioner is equating a verified response
with an affidavit, which it is not. See Webster v. Allstate Insurance Co., 833 S.W.2d 747, 749 (Tex.
App. - Houston [1st Dist.] 1992, no pet.).

                                                 17
        It is well settled that a summary-judgment response, even if verified, is not

summary-judgment proof.            See Quanaim v. Frasco Restaurant & Catering, 17
S.W.3d 30, 42 (Tex. App. - Houston 14th Dist. 2000, pet. denied). As a result,

Petitioner did not produce any evidence to controvert to the Bank's amended motion

for summary judgment and he did not raise any material fact issues as to his

obligation9. SeeStrachan v. FIA Card Services, 2011 WL 794958, at *3 (Tex. App.

- Houston [14th Dist.] March 8, 2011, pet. denied) (not designated for publication).

Because the Bank's amended summaryjudgment motion was sufficiently supported

by competent evidence, such evidence was uncontroverted, and there were no genuine

issues of material fact, the Trial Court correctly granted summary judgment to the

Bank. See Wakefield v. WellsFargo Bank, N.A., 2013 WL 4414826, at *4 (Tex. App.

- Houston [14th Dist.] Nov. 14, 2013, no pet.) (not designated for publication).




       9Even if the statements set out in Petitioner's response were somehow allowed as evidence
(which they are not), statements consisting only of conclusions are insufficient to raise an issue of
fact. See Keenan v. Gibraltar Savings Association, 754 S.W.2d 392, 393 (Tex. App. - Houston
[14th Dist] 1988, no writ) (citing Life Insurance Co. of Virginia v. Gar-Dai, Inc., 570 S.W.2d 378,
382 [Tex. 1978]).

                                                 18
                          CONCLUSION AND PRAYER

       The Court of Appeals, on its own initiative, correctly dismissed Petitioner's

appeal because, despite having access to the clerk's record and reporter's records

provided to Petitioner free of charge at the offices of the Court of Appeals in

accordance with its Local Rule 7.2(b) and despite several extensions of time and

notices to do so, Petitioner failed to file an appellate brief containing proper citations

to the clerk's and reporter's records in accordance with Rule 38.1(g) ofthe Texas Rules

ofAppellate Procedure. This case does not conflict within reC.H. C, 331 S.W.3d 426

(Tex. 2011). In addition, the Trial Court correctly granted summaryjudgment to the

Bank because it was sufficiently supported by competent evidence, such evidence was

uncontroverted, and there were no genuine issues of material fact.

      For this and other reasons, this Court should not exercise its discretionary

jurisdiction in this instance and the petition for review should be denied. The Bank

also respectfully requests any additional relief to which it may be entitled.

                                                Respectfully submitted,
                                                JONES, ANDREWS & ORTIZ, P.C.


                                                Bv: /s/ Rav R. Ortiz
                                                    Ray R Ortiz/ StateBar No. 11768450
                                                    John Sudyka/ StateBar No. 19463400
                                                    10100 Reunion Place, Suite 600
                                                    San Antonio, Texas 78216
                                                     Telephone: (210) 344-3900
                                                     Facsimile: (210) 366-4301
                                                ATTORNEYS FOR STATE FARM
                                                BANK, F.S.B.

                                           19
                      CERTIFICATE OF COMPLIANCE


      Based on the word count of the computer program used to prepare it, this brief

contains 5,152 words, excluding the portions ofthe briefexempt from the word count

under Rule 9.4(i)(l) ofthe Texas Rules ofAppellate Procedure. Additionally, based

on the computer program used to prepare it, this brief complies with the typeface

requirements of Rule 9.4(e) as it has been prepared in a conventional typeface no

smaller than 14-point font except for footnotes, if any, which are no smaller than 12-

point font.



                                              /s/ Rav R. Ortiz




                                         20
                           CERTIFICATE OF SERVICE


      The undersigned certifies that, on March 30, 2015, true and correct copies of

the foregoing were served via First Class United States Mail to the following:

       Mr. Dennis Olivares                          Ms. Yvonne Mikulik
       Acting Pro Se                                State Bar No. 24070271
       10935 Whisper Ridge                          Law Office of Yvonne Mikulik
       San Antonio, Texas 78230                     6060 NorthCentral Expressway, Suite 500
       210-492-1439 Telephone                       Dallas, Texas 75206
       210-492-1439 Telecopy                        214-800-2897 Telephone
       seravilo@netzero.net E-mail                  Telecopier number unknown
                                                    Electronic mailing address unknown
       Mr. Steve Ali "Steve" Javandoost             Mr. Seung W. Chae
       State Bar No. 24055735                       State Bar No. 24047837
       Rausch, Sturm, Israel, Enerson & Hornik, LLC Rausch, Sturm, Israel, Enerson & Hornik, LLC
       15660North Dallas Parkway, Suite 350 15660 North Dallas Parkway, Suite 350
       Dallas, Texas 75248                          Dallas, Texas 75248
       877-689-7966 Telephone                       262-796-7876 Telephone
       866-456-3744 Toll Free Telephone             866-456-3744 Toll Free Telephone
       877-492-5185 Telecopier                      877-492-5185 Telecopier
       lawfirmTX@rsieh.com E-mail                   lawfirmTX@rsiehxom E-mail
       Mr. Keith E. Hottle                          Mr. Gerard C. "Gerry" Rickhoff '
       Clerk of the Court                           Bexar County Clerk
       Fourth Court of Appeals                      Bexar County Clerk's Office
       300 Dolorosa Street, Suite 3200              100 Dolorosa Street, Suite 104
       San Antonio, Texas 78205-3037                San Antonio, Texas 78205
       210-335-2635 Telephone             210-335-2216 Telephone
       210-335-2762 Telecopier            210-335-2197 Telecopier'
       Electronic mailing address unknown Electronic mailing address unknown




                                                    /s/ Ray R. Ortiz



                                              21
                                   APPENDIX

                                        to

                     State Farm Bank, F.S.B.'s Response to
                      Dennis Olivares' Petition for Review


Trial Court's Order on Plaintiffs Amended
Motion for Summary Judgment                                     Tab 1

Olivares v. State Farm Bank, No. 14-00143-CV, 2014 WL 5649794
(Tex. App. - San Antonio Nov. 5, 2014, pet. filed)
(not designated for publication)   .                            Tab 2

Appellant's Affidavit of Inability to Pay Appeal Costs          Tab 3

Court of Appeals' Order dated September 19, 2014                Tab 4

Plaintiffs Amended Motion for Summary Judgment                  Tab 5

Plaintiffs Response to Defendant's Response to
Plaintiffs Traditional Motion for Summary Judgment              Tab 6

Trial Court's Order to Strike Defendant's Response
to Plaintiffs Motion for Summary Judgment                       Tab 7

Defendant's Repeated Objections to Plaintiffs Summary
Judgment Evidence & [sic] Opposition to SJ [sic] Motion         Tab 8

Court of Appeals' Order dated August 14, 2014                   Tab 9
                 TABl


Trial Court's Order on Plaintiffs Amended
     Motion for Summary Judgment
                                                     Case No. 3702S1
                                                                                                                    H
  STATE FARM BANK                                                                       In the County Court at Law No. 2
                     Plaintiff                                                                                          of




 DENNIS OLIVARES                                                                                  BEXAR County Texas

                    Defendant(s)


               ORDER ON PLAINTIFF'S AMENDED MOTION FOR SUMMARY JUDGMENT

       After considering PlaintiffSTATE FARMBANK'S Motionfor Summary Judgment, the response, if anyby

Defendant DENNIS OLIVARES, and the evidenceand authority presented, the Court GRANTS Plaintiffs Motionfor

Summary Judgment.

       IT IS, THEREFORE, ORDERED, ADJUDGED, and DECREED that the Plaintiff, STATE FARM BANK, is

entitled to recover from the Defendants, DENNIS OLIVARES:

       1.     Judgment in the amount of $13,612.07 as actual damages for breach of contract;

       2.     All costs of court, which as of the date of this judgment total $307.00; said total consists of the following

              itemized costs:


              a.      Suit filing fees of $212.00;

              b.      Process service fees of $95.00

      3.      Post-Judgment interest at the lawful rate of 5.00 percent per annum from the date of Judgment.

      All writs and process shall be issued without further Order of the Court.

      SIGNED this %" day of          PW^t                20T

                                                         JUDGE
                                                                       LM
                                                                       SIDING




                                                     444
                                                                7>v    /
..« __^8£«^   .,'&«&.. i. .«.»,*«&:
                           TAB 2


Olivares v. State Farm Bank, No. 14-00143-CV, 2014 WL 5649794
        (Tex. App. - San Antonio Nov. 5, 2014, pet. filed)
                  (not designated for publication)
 Westlaw.
                                                                                                                  Page 1
 Not Reported in S.W.3d, 2014 WL 5649794 (Tex.App.-San Antonio)
 (Cite as: 2014 WL 5649794 (Tex.App.-San Antonio))

                                                              may inspect a record only in designated areas of the
H                                                             Court's offices."). Accordingly, appellant's motion was
                                                              denied; however, the deadline for appellant to file his
Only the Westlaw citation is currently available.             amended brief containing appropriate citations to the
                                                              record was extended to October 3,2014. This court's order
SEE TX R RAP RULE 47.2 FOR DESIGNATION                        stated, "If appellant does not file a brief containing
AND SIGNING OF OPINIONS.                                      appropriate record citations by October 3, 2014, this
                                                              appeal will be dismissed for failure to comply with this
MEMORANDUM OPINION                                            court's order. See TEX. R.APP. P. 42.3."

        Court of Appeals of Texas, San Antonio.                    Because appellant did not file an amended brief by
                                                              the stated deadline, appellant failed to comply with this
               Dennis Olivares, Appellant                     court's order. Accordingly, this appeal is dismissed. See id.
                            v.

               State Farm. Bank, Appellee                     Tex.App.-San Antonio, 2014

                 No. 04-14-00143-CV                           Olivares v. State Farm Bank
                                                              Not Reported in S.W.3d,- 2014 WL 5649794
        Delivered and Filed: November 5, 2014                 (Tex.App.-San Antonio)

From the County Court at Law No. 2, Bexar County,             END OF DOCUMENT
Texas, Trial Court No. 370251, Honorable Jason Pulliam,
Judge Presiding

Dennis Olivares, San Antonio, TX, for Appellant.
Yvonne Mikulik, Dallas, TX, for Appellee.

Sitting: Catherine Stone. Chief Justice, Karen Angelini.
Justice, Sandee Bryan Marion. Justice

             MEMORANDUM OPINION


PER CURIAM


    *1 By order dated August 14, 2014, appellant's brief
was stricken from the appellate record because appellant's
brief did not contain citations to the record in the
statement of facts and arguments sections of his brief.
TEX.R.APP. P. Rule 38.1(g).(i). Appellant was ordered to
file an amended brief containing appropriate record
citations in the statement of facts and arguments sections
of his brief no later than September 15, 2014.

    On September 13, 2014, appellant filed a motion
requesting a copy of the record. In his motion, appellant
acknowledged that he had been informed that he must
review the record in this court's offices. See 4th Tex.App.
(San Antonio) Loc. R. 7.2(b) ("Parties who are
representing themselves and are not licensed attorneys

                              )2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
fefc.   .&-
                       TAB 3


Appellant's Affidavit of Inability to Pay Appeal Costs
                                                                                                    ACCEPTED
                                                                                               04-14-00143-CV
                                                                                      FOURTH COURT OF APPEALS
                                                                                           SAN ANTONIO, TEXAS
                                                                                             3/11/2014 7:44:02 PM
                                                                                                   KEITH HOTTLE
                                      Cause No. 370251                                                   CLERK



STATE FARM BANK &                                                    IN THE COUNTY COURT
Rausch, Sturm, et al.,
                                                                              FILED IN
Plaintiffs                                                              4th COURT OF APPEALS
              v.                                                     NUlflftttrtWWO. TEXAS
                                                                        03/11/2014 7:44:02 PM
                                                                           KEITH E. HOTTLE
DENNIS OLIVARES,                                                                Clerk
Defendant   .                                                        BEXAR COUNTY, TEXAS



      APPELLANT'S AFFIDAVIT OF INABILITY TO PAY APPEAL COSTS


TO THE PRESIDING JUDGE OF SAID COURT:

       Defendant hereby submits to this Court this duplicative Affidavit of Indigence whose

averments were embedded in earlier Motions and Affidavits submitted in this Case and the


companion federal Case No. SA-12-CA-1071-HLH. By submitting this Document, Defendant-

Appellant seeks to continue defending himself in this Cause and his appeals therefrom without

further costs and fees assessed him in any jurisdiction; he has no present ability to pay anything

beyond the bare costs of researching, producing, copying, notarizing, and filing (gasoline +

parking) Pleadings and showing up for hearings. This is hardship enough. Defendant lacks the

cadre of paralegals and secretaries of his Opponents.


    1. I am Dennis Olivares, pro se, the Defendant in the above-cited Cause.            I am the

Appellant in Appeal No. 04-14-00143-CV. I am of sound mind and capable of making this

Affidavit and associated Motions and Appeals.


   2. I began my defense in this Cause pro se back in December, 2011, and proceeded alone

until I was able to retain Bill Clanton, Esq. on October 17, 2012. Having been deserted by that
attorney last June— over disputes relating to the prosecution of discovery in the federal offshoot

FDCPA Case— I have resumed proceeding pro se in this Cause since then. I remain indigent all

that time and into the foreseeable future.



    3. I first submitted an Affidavit regarding my indigent state in my Answer and Affidavit

in Support of Objections... & Opposition to Summary Tudgment Motion dated September 14,

2012. At least one parallel Affidavit was also filed last August as part of a successful Opposition

to Summary Tudgment in federal court for companion Case No. SA-12-CA-1071-HLH.


    4. The estimated costs of the Reporter's Records are $150 for the typed Transcript of the

Hearing of December 20th and $275 for the Rehearing of January 31st. The estimated cost of the

Clerk's Record is negligible since less than a dozen short Pleadings are indicated.


    5. I have no regular income from any source since 2001 and have filed no tax returns as a

result. There is no requirement to file if total income does not exceed $6500. I made $900 in

2008. I've not been able to earn much more than halfof that in any year since! This year may be

different: So far, I've earned $400 editing commercial copy for a friend.

    6. Rather, I have been borrowing money from friends and relatives and doing odd jobs and

ghostwriting when I can find such opportunities.           I was actively seeking employment

commensurate with my education, training, professional experience and career interests.

However in the last few years, I've been trying to secure employment doing anything! I had no

idea it would be so difficult to secure a decent job in this local market when I moved back home

in 2001. I remain optimistic as something is sure to come around in due course since I am not

without considerable qualifications, achievement or positive work habits, but I am increasingly
                                                 2
being made to face the fact that I am simply one of the 44 million chronically unemployed in this

nation's sad economy. The longer I remain unemployed, the more certain I never will be again!

I haven't drawn a regular paycheck since my 13-year employment as a NASA spacecraft

engineer ended in 1999. That's a 15-year losing streak!

    7. For the record, I am owed $8350 from another indigent in California after a successful

mail-fraud prosecution 3 years ago, but I have not and will never see another dime of that court-

ordered restitution since the court sent me a check for $220 several years ago.

    8. I have no spouse or any dependents who could help extricate me from this unfortunate

economic situation.




    9.   Exhibit 1 is a single Document which demonstrates my continuing indigence by virtue of

his most recent grant of $189/month in Food Stamps (SNAP). I've now been receiving such

public assistance for 3.5 years.


    10. Exhibit 2 is another Document demonstrating my indigence by virtue of his receiving

$748 which turned into a net credit to CPS (gas/electric utility) in the amount of $761 for the

forthcoming winter of 2011 from Bexar County's Energy Crisis Program. That bill had been

building for over 2 years to that level. It is hoped that such evidence of Defendant's penurious

situation will show legitimate poverty and not some cynical attempt to skip-out on debts.


  - 11. I do not currently own any real or significant personal property.         As a potential

beneficiary of my Parents' Living Trust, I have a possible one-third future interest in the

following real property: a single-family dwelling on a quarter-acre located here in town at

10935 Whisper Ridge, which has been my domiciliary since 1969. I can raise no money from this
potential future asset at this time since I do not own any part of it yet, and the IRS has an illicit

Lien (Exhibit 3) for upwards of $230,000 on it should I ever get any form of legal ownership of

or interest in any real property!


    12. I have about $15 cash in my wallet today and no checking account for the past 5 years.

Even these funds originated as loans from my Aunt Trinidad and other friends and relatives.


    13. My other assets include: One 1991 GMC Sonoma/Syclone pick-up which no longer runs

reliably... smokes (burns oil) furiously and needs body work. I also own a 1989 Pontiac Trans

Am, and a 1992 GMC Jimmy/Typhoon which are all in pieces and haven't run in years! They are

potential vehicles at best and have virtually no resale value in their current disassembled

condition; none is less than a month away from being rendered road-worthy and offered for

sale even if I could afford the time and hundreds to thousands of dollars it would take me to get

any one of these hot-rods rebuilt, tested, licensed, inspected, and painted (especially the Syclone

and Typhoon). Even if I were willing to overlook the enormous amounts of time and money I

poured into these vehicles in years past— always planning to sell at least two of them— the

total scrap value of any three of these works-in-progress would not net me even half of what I

need to fund this appeal and further litigation with these truculent Plaintiffs.


    14. I have no other personal assets— books, tools, clothes, records/CDs— that are not too

old, worn, and/or water-damaged to be of any marketable worth sufficient to generate even a

fraction of the amounts needed to survive at current Spartan levels and pay to exercise my own

civil rights of self-defense in this Cause. Moreover, I do not believe I can be legally compelled to

divest myself of personalty required to enable me to secure new employment and make a living.
                                                 4
    15.      My monthly expenses are borne completely on my last unexpired credit card

($1000 limit). These expenses vary with unforeseen household exigencies but essentially are

fairly stable each month and include: $30 for gasoline (when driving), car taxes, and insurance;

$220 for utilities; $5 for church and charities; $20 for credit card minimum; $90 for food (non-

SNAP), vitamins, and diabetic medicine; and maybe $50 for miscellaneous, including this

litigation... yielding a monthly total of just under $415. Because my actual outlays are primarily

driven by minimum payments on the credit card, I never pay that full total in any given month,

which is part of the reason I have been able to stretch my resources so far. Annually, I'm

usually able to survive in my current situation on between $3300 to 4700 per year.

    16.      I am not able to obtain a separate loan to pay for the costs of this Appeal or any

other element of this litigation because the money I have been using for the past five years to

pay my credit card is already loans intended solely for bare-survival needs. I'd get cut off fairly

quickly if it became known I was borrowing scarce funds to dump into the legal system. In my

present state of unemployment, with no collateral, I am not able to secure any further

commercial credit beyond what I already have.

    17.      The Exhibits herewith attached are true, verifiable documents that exist on the


hard-drive of Defendant's desktop computer and in his paper files; they have not been altered in

any way except for obvious black notations, receipt-stamps, and/or highlights.

    18.      That I am truly indigent is supported by the readily verifiable fact that not one of

my Opponents nor any court official in either federal or Bexar County has ever questioned or

challenged my penurious circumstances. They are unlikely to do so now, except as a further

waste of courts' time and my own dwindling resources....
                                                 5
                                                 Verification


STATE OF TEXAS                         §
                                       §
COUNTY OF BEXAR                        §

Before me, the undersigned notary, on this day personally appeared DENNIS OLIVARES, and
after being by me duly sworn, upon his oath, stated as follows:
       "My name is DENNIS OLIVARES. I am over 21 years of age and am fully
       competent to make this Affidavit. I am the Defendant-Appellant in the above-
       cited Cause and I am duly authorized to make this Affidavit. I have written and
       read the above Appellant's Affidavit of Inability to Pay Legal Costs, consisting of 7
       typed pages, including 3 Attachments, and the facts and statements contained
       herein are true, correct, verifiable, and within my personal knowledge."

Further, Affiant sayeth not:




Dennis Olivares, pro se
10935 Whisper Ridge
San Antonio, Texas 78230
seravilo@netzero.net
(210) 492-1439 [voice]




        SUBSCRIBED and SWORN TO before me by the said DENNIS OLIVARES on this
10    th day of March, 2014 to certify which, witness my hand and seal of office:




                                                        Not•ryPtip                             CERTIFICATE OF SERVICE



      I, Dennis Olivares, have served a true and correct copy of the foregoing Affidavit of

Inability to Pay... upon Yvonne Mikulik— Attorney of Record for the Co-Plaintiffs RSIEH and

State Farm Bank— by e-mail to her office of record in Addison/Dallas, Texas at

YMikulik@rsieh.com as well as her corporate inbox at lawfirm@rsieh.com on this 10th day of

March, 2014.




                                                           Si/*VYsJU                                                                                                          Form TF0001

                                    Exhibit 1                                                           December 2013

          HHSC - MIDLAND
          PO BOX 14900
          MIDLAND TX 79711-4900
                                                                 ft^ ITEXAS
                                                                         J* Health andHuman
                                                                         \     Services Commission

          Date:   01/10/2014
                                                                 Need help?
   Case Number:   1000375224 Call 2-1-1 or 1-877-541-7905
                                                                 If you have a hearing or speech disability^
                                                                 call 7-1-1 or any relay service.          |              Hi



                                                                         All numbers are free to call.                    §
                                                                                                                         8
                                                                                                                          o




                                                                 DENNIS OLIVARES
                                                                 10935 WHISPER RIDGE
                                                                 SAN ANTONIO TX 78230




Notice about your case:
SNAP Food Benefits
EDG number: 49265534

                                 Who gets SNAP Food Benefits
                      Name                                          Date                             Monthly Amount

Dennis Olivares                                           01/01/2014-06/30/2014                        $189.00           '



Facts we have about your case:
                             Money coming into your home (income)
                                                                                                         Monthly amount
                                                                                 Where the money          before taxes
         Month            Person who gets the money      Type of money                 comes from              (gross)
January 2014 - February                                                                                    $ 250.00
                          Dennis Olivares              Unearned Income         Gift or contribution
         2014
January 2014 - February                                Self-Employment         Construction/
                                                                                                           $     25.00
                          Dennis Olivares
         2014                                          Income                  Repair Work


                          Costs that lower your income (deductions)
         Month                          Type of cost                            Cost                   Deduction

 January 2014-February                                                       $ 340.11                  $ 281.11
                          Shelter
         2014

                                                                                                                         1857
                                                  Page 1 of 2
                                                                              €*ffl*(T Z
                                   BEXAR              COUNTY
                        DEPARTMENT OF COMMUNITY
                                        RESOURCES


DENNIS OLIVARES
10935 WHISPER RIDGE
SAN ANTONIO, TX 78230


                                                                           Case Id: 86081-5216
November 14,2011                                                           Case #: 2011-5216


                                   NOTICE OF ELIGIBILITY
                                       Aviso de Elegibilidad
                         You am eUgibift for the ENERGY CRISIS PROGRAM.
                            Ud. catifica para lo&banefidosdaasta programs.


Bexar County will pay             $*48J6            on yow^p^fifho, %>(                 3000180430
Sahara uripago

with                    CPS ENERGY
                                            NjO                                    November 14,2011
000                                                              fecha


                           s«£yoi^fmscbrrArSBI.
You will see the amount afts^your        v
Sa va notarnuastro pago en stuxfamaiguiantB de/proximo mas.
If you haveanyquestlonsj/sofitact me at (210} 335-6770 after 2:00 p.m. only.
Si tiana algunpragunta sobra asta asunto, favor da llamarma at (210) 335-6770 sotamanta
daapuas de tas 2:00 p.m.

  Total Benefit for 2011:    $748.36




        B«xarCo«iuyD^rtmom of Community Rttoureas    233N. Pecos Stmt, Sutta59ft   San Antonio,TX 78207
                             CSmtStiviMt: t*10}M*o770         F*x: (210)335*788
         Form 8519                                              Department of the Treasury • Internal Revenue Service
         (Rev. January 2001)                                      Taxpayer's Copy of Notice of Levy                                             3
     DATE:          12/11/2013                                                                      TELEPHONE NUMBER                SEQNUM      08552
                                                                                                    OF IRS OFFICE:
     REPLY TO:                                                                                        TOLL FREE                     1-800-829-7650
       ACS SUPPORT
                                                                                                       WI
           PO BOX 24017

           FRESNO, CA 93779-4017
                                                                                                TO:
                                                                                                       DENNIS OLIVARES
                                                  XX-XXXXXXX      '     ^^                             10935 WHISPER RIDGE ST
                                                                                                       SAN ANTONIO             TX    78230-3610352

                REVOCABLE LIVING TRUST
                PATRICIA MAE OLIVARES
                10503 MOUNT TIPTON
                SAN ANTONIO                          TX       78213-1627030
001799
                                                                                                    IDENTIFYING NUMBER(S):
                                                                                                                                                  -5216
                                                                                                0LIV        A    00



           Kind of Tax         Tax Period Ended      Unpaid Balance of Assessment                     Statutory Additions                     Total



          1040A                 12-31-2000                $    149,119.13                   $           81,527.94                      $     230,647.07




 THIS LEVY WONT ATTACHFUNDS IN IRAs, SELF-EMPLOYED INDIVIDUAL RETIREMENT                                              Total
 PLANS, OR ANYOTHER RETIREMENT PLANS IN YOUR POSSESSION OR CONTROL,                                                   Amount
 UNLESS IT IS SIGNED IN THE BLOCK TO THE RIGHT,                                  fr                                   Ouo^                   230,647.07


  We figured the interest and late payment penalty to.                                          01/09/2014


  Although we have told you to pay the amount you owe, it is still not paid. This is your copy of a notice of levy we
  have sent to collectthis unpaid amount. We will send other levies ifwe do not get enough with this one.
   Banks, credit unions, savings and loans, and similar institutions described in Section 408(n) of the
 , Internal Revenue Code must hold your money for 21 calendar days before sending it to us. They must
  include the interest you earn during that time. Anyone else we send a levy to must turn over your money,
   property, credits, etc. that they have (or are already obligated for) when they would have paid you.
  If you decide to pay the amount you owe now, please bring a guaranteed payment (cash, cashier's check,
  certified check, or money order) to the nearest IRS office with this form, so we can tell the person who received
  this levy not to send us your money. If you mail your payment instead of bringing it to us, we may not have time
  to stop the person who received this levy from sending us your money.

  If we have erroneously leviedyour bank account, we may reimburse you for the fees your bank charged you for
  handling the levy. You must file a claim with the IRS on Form 8546 within one year after the fees are charged.

  If you have any questions, or want to arrange payment before other levies are issued, please call orwrite us. If
  you write to us, please include your telephone number and the best time to call.


 Signature of Service Representative                                                        Title
                                                                                                        Operations Manager, ACS
                                                                                                                               FORM85t9                     TAB 4


Court of Appeals' Order dated September 19, 2014
                           Jfourtl) Court of Appeals;
                                  H>an Antonio, tKexas

                                      September 19, 2014

                                     No. 04-14-00143-CV


                                     Dennis OLIVARES,
                                          Appellant




                                    STATE FARM BANK,
                                         Appellee

                  From the County Court at Law No. 2, Bexar County, Texas
                                    Trial Court No. 370251
                           Honorable Jason Pulliam, Judge Presiding


                                        ORDER

       By order dated August 14, 2014, appellant's brief was STRICKEN from the record
because appellant's brief did not contain citations to the record in the statement of facts and
arguments sections of his brief. Tex. R. App. P. Rule 38.1(g),(i). Appellant was ordered to file
an amended brief containing appropriate record citations in the statement of facts and arguments
sections of his brief no later than September 15, 2014.

        On September 13, 2014, appellant filed a motion requesting a copy of the record. In his
motion, appellant acknowledges that he has been informed that he must review the record in this
court's offices. See 4th Tex. App. (San Antonio) Loc. R. 7.2(b) ("Parties who are representing
themselves and are not licensed attorneys may inspect a record only in designated areas of the
Court's offices."). Accordingly, appellant's motion is DENIED. Appellant's amended brief
containing appropriate citations to the record must be filed no later than October 3, 2014. If
appellant does not file a brief containing appropriate record citations by October 3, 2014, this
appeal will be dismissed for failure to comply with this court's order. See Tex. R. App. P. 42.3.




                                                    Catherinejstone, ChiefJustice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2014.




                                              Keitfi E. Hottle
                                              Clerk of Court
            ^                       TAB 5


Plaintiffs Amended Motion for Summary Judgment
                                                                                                      Our File No. 1176411

                                   W                Case No. 370251              '>~tJ
     STATE FARM BANK                                         §                        In the County Court at Law No. 2
                      Plaintiff                              §                                                               of
                                                             §
                                                             §
                                                             §
 v-                                                          §
 DENNIS OLIVARES                                             |                                     BEXARCounty Texas
                     Defendant(s)

                        PLAINTIFF'S AMENDED MOTION FOR SUMMARY JUDGMENT

        COMES NOW Plaintiff, STATE FARM BANK ("Plaintiff'), and files this Amended Motion for Summary
Judgment against Defendant(s) DENNIS OLIVARES (hereinafter referred to as "Defendant", whether singular or plural).
In support of its Motion, Plaintiff would show the Court the following:
                                            I. SUMMARY OF ARGUMENT

        Plaintiff sued Defendant for breach of contract arising from Defendant's default on a credit card account.
Plaintiff would show that it has produced sufficient evidence to establish each element of its breach of contract claim
against Defendant. More specifically, Plaintiff would show that the business records affidavit and exhibits attached
heretoestablish that a contractfor credit existed between Plaintiffand Defendant, that Plaintifftendered performance
under the contract by allowing Defendant to incur charges on Defendant's credit account with Plaintiff, that Defendant
breached the contract by failing to timely pay for charges incurred on the credit account, and that Plaintiff has suffered
economic damages as a result of Defendant's breach. Plaintiff would further show that existing State and Federal case
law provide that the attached evidence is sufficient to establish Plaintiffs breach of contract claim. Defendant has offered
no evidence to controvert the evidence provided by Plaintiff. Accordingly, Plaintiff is entitled to summaryjudgment on
its breach of contract claim against Defendant.
               n. EVTOENCE IN SUPPORT OF AMENDED MOTION FOR SUMMARY JUDGMENT

        This Amended Motion for Summary Judgment is supported by the following:
        1.       The Business Records Affidavit of the authorized representative for STATE FARM BANK , along with
                 attached exhibits, are attached hereto and incorporated herein full as "Exhibit 1".

                                        III. ARGUMENT AND AUTHORITIES


A.      Summary Judgment Standard                                                     !
        The law is well settled that summary judgment shall be granted if there is no genuine issue of material fact and
the undisputed facts show that a movant is entitled to judgment as a matter of law. TEX. R. CrV. PROC. 166a(c); Gaines
v.Hamman, 358 S.W.2d557, 563 (Tex. 1962). Once the movant establishes that there is no genuine issue of fact and
that it is entitled to summaryjudgment as a matter of law, the burden ofproofshifts to the nonmovant who must
produce summaryjudgment evidence to raise a fact issue. Casso v. Brand, 116 S.W.2d 551, 556 (Tex.1989).{emphasis
added). The Texas SupremeCourt has encouraged the use of summaryjudgment in order to avoid the delays of trial
when there is no genuine issue of material fact. City ofHouston v. Clear Creek Basin Authority, 589 S.W.2d 671, 676
(Te,, 1979).
B.      Elements of Breach of Contract Claim

        To beentitled to summar>T*Hgment on itsbreach ofcontract claim, Pl^WlMffis required to prove, asa matter of
law, the essential elements of breach of contract claim: (1) the existence of a valid contract between the Plaintiff and
Defendant; (2) performance or tendered performance by the Plaintiff; (3) breach of the contract by the Defendant; and (4)
damages sustainedas a result of the breach. PrimeProducts, Inc. V. S.S.I. Plastics, Inc., 97 S.W.3d 631(Tex.App-
Houston [1st Dist.] 2002, pet. denied.).
/.       ValidContractfor CreditExists Between Plaintiffand Defendant
        This lawsuit arises from Defendant's default on a credit card account. All across Texas, courts have held that a
signed contract and/or application for credit is not necessary to establish the existence of a valid contract for a credit card
account. The Texas Supreme Court has held that a party may be bound by an agreement even without a signed
agreement, provided that the actions of the parties reflect a mutual intent to be bound. Haws & Garrett Gen. Contractors,
Inc. v. GorbettBros. Welding Co., 480 S.W.2d 607,609-10 (Tex. 1972).
        Courts have extended the Texas Supreme Court's reasoning to apply specifically in credit card account cases. In
Jones v. Citibank, the Fort Worth Court of Appeals held that "even if appellant never signed the card agreement, under
Texas law, she entered into a contract with appellee by accepting the benefits of their arrangement." Jones v. Citibank,
N.A., 235 S.W.3d 333, 338-39 (Tex.App.- Ft. Worth [2nd Dist.], 2007). The Houston Court of Appeals held that it is not
even necessary to prove that a copy of the contract was delivered because use of the credit card and payments on the
account can manifest intent that a contract become effective. Winchekv. American Exp. Travel Related, Til S.W.3d
197, 204 (Tex.App.-Houston [1 Dist.], 2007). Similar decisions have also been reached by the Dallas Court of Appeals
and the El Paso Court of Appeals. See Hinojosa v. Citibank (South Dakota), N.A. 2008 TexApp. Lexis 1532, at 7
(Tex.App.-Dallas [5thDist.], 2008) (regardless of application of Federal or Texas law contract found to exist where credit
card was issued and appellant used card); see also Benser v. Citibank (South Dakota) N.A., 2000 WL 1231386, at *5
(Tex.App.-El Paso, Aug. 31, 2000, no pet.) (not designated for publication) (court concluded that use of card and
payments to account showed cardholder understood obligation and that contract was formed).
        Federal case law further supports the position that a signed contract and/or application is not necessary to
establish the existence of a valid contract. See Stinger v. Chase Bank, 265 Fed. Appx. 224, 227 (2008) (by using the
credit card appellant demonstrated an intent to be bound by the credit agreement and no signed contract required); Heiges
v. JP Morgan ChaseBank, N.A., 521 F. Supp. 2d 641, 647 (N.D. Ohio, 2007) (issuance and use of credit card create a
legally binding agreementand no signed application is needed); BankofAm. v. Jarczyk, 268 B.R. 17, 22
(Bankr.W.D.N.Y. 2001) (issuance of credit card constitutes an offer and use of credit card constitutes acceptance);
Coleman v. Assurant, Inc., 508 F.Sup{J.2d 862, 867 (2007) (Under Delaware law a person may assent to the terms of a
credit agreement by using the credit card).
        Based on the foregoing authority, Plaintiffwould show that it hasproduced sufficient evidence to establish the
existence of a contract between Plaintiff and Defendant for the extension of credit. Plaintiff has attached hereto a
businessrecordsaffidavit, which authenticates account statements for the credit accountmadethe basis of this lawsuit.
The account statements contain Defendant's name, the billing address where the statements were sent, the account
number, and reflect purchases, cash advances and/or payments made on the account. Asthe court in Winchek held, a
contract for credit is created when the cardholder uses the card. Winchek, 232 S.W.3d at 204 The account statements

                                                            315
offered by Plaintiff show that Defendant used the card in question and thus, a valid contract for credit has been established.
2. PlaintiffTendered Performance^***1                                            **>¥&
        In a case such as this one, involving a breach of contract claim arising from a credit card account, a card
issuer tenders performanceby permitting a cardholder to use the credit card account to make purchases and/or obtain
cash advances and defer payment for those transactions. The card issuer pays for the transactions and/or cash advances on
behalf of the cardholder in exchangefor the cardholder's promise to pay the card issuer back at a later date, with interest
rate charges, late fees and other potential charges to apply as consideration for the cardholder's ability to defer payment.
        In the present case, Plaintiff has produced account statements reflecting that charges were incurred on and/or
payments from Defendant were credited to the credit account in question. By permitting Defendant to incur those charges
and defer payment for those charges, Plaintiff tendered performance. The previously cited Texas cases involving credit
card accounts involved similar facts and evidence, and support Plaintiffs position that the activity reflected in the
account statements attached hereto are sufficient proof that Plaintiff tendered performance under the contract. See Jones,
235 S.W.3d 338-39; Winchek, 232 S.W.3d at 204; Hinojosa, 2008 Tex.App. Lexis 1532, at *7; Benser, 2000 WL
1231386, at *5; and see also Duran v. Citibank (South Dakota), N.A., 2008 Tex.App. Lexis 2060, at *10-11
(Tex.App.-Houston [1stDist.], 2008).
3. Defendant Breached the Contractfor Credit
        The account statements presented by Plaintiffin this case establish that charges wereincurred on the credit
account in question and that a balance was due on said account. The account statements further provide a "minimum
payment due" for each monthly cycle as well as a payment due date. The account statements show that Defendant made
payment on the account, but then stopped payments on the account despite a balance remaining due. As such, the
evidence offered by Plaintiff clearly establish Defendant's breach of the contract for credit with Plaintiff. Again,
Plaintiffs argument in this regard is supported by the previously cited Texas cases, wherein various courts of appeals
have held that a cardholder's breach of a contract for credit can be established through account statements. See Jones,
235 S.W.3d 338-39; Winchek, 232 S.W.3d at 204; Hinojosa, 2008 Tex.App. Lexis 1532, at 7; Benser, 2000 WL 1231386,
                                               /
at *5; and Duran, 2008 TexApp. Lexis
2060,at*l(Ml.

4.      Damages Sustained As A Result ofBreach
        The account statements attached hereto show that a remaining balance of $13,612.07 is owed on the account as a
result of Defendant's failure to pay for charges incurred on the account. The amount sought for recovery by Plaintiff in its
Petition matches the remaining balance set forth in said account statement. As such, Plaintiffs damages are liquidated as
they can be readily ascertained from a written instrument. Plaintiffs argumentin this regard is supported by. the
previously citedTexas cases, wherein various courts of appeals haveheld that a card issuer's damages resulting from a
cardholder's breach can be established through account statements. See Jones, 235 S.W.3d 338-39; Winchek, 232 S.W.3d
at 204;Hinojosa, 2008 Tex.App. Lexis 1532,at 7; Benser, 2000WL 1231386, at *5; and Duran, 2008 Tex.App. Lexis
2060, at* 10-11.




                                                           316
C.      Evidence and Case Law Sunnort Entry of Summary Judgment
        Plaintiff would show that HH^idence it has produced to date is not onlyyiflicient to establish each element of
its breach of contract claim at trial, but that it is also sufficient to warrant this Court's granting of Plaintiffs Motion for
Summary Judgment. Texas trial courts have repeatedly rendered summaryjudgment in favor of credit card issuers based
on evidence similar to that which Plaintiff has produced in this case, the courts of appeal have repeatedly affirmed those
findings. See Jones, 235 S.W.3d 338-39; Winchek, 232 S.W.3d at 204; Hinojosa, 2008 Tex.App. Lexis 1532, at 7; and
Duran, 2008 Tex. App. Lexis 2060, at *10-11. Accordingly, there is a strong precedent of case law that supports the
entry of summary judgment in favor of Plaintiff in this case based upon the documents attached to this Motion.
                                            IV. CONCLUSION AND PRAYER

        Under the existing case law regarding suits for breach of contract arising from default on credit account, Plaintiff
has produced sufficient evidence to establish each element of its breach of contract claim. Defendant has produced no
evidence to controvert the evidence provided by Plaintiff herein. As such, there are no material issues of fact in dispute,
and Plaintiff is entitled to summaryjudgment on its breach of contract cause of action. Plaintiff respectfully requests that
the Court enter summaryjudgment in its favor for:
        a.       Judgment in the amount of $13,612.07 on the debt owed to Plaintiff;
        b.       costs of court; and

        c.       all further relief to which Plaintiff may be entitled.

                                                     Respectfully submitted;
                                                     Rausch, Sturm, Israel, Enerson & Hornik, LLC



                                              By:           i±T
                                                     Steve Javandoost, SBN 24055735
                                                     Christina S.Mitchell, SBN 24071758
                                                     NathanialD. Kitz, SBN 24080988
                                                     Fallon Hamilton, SBN 24059202
                                                     SEUNG W. CHAE, SBN 24047837
                                                     Shaun G. Brown, SBN 24068023
                                                     Michael R. Castro, SBN 24065025
                                                     LOURDES R. SLINSKY SBN 24088762
                                                     15660 N. Dallas Parkway, Suite 350
                                                     Dallas TX 75248
                                                     Toll Free - (866) 456-3744 Fax - Dallas (877) 492-5185
                                                     E-mail: lawfirmTX@rsieh.com
                                                     ATTORNEY FOR PLAINTIFF
                                                     1176411




                                                             317
                                      CERTIFICATE OF SERVICE


       This is to CERTIFY that, in compliance with the provisions of the Texas Rules of Civil Procedure, on
    JM 3 o 2014
                           , a true and correct copy of the foregoing Plaintiffs Motion for Summary Judgment
was served on the following named person Certified Mail #                                                                                                     Our File No. 1176411

                                                  Case No. 370251

 STATE FARM BANK                                           §                         In the County Court at Law No. 2
                     Plaintiff                             §                                                             of
                                                           §
                                                           §
                                                           §
                                                           §
 DENNIS OLIVARES                                                                                   BEXAR County Texas

                    Defendant(s)


               ORDER ON PLAINTIFF'S AMENDED MOTION FOR SUMMARY JUDGMENT

       After considering Plaintiff STATE FARM BANK'S Motion for Summary Judgment, the response, if any by

Defendant DENNIS OLIVARES, and the evidence and authority presented, the Court GRANTS Plaintiffs Motion for

Summaryjudgment.

       IT IS, THEREFORE, ORDERED, ADJUDGED, and DECREED that the Plaintiff, STATE FARM BANK, is

entitled to recover from the Defendants, DENNIS OLIVARES:

       1.      Judgment in the amount of $13,612.07 as actual damages for breach of contract;

       2.      All costs of court, which as of the date of this judgment total $307.00; said total consists of the following

               itemized costs:


               a.       Suit filing fees of $212.00;

               b.      Process service fees of $95.00
                                                                                               /


       3.      Post-Judgment interestat the lawful rate of 5.00 percentper annumfrom the date of Judgment.

       All writs and process shall be issued without further Order of the Court.

       SIGNED this         day of                       ,20     .


                                                         JUDGE PRESIDING




                                                          319
                                                                                                     Our File No. 1176411

                                                  Case No. 370251

 STATE FARM BANK                                                                     In the County Court at Law No. 2
                    Plaintiff                                                                                            of




 v.



 DENNIS OLIVARES                                                                                  BEXAR County Texas

                    Defendant(s)


               ORDER ON PLAINTIFF'S AMENDED MOTION FOR SUMMARY JUDGMENT


       After considering Plaintiff STATE FARM BANK'S Motion for Summary Judgment, the response, if any by

Defendant DENNIS OLIVARES, and the evidence and authority presented, the Court GRANTS Plaintiffs Motion for

Summary Judgment.

       IT IS, THEREFORE, ORDERED, ADJUDGED, and DECREED that the Plaintiff, STATE FARM BANK, is

entitled to recover from the Defendants, DENNIS OLIVARES:

       1.      Judgment in the amount of $13,612.07 as actual damages for breach of contract;

       2.      All costs of court, which as of the date of this judgment total $307.00; said total consists of the following

               itemized costs:


               a.      Suit filing fees of $212.00;

               b.      Process service fees of $95.00
                                                                                                               /


       3.      Post-Judgment interest at the lawful rate of 5.00 percent per annum from the date of Judgment.

       All writs and process shall be issued without further Order of the Court.

       SIGNED this        day of,                       , 20__.


                                                         JUDGE PRESIDING




                                                         320
           EXHIBIT 1
^ BUSINESS RECORDS AFFIDAVIT ^




             321
                                                                                                           Our File No. 1176411

                                                     Case No. 370251

 STATE FARM BANK                                              §                         In the County Court at Law No. 2
                      Plaintiff                               §



                                                                                                                              of


 DENNIS OLIVARES                                                                                       BEXAR County Texas

                     Defendant(s).

                                          BUSINESS RECORD AFFIDAVIT
                                       Account Number: XXXX-XXXX-XXXX-6881


        Before me, the undersigned notary, on this day personally appeared        Jenfll"
                                                                                         ., rR.TucM'-vinsel
                                                                                                       , the
                                   ltefRTucker-Vinset
affiant, a person whose identity is known to me. After I aclmmistered an oath to affiant, affiant testified:

        1. "My name is J$nFuTe» rv'                           . I am over 18 years ofage, ofsound mind, and capable of
making this affidavit The facts stated in this affidavitare withinmy personal knowledgeand are true and correct.

        2. I am a authorized agent of STATE FARM BANK.

       3. Attached to this affidavit are 52 pages ofrecords from STATE FARM BANK. Said statements are based
upon my personal review and knowledge of the books and records ofPlaintiff which contain information of the account
referenced below.

        4. Those records were kept in the course of a regularly conducted business activity, and I know from my
experience in reviewing such records that it was the regular practice ofthat business activity to make records which were
made at or near the time of transactions reflected therein.

        5. I am similarly aware by personal experience and by common knowledge that the records are made either by a
person having personal knowledge of the information contained herein or based on information conveyed by a person
having personal knowledge of the information contained herein.

        6. The business records show that Defendant opened Account Number XXXX-XXXX-XXXX-6881 on January
19,2006.

        7. The record was made at or near the time or reasonably soon after the act, event, condition, opinion, or
diagnosis mat was recorded. The records attached to this affidavit are the originals or exact duplicates of the originals."



                                                      Jennifer R. Tucker-VinselAffiant


Sworn to and subscribed before me by Jennifer R. Tucker- 1^ Q r//8/2@/ ^

                                                   Notary Public in i
                                                   The State of _
                                                   My commission expires:                 OFFICIAL SEAL
                                                                                          ERIN KALLORAN
                                                                                   NOTARY PUBLIC - STATE OF ILLINOIS
                                                                                    MYCOMMISSION EXPIRES:02/02/16




                                                              322
                                                                                       Account Number
                                                                                       Payment Due
                                                                                                                            April »,2#W
                           Bank                                                        2:80 PA*. (ET) ore
                                                                                       New Balance:                            $IL£5U1
                                                                                       Mnbnum Payment                              $14737
                                                                                       Amount Enclosed:




                    STATE VASM BANK
                    PO BOX 33825
                    COLUMBUS GA JWWSM
                                                                                                   Make Check Payable to:
                                                                                                      STATE FARM BANK

              DENNIS OLIVARES
                                                                                                        Please check box for address or
              1»35 WHISHR RIDGK ST                                            -0022284
              SAN ANTONIO TX 7823*4610
                                                                                                        telephone change on the reverse
                                                                                                        side.




                                                                             Ibfifil         DDDH47177                    0115SS5S3


        DENNBOUVAREB                        AooouriNuabor.JJ^^J^asl               RaymntDMOatB: Apil28,2009                  Papal of2
                       ForM HourGood NeighborCustomer Service, PteaeeCall: 1-87T-6F4-V1SA (1-877-7344472}

Account Summary                                                         Credit line Summary                                                  L_
Previous Balance:                                      $11,558X1        dosing Date:                                        April4,2009      1
Payment**. Credits:                                      $283j60        Numberof Days si Cycle:                                         31   •
Purchases&OtherCharges                                   $143.12        TotalCredltUmlt                                      $11,900.00      •
Cach Advances:                                              $0.00       AvalabJeCnxK limit                                      $347.78      •
Finance Change* t> Fees:                                 $133.78        Cash AdvanceUn*                                       $5,950X10      •
EndtogBalance:                                         $11,55222        Available Cash AdvanceUmfc                              $347.78      •



STATE FARM DOLLARS
                                   EamedtoDate                Earned Thte Cvcla            RedeemedThlB Cvcla




 Transections For: J
                                     $190.85                         $1.34                         $0X0                       $20.65
                                                                                                                                             J
  Posting     Transaoson      Reference
                                              Description                                                                         Amount
   Date          Date             Number

                                              PAYMBfTS AND CRBHTS

 03O6-08        01-2848           1122        LATEPAYMENTFEE    COLUMBUS                    GA                                     $34.00 CR
 03-16-09       03-1509           0324        KEALTHWAREHOUSE.COM                            CINCINNATI              OH             $9.50 CR
 03-3509        084509            0575        8FB ElectronicPayment - Thank You                                                   $240X0 CR
                                              PURCHASE? AND PffilTS

 C3-12-08       03-1008           5849        MOTOWN COMICS.COM                               212-3026192            NY              $8.07
 03-1308        03-12-09          2012        JRCIGAR.COM. INC.                               688-674-3674           NC            $40.00
 03-17-09       03-1608           6200        AID TO THE CHURCH INN                           716-8080939            NY            $2222
 03-2308        03-2509           8168        EBAYNC.                                         888-748-3229           CA             $2.66
 03-27-08       03-2609           0083        ACCURATEPESTCONTROL                             210-4960488            TX            $70J8

Go Greenbeta hyourntontsypapevstateiTOrtfor an ontlwstatem                                                                      ®,csokon     L_
yowereoltcardacoounlBien choose Manage StatementOptions toton offpaperststemente before 12/31AJ9.                                            1


                                           Average            DaUy              Comespondkig                      FINANCE CHARGE             —
                                             Dally           Periodic              Amuel                    Due to Daly      Transection     •
                                            Batanoe           Rate             Percentage Rate              Periodic Rate        Fees        I
Purchases                                  $7,267.66        0-0274%*               9X9%                        $81.73           $0X0         1
Cash                                       $4,241.90        0X648%*                19X9%                       $72.06           $0X0         |
    The effective Annual Percentse* Rate forthe period Is: 13X6%
    "This rate may vary.
    Pleese erafraccount nwnber on ei checks tnd oonesponderica^
       before Payment Due Date.



                                                                               323
                  ^            Bank.
                    PlatM «ntar m9iicUio*Bnaooei4




                                                           Information About Your Account
Hro»jH»»lll»«»k»tom>wmnm«0>im»:                                                       etata Urn Mane
T)»*oa(a»Chiig«'o»
Prt*Rtt«k—»r•«»*»»**!»•««»orFtniBn*Vk>Ov«.OHt]a>Hie)S»t>RniDokn,mmM
a!Oiii»ri*rtl^iia»««aadlany>»r«aclloa fcafcaoppl^TafrgkaMfcanwCT                      «oiraAM»a(|wiOCTMi*ii««n»^»iliK«l.                                        MBafniniaumvy

WocahaBa «• Wagi Oofc-oafcoaf ootarakybTWiaiieadudfca hwakcaor ortw                   loToait»o\iirojij OM>b«taoa-oTy»jomriombaociiar fcoatwoa                Syooott putthirioiit atporowfaonlnaooifcri iMitiiaUbi on score*

fowMM aoMedu*/ partaf Ma to Tarawa), CapAx—,akodooay pvtod Baoaao                     «x««i(ct>m». Wo•»«h«»iOTWur»e> mMakdta (a wtksabaf tod Ininn Pajriosk andQorna                             adiM«• «w orpnofcnorjajorad. Voe oaa hkptonooa,tan ookoio«rr»dow hotka. Tafcskioa              iWik.
•««•% Wwwkr ort«»»»aVr«rf«ar«»oo» fio*b*raaajaNalod nan
b IWP^ or aa**?« fa da* WkaoiaJ lav, a* tod al «t» dao/aokrea tx be                    fcyooriakr.f^oaoaWburWjaoMwifca:
oH*,kft*vwto.n**mw1m>mfMit**x**r>ommx>tlisfm*i»b»»io»»)«»e«».II»«
•aioail — — a « oanloafcaoa, atkofcia or t>)onili «aOi«iW»« a gar                         oaod aria Maoaanoa'oarrfcota Boo agaaanaoiliia
airooi Btiroj]ei MBaj reqk owok nr —onoa Ik rial — Bokraa. ftaraoaapnawio' Ii yaa
»ooa»»i*iVojo»o»Brt«)k t»«»lj uafcouiaofWiwoomb wbowooi                  Voo oo na two t>po» o»y oaomt k motin ooo»«k «n> knikhiikn, Mwinn
 il   iikofoarmKkiqa                                                                  «H>»WkpiyN»o dakaBaat ottlD) oofen to oofcst do vmd
rtw*k«aaaaotr)aMbo*la%lkrlg«ork(ooik                        aotooonai.
naowtalo»nkacr*r» Tr»«"kt»»*"kkoPitaoRakpkovm aoaateo»docfcoid
kjMO^Cort»o«>«»i««^f'k*»nilw«»««^oi»in«io*MOWt»™io.                                   *m»M<>Si'*&m*tm,ioiw >•«*»•» J^IMjilto««tooi»fc>Ojf»«Mk«oh»»0^>ooocMr.Or.
CtoK at nckd fc war aod>art mnoiio, taakMaaMoad b oar luzaat duke no                  ooa nw oal la « to ktodmo nimbsi b Coaaoor 5on*» tkooo oa t» Son of fa

htmmtka^nmmQkn^'*)t»*v»>imm>itAmiS                              Do^hg taoooHau^aatlon Batcttao'nCwIllwaua:
StkaooTMabL IfaaohaoaaaaalopteaktuCTBd, twwaaaing Aaaualt'anaMm Bakb
*aba>oioMi"ayaor»oib»iM.«»of»i»CDnoajioidaaAimoll>«wn!.o.Pklaaol«>.                   Wo kaaah WboatBuo axn x»o .wpart to awll («»««. V«I»»nnjttii>'k|»>h
DatfPoibdblkkl.                                                                       oosnaqiof *»tabaadoa aooiM k/o»r\iiao«oolw« ae»Mo.oikloi«oOTollll                  Onaaf«aaa>a«M«kiitci^iliOilP»io«lllllorOi>o»a«c>a»«i«Mltfc«r«»l«l>oM^t>                     moortaia Laoo,T»o«of IkaartnUa) UaaoflrayrOawl
•got 'mrnf r ea aakoojot oih a pnjofcja ookaoa of an or fla ohmoob bokooo k
*4m4t>™tiiPHm»vromm&nlii*t?n»Kl*»i*<                                  Ci«o»toooo«7MS**iwt «>woa*poo
Q«luoitao»lwWteMo»»twiiMd»l«to«!>«                           *abaa- koSor aorttorOodwoof >c CantYboWool kalobk fpaoal»M                                           oowaooa loono«f> oaalaaaloakMoo ra»i»roratTO6o«04,rar»ial.MVW»t«»»,
nuaiuiTHioOn                                                                          oaojio'aiatkB. of aafcaa,»o«. oriipalk w»iai»li«l aa-k orgoaao.K»ir IkbHrool

Wkoo Cknojoioa AMod a>toor*nago Da* Sakaoo
                                                                                       Nraonkn^lka«aiBaomcaoaa
l^rclMiaiOoi^ialwwooaBdoSa'OoMk taoOdadk koOat/ bnaaaa oa of t» 1'in.nkjii
(kk^M-raraaataDaOTKkaBoakolralorooabnanoofl. Monopaoa.«oovaoa                          MvpttM*k*nmmmmnitmim**hm**>'*lt*i*tr
null In [111*1111 dak fc«m» laiaorkiii » ti> iTalr tmlinrin Da)pooka dak k*o dak a»    or •ttawroktbo, ortodneokorMio koto k U oBkouooao(o dkonod aooint (not to
iiajil »i7iwliiaiM.kii>iii» •rr.iail                                                   o»oifcakkWr»Bo]ii,POi>waBe, nhorr**jri, a siweana. WiroaomalooriliiMa
                                                                                       asarOkriacOlrMainnM. Foroampk, riaMrtiM kaakaowlU dacokorloivouch
lo*a«j ftmoaate                                                                        fcoHmoat fc aoiaodo> «> okor omtoai»» amraoapllakokiinnl oo«Ma odloHoaro
                                                                                       oay naakkg taanco. Or,a> nnrafao o> ogcaplaaraaol oooumom to/ nuakg it t>mo,
Yoooo»l«»oJai»«oI»oorrkaSakia»«i>»»«a. Itaam.wo       nptyolkak                        oaorolkctaoaocidoj I McaW pnraookal>a«ooaa< toaafa^nwrtarHiooiotoa
la«»kiwlk»woltrSk^»a«»«ttktloai. Uit«^»a>aeni,«wo»kU8dofcja,                           oot»oomofp»miiiiH
^uuiauaJiJ ki ku ajuiaiMafUiufmm omiBoj akkaiaoi. a oarladoal o—a nwntaoi >•
tokauiwo»«loa1aiaO»kl«aiNaa.W»wrT«ril,Cuko^                "WtT                        t«^oanrtana^a^wl«tf(n>(aTVT)
o»o*gCTrja>oioor,aadk»oinabao^a»«lordo»PbiwaiJl>ooal>>aai»aoy»»
[^owoklteeok,«aiailwowato*o1aotoiPOT»M,>ovo»ikgo^                                      RaweoaakikgoaaoBoaoocooooaaoooliioorAowMa
aoMooo»iaa|oaoaa»kOMi»ouitokaolojouikWil>MiMka»»OBr»«»ilMa                             »a«rna»a»aOat«rT-a(!W«r«.
owwatrapaaMaaaoottoaaoltai 1»kw»ooaaa>iaa*»«ok»o»roo»otkaaoa                                  .^^..^^_».^^_^„
M«»ol»ap>«W»iro>KO»fcio»rMyO»««liowaikiai>ouroorg>iriaik«xON«kCtJ«)hatoacM
i)ii >^»iiii«iiiaar»>'acw**miiitcn*ax.
Mpt)mora»Kooar»*R^«ouaor^!a*«oi».V««b.c»*adB                                     w aaooaakoe m*M*»*aHt»kor OaWtok Vba oaata prokoloa o»> «*w ko
w»«gn«l»oto«Hoy. McaTOOk(oca»»iBlk^a.lfcOW«BttooJ.oiar»Mk^                             purr^aaprfai^ wkw WaMkacUKtooooooaoukkoMita^okB rriao* TO
rawilt»aU>aaMi.kJ^k»a^r'il.t>aoan»»oawy«^>.nkba>iia*>.                                 ako ofnear aolag odtao. ft mama o^nwoiM m to
k*lo»lb»iooaloj«,o«ijoo»«»w)to»aBOr»ooolo«tolo^^                             •»•       odailaiaiil b ka popody orlonkao, al PwdHaoooa ooarod aovdioaoraaaut a
oajonaio1pnoaokaioaoa4.                                       kojanofovioaoo)



                                                                                              324
                                                                               Account Number:
                                                                               Payment Due
                                                                                                                    May 29,2009
                           Bank.                                               2:30P.M.(ET)on:
                                                                               New Balance:
                                                                               Mftnfmum-Payment:                           $248,98
                                                                               Amount Enclosed:




                    STATE FARM BANK
                    PO BOX BOM
                    COLUMBUS GA 31982-4025
                                                                                          Make Check Payable to:
                                                                                              STATE FARM BANK

             DKNNUOUVARE3
                                                                                         J       Please check boxfor address or
             18935 WHISPER ttUKS ST
                                                                                                 telephone change on the reverse
             SAN ANTONIO TX TO2390C1»
                                                                                                 eWe.




                                                                     Ibfifil        D00S4fl5fl3                 QI.lS3Efc.01

      DBUNBOUVARES                      HxaMtnanDer.fgggg/^K^              PsymsntDueDBte May20,2008                  Poo»1of4
                      For24 Hour Good Nelohbor Customer Servtee, Please Call:1-67T-SF4-VISA (1-BT7-734-8472)

Account Summary                                                 Credit Line Summary                                                  L
Previous Batonce:                              $11,652J22       CtostngDete:                                         May4,2009       I
Payrnants&Oredrts:                                $32436        Numberof Deyem Cycle:                                          30    •
Purchases* OtherCharges:                          $110.73       Total Credit Umfc                                    $11,800.00      •
Cash Advances:                                     $35.00       AwflobleQeoTtUmt:                                      $367.40       •
Finance Charges & Fees:                           $169.80       Cash Advance Limit                                    $5,850DO       •
EnolngBalance:                                 $11,532.60       AvailableCssh Advance Umlt                              $387.40      •



STATE FARM DOLLARS
                               EwiKXltePata            Earned This Cvcle           R^Q^wnedThrs cycle,



 TtansastioneFon •»*•
                                   $191-26


                           WmmmTr&Sl
                                                             ♦0.61                        $0.00                       $21.26
                                                                                                                                     J
  Posting    Transaction    Reference
                                         Description                                                                      Amount
   Date         Date         Number

                                         PAYMENTS AND CREDITS

 04-1509      04-1409         2440       DRI*Spcrtmaucom                              ragnowxomte8         MN               $48.95 CR
 0447-08      04-2709         1714       SFB BectrorUcPayment- Thank You                                                   $250.00 CR
 0644-09      04-2209         8300       REJECT CHECK FEE                                                                   $26.00 CR
                                         PURCHASES AND DEBITS

' 04-22-08    04-2208         0630       RETVIRNEDCONVENIENCE CHECK FEE                                                     $26.00
  04-Z2-O9    04-2209         2112       SFCCK1004                                                                          $36.00
  04-2208     04-2209         2112       CASH ADVANCEFEE                                                                     $6.00
  04-24-08    04-2309         0207       DAIRY QUEEN #3 WEST AV                       SAN ANTONIO          TX               $13.47
  04-24-08    04-2309         1290       ALTEX BJSCTRONICSLTD                         8AN ANTONIO          TX               $14.68
  04-2748     04-2309         2393       E. L SMITH PUJMBINQ 8. HE                    SAN ANTONIO          TX               $10.81
  04-2808     04-2709         4345       raSCOUNTPETDRUOS-COM                         6600480343           CA               $16.55
  0601-08     040008          0325       DAIRY QUEEN #14682                           SAN ANTONIO          TX               $13.88
  050409      040009          0481       MICRO FIX, INC                               SAN ANTONIO          TX               $29.77
  060409      060209          6542       POPEYES CHICKEN & BIS                        SAN ANTONtO          TX               $11.88

Oood Neighbor UaasageJ •                      " ~~       "



                                                                                                                                     ]
6^vea stampend imld latefees by a^hg up Ibrthe State Fan^
t«hertrie i^nlmm rndilnh; peryim
tatom ycwdi» date.ToaniotL peaserefertob^arrci^^




                                                                      .a25_
                                                      S^_or*



                               Bank
                    Roowofawctajrwr/Brjrkoeo^teteohjrwrwmtierrjoa**-.



                    Ao*«o

                    cay                                                            Stale                          2t>

                    HomePt oka Skk Form Ooaua k oaradaao.WHi to lam. ant
ThtmOaoa-ooaa. t»ojlt»oaoi«»»fit)»o^l»hBU»oado«»* Bbyto Da*                        aottaaa oafcaodh pan Bak Para DrawlarakoodCooaMaooiDavio oiwiaiiiipoa
rmt>^man*it*lU*iaii*lbf*tmMlmtk,txU*ira                           r**m*t*^*tml^1^p.

Baa k Hat w» Dokralraftca 01Yw «ar.o. Bala BokaMoi                                 Ba^gMBMaeoaiair
  »ottalakai ViwraBo oo>ourioa-iiciiooy farPoMaaaknktfle aatdaofcrjr parted         incooaodBiTOorQtaoanaAboatvoatffl

ran^ar«osla>.Tooato'aararatak/rMkr«ra Banc, POBcaVa, BopooiNaaYortlSTSa-WDa
(otkao toadaako; parkd BokaoaiXiatir.), Co* Adataow, kaodootoy pomd Baknge         ooaaapoo*na.Vniriootla«lM>ondonaibaaoalpatotatbBon
Truolw. or oka oaadM ak oBka |a tppaawk, aad aaaoot oay Poyaook aM Oadai           okka toanor orpwokai ow.ainl. Yoaoaakfcraaa i», B« oaa^ ll«idta«kaoVl Tofcgfca                 rkkt.
aotoa^laaaoaboafcottoottftoaotfaaoMtoa taoa^faikaoaaoaitaolad aaaoro
brayaaoron»ataitooa»/tilii.ii)ilaa.oaoWoloftoo^ka>aaab«a                           kpaaloi*,gtooatot*?a«aatma!ko:
tnaoiokboa*otokai»paol.iiiiiiaiiiaadoaaad a n i                  i»ada>*>hlorira«x,OMato to•« youoaaoiw about
arwrddarkttoboleaiwkocpaocr aio»arkto»Voobataiaooo.Pauiiaa.i indbtoa
oraoarikl^                                 You do oa kjvo to pay any oaaaai k miakin ata oo oa fcowngaire. Mm m«l
oiftwkttetoroaaoiOiarn                                                             oa^«kdkao»toparkr»oowiogrk»ua ta»irl;i,
                                                                                   aa oaaiot apwt»» atouM k quaOgo aa oanaaat a not toy actlooto ooantnaanooat
V to* k aa opart* f) •m to to Boar Pntodb Bak oa ft* torn of y«a oajkraoal. kk     yeurfopatoa.
amMbrarnw. laoo>na*>WM tonka ma law yaw aorgkaoapatd
kyoaCkrftQjieAtn.adrriot)OBrtawSiia)«olo^                                           ff ynaon wfratnd otto ray yaw oatlertMoikarotujIV aomworoaira»»«o»oair|oa
                                                                                   ooooani rwooaaas torajokotonaoy aoaatyorjSka Boasts-loan toptyaroot,poor
a"to •numeBCtmOPm to arm of yow .karaa k SltO. to. to rnkhna Fharo                 kforaioaroorkoarirarMohaar^aar^ toa»xnukr»^aak»ili.,a>a-|i>oga.(».
Cargo, aaoafcd k par aor» cad .gaaairl, la. boar)oppM to yaw Aaaaratdntraj to      par may eol w ot la ojoudara antor b     Cufcaa Sondra oooaa oa to torn of t*
laaicjefc.                                                                         ofcfcaiiilolfctttlwatrkaaad   ' ' '

AliimrLii to fkaMOorcari aytMoapaoa on ao»OaotAo\rgio^OooanararaCr«>a°d             mprrtkg nrwoatWwaouoa ikporkd taOradBBuatta:
Bktaalajnala. a~ooi1it.oaaaoj kakln.oat to lokiBoj] ninoapiroaanikpj rtakfi.
tooB^op*aa/oataaataiorojottoO»akir»oa>i«iioallkiiatau.iMaofto                      Wo tana* hbinaka atari par ooaoa to cadi owaaao. Via Baa to agin to oapok to
OoVrkrcoclkko.                                                                     aoarawritoarfematga ajnkd t* wfcaj touaot Sato am Bat, POBa St, boo*
                                                                                   MaYork'israoeopi,


law 1* art katfcooacnatjo on Pottamaot POM a»iafct»m»«ireWpaao.|rMoo M«err«MrwAw1>oato                       to ton. tot aoaoaoaadooaoi|wCaa\Yau««ooiaoaakboraBn1a«tMow«>ot
atoletPaottoproaakOknetykotiaiM Uoakragrar»paiWbCoali«daiKoaaid                    rmaartoyounpsyw«toatoMtoMoaraaa*w«r*>BK04I^^
rsauMoVoaka.                                                                       orakj a k ortfcoj, of tofcofctoa. a rjaotaoraatwitiar ooa.k or» oao. yaurIkblojnrB
                                                                                   imlaiaalfno
warn Coargaatn aMoa to Yow tvoraga Daly Bafcaoo

ran ooaa. rat fiiraao. tor nrka rliiio. aa aiikd .i to do% aooooanoftn a.oiairtu
dak la toTm.ia.i Paw* cooao a toand a to kiraooii). Mooropkn, aaoayaot.            AwoopooMaaaaominoaoraioatorloaoka tokftakoadaatotkaorlod'Taidhtir
toBtopoo»«jdpakaraltoaoaadkatotoda»liokac. laaparkgdaakkootioia                    or aarbnoUra, or karoo otorrto kadakMoaoacftoolaOMaWoaxal.au te
oOonV(roooato>.n.iB,i kyarJaooaol.                                                 otrttoektoForarkoa, POaa Mat, TBjuroBoJow. rL>1ir»oS»V Waoaora al oa rbMa
                                                                                   a»jiai«oa«iiaaarook.r^kioriija.B«krkkii.oaltoakaoialB lorjuoertawoapi
•aUag taaaMa                                                                       kowowiil kioriaad 01aayoaarooaaa toirogooapltokokoaokoaljMradiorloto
                                                                                   pay aaowkg bwooo. Or, ao aoy afcao to aoMpt aay aochoBotoant b. otoatag It k you,
VoaaotpwotarartofioaHaraokaaMaayftoa. Maaw.yoairaotafcayopiyaikoo:                 twloaokat. adatnjoaoia. Atoot*OTr«i
to^rkoiaPtnaWaytofkrinaolCotOao. ladyowrapaataadabUBdooka.                         oototoololoaoKkaoiil
•jiuoad.Bollr|fooiipap.Baaf|ioawailiVtBfcBaH01lii>tk.toaliooaia.oit.ia nr
ktopoyaaolaoaiaeakRmBordr,raaM99«ro\Cokoa^                                         Baraioi torto loake tapitad (rnafrrri
cn«a'roiMt)ordai,and«aoBrotoatMoiiaMMoa>kryov
r^i«>ti>»raa).VattyMdWow>,to)w«attt>to*                                            tatTTanaoKavoBwoonawlra^tdoraiiawAoaMMn
aifanoatb. owyoaikinlteootoaraaoaaoaKlroihkal >ki*a lunpwrocogatato                raarto tajalarlatVfrMWeoW.
prooMtowyoerriaaoannnaotja. WkatoWoarfcmotto«.oaro»»ato>Pi»ao
a«oWMJ»e*r!).                          rrworamoprotkaioM towoB^of»»ftao»rVbaOJtt)air»tow)«*aBadtoa«J,
Aliofi aok(JotJaiei*inatalk,oaanlgranal.ate)rooaUdoyiaotkorawatloUioa              okl yonBon Irkdk goatkit tooaaottopnbon a«k toraoaaaat.pa aayactaMto
tyfA>.aBtna1k«Ubiiow»aa>%Mtwtoror>«^                                               Pty tot rwaoHog oaoant oa)oa la gaoo.a .oMaa Ya) oak Matwooftoa ooy ata to
waAasanaorkaoar. Aliupa^ BaMroBi^iuojroak,iraao>iraol.aiio>aal»od                  t>on>iaaf)ttoiaa«owo«a tm«Mtowraaa«aa«arkkr^a hTmokk « wtlt 100
oyo»tlto»JtoaB«Ml.Hto1]»rUttaokal>o»a«aoayr«aoaoloo.kaa|oat>waw,aBWoiodaa)kpiaraoooaido»totaail»ioa»too»laaow. V»                   ataoanal b to ptpak a oavtaa.olPuOoaoaaaoNtataaardkaof aaowt a
u u.kiaorimaaa aiaoadkoayoka .oaioTaoytooaMort                                     b*k. oloaohoa.)




                                                                                           32&
                        Bank



       DENNISCLIVARE3               taatr&HunDor^gg^^BJWi           t*yBantDu»Dttx Msy2B,awe           Paet3oT4
                   For 24 Hour Oood Neighbor Customer Servtee, Please Call: 10770F4-VTSA (1077-734-8472)

                                     Average          Dally        Corresponding               FINANCE CHARGE
                                      Deity          Periodic          Annual           Due to Daily       Transaction
                                                                   PeruentageRate



                                                                                                                         ]
                                                      Rata                             PeifadoRata            Fees
Purchases                           $7,226.14       00274%*            849%               $59.40             $0.00
Cash                                $4,270.17       00848%*           19.88%              $7                Bank.



ne#B80LrVAREa           Am>uriNmi>tidJ///^£BKl         Former* Due Date: May 2D,2009   Pagt4olt
        For 24 Hew OoodNeighbor CustomerSetvioe, PieaM CaH: 1077-SP4-V1SA (10TT.7J4-8472J




                                                       328
                                                                                Account Number:
                                                                                Payment Due
                                                                                                                 m\^mmrtm'i m
                                                                                                                     Iwn 79,1m 1
                           Bank                                                 230PJA(ET)on:
                                                                                New Balance:                            SUJtlA6 I
                                                                                Minimum Payment                             $24744 •
                                                                                Amount Enclosed:
                                                                                                            $


                    STATE FARM BANK
                    PO BOX 23125
                    C0UJMBO8 GA 319*2-3025
                                                                                             Make Check Payable to:
                                                                                               STATE FARM BANK

            DENNIS OLTVABES
                                                                                                  Phase check box for address or
            1893; WHISPER SIDGK ST
                                                                        ' 0021D81                 telephonechange on the reverse
            SAN ANTONIO TX 782304610
                                                                                                  side.



                                                                      Ibflfil        DDDE47B42                   Dim0E4b7


      DENNIS CUVARES                      tamrtltMttiar.^^/^/feasi          PaynientDueOatt: June 29,2009              Page 1of4
                        For24 HourGood Neighbor Customer Service, Please CaO: 1-B77-8F4-VISA (1-877-734-8472)

Account SirmtTtary                                                Credit Una Summary                                                  L
Prevtous Balance:                                 $11,532-60      Closing Date:                                      June 4,2008      1
Payments*:Credits:                                  $598.34       Number of Days In Cycle:                                    31      •
Perchases 8 Other Charges:                          $334.03       Total Credit Limit:                                 $11400.00       •
Cosh Advances;                                         $0.00      Abatable Cn>elt Lime                                  $487.54       •
FinanceCharges &Fees:                               $135.17       Cash Advance Lfmfc                                   $2360.00       •
Endbig Balance:                                   $11/402^6       AmiableCash AoVanoe Limit                               $0.00       •



STATE FARM DOLLARS
                                 Earned to Data          EtWied It* Cycle           RedeemedTWs Cycle
                                    $194.18


 Transactions For«*^H *iytyftjTff4B8i
                                                               $240                          $0.00                     $24.16
                                                                                                                                      J
  Posting   Transactor)       Reference
                                           OesoripfJon                                                                     Amount
   Date          Date          Number

                                            PAYMENTS AND CREDITS

 06-2749      05-27-09          0915        HERB.COM                                   886-328-1171         CA               $1006 CR
 05-2748      054749            8393        SFB Bectronlc Payment -Thank You                                                $555.00 CR
 064148       05-2849           0714       ANTONUNE.COM                                800-2934797          OA               $3456 CR



 054648      054549             8876       AirrONLINE.COM-                             800-2934797          OA               $41w44
 054)8-08    054849             4144       PROJECTORCENTRAL                            5308324517           CA                $8.85
 054849      054749             4384       GROUSE WD CMT 8777917100                    8T7-6478873          NC               $33.71
 05-11-08    054949             1103       HERB.COM                                    886-328.1171         CA               $70.06
 06-13-08    05-1248            8444       COMPUTER GEEKS                             WWW.QEEKS.C           CA              $11245
 05-184)8    05-1549            8502       YAHOO *CVENTRIT.COM                        800-3184870           CA               $1344
 05-1849     05-1649            1612       CHUROTSCWCKEN0                              SAN ANTONIO          TX               $10.13
 05-1849     05-18-09           1838       CHURCH'S CHICKEN 0                          SAN ANTONIO          TX                $241
 054649      0544-09            0897       8PIRITUAL SCENTS                            312-4654267          R.               $18.62
 0546-09     054448             0713       SPIRITUAL SCENTS                            312-465-8267         IL               $19.62

hnportant Message Regarding your Account

BasedcntJwcunercteeonomtedlmatevw^                                                                                              *
\rlee* customers. EfleottveMay 15,2009, your Ce*Ao\renr»U
A*reaToeUmltof$5000. tnrornwtoonyourCashAjhranwIJrrHtcw
statementorbytoggingontoyou account* etatefami.com*.
GoGreentradehycurrr»r*rvr^p«i^                                                                                           o.cuckon
yourcradReerdacsourttrwctoow MawgeStaterrwrtOpfcM toturn offfjaperstatwnents before 12/31/09.




                                                                        329
                                                       w

                                Bank.
                     P«wworraxr^nr^ofa*)rM«rxWt»prv>«nurWw!»)oiir:




                     Wf*a»        ~           • "

                     gity                                                              State                         Zp

                     Homo Ptw>o»r«*jrJear«a code)                                      Wom Phono Onckxte are* oode)




                                                            information About Your Account
HmkrbwrkCOkalakVbarRaaaucharoaa:                                                       etrbPira Mara*
Trorraaofirartaiiiaillaia'FkorKaaiaBor'oaraar.fao^t^aol.oaMoaoahra                     » olaVk. yoa art aatoratots aam Ska Fan DoBua fc aoaoraora aa fa knao oad
TBim Crkraaf aoata, at raraat ot —oat do> Bokaot tod aWBay B ay ko not/                orariBaaoaaaaikywo«a)l^inraan>1ora>oadOadatma
PtibaoratooMalvaalUaaMaaOrwlwamtadoiraktMbakiiaiat. Taawad.                            mdaan irowekkftmraau Vk>OM.Oao>yo.oaanao»>%raOia«ia,ra rariopav
rfa»a>rorkrairit^ararrfoo«iH»ytar»rrfcfcaroaT                                        BtOagRBJIrkaaararT

Vttaonan. aaVane. dofir bafcaa? mamii *» Pini.m aaoadfct fctaawwiy carta)              laCaaaofa-roaorOa.tkaaAbgoiVoa BH
ol^(aa»oak*»T«a«to*ar>g»oa]T6oajr*>orw*riixamto                            nyai not yearBBfcaong, orl y» iaod otn afcra*rai aaoata tuaaaton ooyoorbk.
ataaoMttw. a»kta»a»»tjki>«laaajior>raiipaaaoor»oay, addarryrawrriai*.aa arra.atoMaaatraboraataiaaKrtraBBalr.r'oarxtlAlfera*
(aaoMkt Mnranay paM tafcooaTiaiiooa), Coot Id anna. *i.uiluyM> torM Btkaoa arx>ra|x»r*^*r»a»araatao oaojkarOMtWo^ata »OMt>o« kafaa bBoo
TiaakaoroBa opaaWaa ofka aa otrBcooW, oad onoaft aw Pagraoak tad Oadoa an** aa antra proteanaajauod. Vraa»Waoav»kbMoa«aoaarMinaavaywr
onlodfcaatoaoori..i.»t)i rakraaraynartabraJtoraofcodkoafctlaa Ttfctlaa                 rfcta.
o»taow>oakrwoaaoae>otoaaeBatoriaioiiiajia podnMuoaaaaaakd otaao
far bujowo or ulaliB n ko dak ntkaoar.) THn, »» odd al of t» dak tafcni. for t»         kyokaaar.akawfwrafeafalrbmaibri:
Mkaj oak air oaa of kaa> epaa of aaaoaraan aad oktk ko aoptokt taafc r»r»ruabr»
of*^fcfcoolb(O>a*.1Ia0a»iBaaYajar*ouYaaatfK*«to                                          1.Vouroarraara1«oo»atianaar.
Bota woaof .laoAm, Baatkoaa atfc tafcaaa rBVoaoaroat laa.uuia for Paiiani i              LItooBavonaaMofakoaaMaadarrar.
flB»»a»ioaao»^.i*reitJ-fartMra1oaftttiintBita1»te                                        a\raa>aakaarwottioajlah,Vta«an,i^ooooaoa«ttoakwaaa. Ifaa
ocoaal too aaa a o mm ikk.a, a ««a bkf of Pamtaifcatl Cadlk ptakd t> txr                   i.aiiiiMa.iliiakii.oaajkaftofcaayataaajio abort
ooooad darks ka tdfliu ipnfci.iafc 'a aiaak la faaa.a naknuo, raojaao.aitfcil to war
ar»aa(aklaiakr*1a]o»*oaaafccaa*luabokBj                                                Yoodo rax taa k pay tar anow k wufcin otk w aa aaaotanag. Mm an at
•ilittrl u ta rfci naftltji                                                            ua»jiliJBra>oBaarkrt>ogM>ad«woak ko aort of low okbnaaf. Ck          youeaaaoa.
iraaakataaaaoaayai*. Wbataal. Wffla ka Prba raw pfca yrar aouiH adkrtaod
fcyo«aoai(art >ia.raaaflpri»aairafciiial.aaayaairaa.naj1k'i«rj.                        II joa lata otfimkod tabtoy youraadl oadalae>rna"jatv ooatoaaottotaoaoUag
                                                                                       ooaxrat. job ou obp a*payaool a any aaant yx f»kk fcacoag.Toabp Sa taanorrlyour
If (a TlBAHCECmjtoeioa fata* of ywr olnainoK k SMS, taa ko rafaaaaa Ffcaro             koar maaroodi a taoa aualaadaaibafcaa taarbaattartaaBfcarfliackfcrltocoaa.Cr,
Otto, o. read k war pad. eap1 ignaairu aaa ban apjiad kyaa AaaMdwkg t»'                yov nay otl aa at aa fckpaoao aata fcr raataa Sanrfco aaata oa ka *Mt ot kfc
Mteaira.                                                                               ortkraaBakoatkaaliaeiakioeaa>.i.a»aoaaalaraerMBlktaaa^ia^

*nmi\inj\\lKl*ma*ami»iw&'w^cmm*Cm*'6ma.0m)                                   DrotirriHAaaaumaQBaaaBaaBtpoitaaaOraaBtrroaaa
Bdkao.Tauator. If aaiti. i.i.arBn kafaatii'owi okiotiBrq laanaTaifc.Bmifkfca.
abr**a armrtt b ontl raraoot Yoa laa ko Ufa k dagofc fa
caVPorfcdkOaaa.                                                                        awuracy ot fa Moaaata anxkd a>attog b « at Skk Faa Bank, TOruaBa, rkpook,
                                                                                       NrraYorHjnjMOW.

                                                                                       Baod M Baaboraey Mofaaa and Doaaank Ta
IJaaatr^aiafaMCTraoaaoorVrrkaaaa^rCTBdraa^aakii.lofF^Ottoriolrf                        ekkHaaBaat,tx>B«9m,a1a>aa,PA1t»H
yoaaaytaoaBo roartakaotorBarkaaaCoiBakotoaaoii tatoaoltkaoaoaant
raaaya«a>a(t«raoaar»aPBtlaaabkoHa«ra«kwtattkaaraMrNokde                                ikoortfc«U*a,iiiaa*at tt MTfT^BMraAf>WT-7J«WJ» IjniaaparS
a»yai»oaraiaaa»akBi.mnarko a ioiar.iiBila>aolyoaO»ro\a)brinoarar«aadoat»t
ckor«.aa-lnaoaaoarark»oo«aaakoaoaaTBaaBaaor4r. Alovotran.o*aovaat                       XaamoMMkaaanontyooaadakaaakaatainoaaaooduatalkawrM^aafkajp
tr.lltoforirkararkboddfiar.aaKkakkoorkbak.co. napaanaakakfadtbaa                       a oaakr rxMdfcn, a la) yv oAonk* kooar kaBanaooa ofioafokdamMI,oaotaa
arawaV pw.aafa WatHini byra-ooaairl.                                                   tort b eko. Para Bank,PO Braaa, Bt«a*Bbf, l SnOHSrS. WOoaonool awrtoM
                                                                                       attirJlrtoaakowaotabr^aranrM»»ka«axaad»aakoo»aMdaiabwfarTaaa
Haaba rayroark                                                                         aataawn k aaoakada oaygaor oalwoa. aa owoaaopfta hoanaam aad yoaaQ afa oaa
                                                                                       aay aaakka bafcnoa.Or, aa oayNnaa b aaarXargr eKfthamDaai Byaobaiae Rbyau,
Yoanay ate oforiaalotyjMaba naaauukariykno. Iaaa.il, yrarmwalary, pa wkal              aoloatkBa. adairiiuyaM t AloiarrayaaikarriaWaoaWbobriayatoiodwaaaoaBai
raMknaaPaypoaWka Parana Da Cab IMrwraiaart.BtdatoUBrWka,
a»»iBatlyakkJioiy«itiowbtdaioto>ra»no<                                              RttayrataaotarjaaiokiioMiajtilaatkalicarNMrajnta^^
ateTB«B»«oayogaool;torafc>aia.loaol«tga. kad.aala luuiyoa twiaatorto                   lawktfcwt*t>aterT4a>ao7«.
praoarfaparaoMaaaao>lia.jlua, IWanaaaaktoarabakaiwaolaoipaola
arioacarabbid.irab,ak>wkoaya»taliaa«aaraiyraog»ialaa>orioataaaaa                       ByaoMBkbaarCrtUCBaJMiioaatw
rk>aaioa»Va|roaptyBaatoodya»ir»ooiaa»*r»yayoaa^
tattdoo. rya»taa tayooaafaaaonol AWpaa»erttoWeB»Vi8«rie>T.»t«4Tq.                      ryTkotaapotfcaoa»ab«Ba«ofe>>kaoaNa».fa»»PJd.laoaari,t^Uit^o«^im»i»t^wT^la»aoada^),arloaoaot>»to                            ravfraraaa*ae«r»aa>to^wabtaoa«oar>an.1M
loaAoaHnlaoa-Bottay. /Blraetaor»(kiaa«lirkMiaaraa,iiaao»MtaAat^rta»itB                  panba.rn wara^taa$»wdt»raaaaa aoawafekKarkirraaok orotha wo
byiaafcaJaaakaalaiaBarMBP.il. Baa»naoaoaaayoer>«aa»ottkaaarit            E'   •••*».




             gBank


       oatMBOUVARES                AcoountNumtwr.fJH^mf^UiSI        PtyrnertDueDate: Jins29.Z00»           PaseSoM
                   For24 HourOood Netflhbor Customer Service, Please CaB: 1-877-8F4-V1SA (1477-7344472}

                                     Average         Daily        Conespondns                      FrWANCE CHARGE          m
                                      Dally         Periodic          Annual              Due to Dally      Traftsaction   •
                                     Balance         Rate         Pefcentefje Rate        PertooloRate         Fees        1
Purchases                           $7,336.36      0.0274%*            949%                  $6242             $0.00       1
Cash                                $4^88.36       0.0548%*           1949%                  $7245             $0.00       |
    The eflscwVB Annual Percentage Rate tor the partedIs: 1345%
    This rate may vary.
    Pleaseert^ erxount nurter an al checte tml conesp^^
    before Payment Due Date.




                                                                  331
                                                                                                Account Number
                                                                                         Payment Due
                                                                                                                              July 28, 2009
                             Bank                                                        230PJ4.(ET)on:
                                                                                         New Balance:                            $11,588-26
                                                                                         Minimum Payment                            $244.08
                                                                                         Amount Enclose*




                    STATS FAKM BANK
                    POBOXUeU
                    OOUTHHDS GA 31*40-302$
                                                                                                    Make Check Payable to:
                                                                                                        STATE FARM BANK

             DENNIS OLIVARES
                                                                                                          Please check boxfor addressor
             10935 WHISPER RUXJB ST
             SAM ANTONIO TX 7S13»4fjlt
                                                                                  0021722           Q    telephone change en the reverse




                                                                               Ibflftl         0DDSM4DT?                   DllSflfiEfiS

       OENMSCLrVAREB                         tar»l*raUYtter.|^J^p8S1                 Primal*DueD«tK Juty29.20DS                Page1of«
                          For24 Hour oood NeighborCustomer Service, PleaseCall: 1477-8F44HSA (1477-7344472)

Account Summury                                                           Credit Line Summary                                                    b
Previous Bstanoe:                                       $11,402.48        Ctoslnfl Date:                                      July4,2009         •
PsyntentsS CredBa:
Purchases&OtherCharges:
                                                           $268.82        Numberof Days InCycle:                                         30 |
                                                          $32544          TotalCredkLtmlt                                      $1140040          •
CashAclvanoes:                                               $040         AvallablaCnBrJtLJrTitc                                 $311.72         •
Finance Charges 8, Feec                                    $128.50        CashAoVaneeUmlt                                       $2480.00         •
EndingBalance:                                          $11^8&28          Available Cesh Advance Limit                             $040          •



STATE FARM DOiXARS                                                                                                                               \
                                  Earned to Date               Earned This Cycle             Redeemed This Cvcfe               AvatoMa

                                     $187.22                           $3.06                        $0.00                      $2742             |
 TransecDons For. fjp^pj ••i-8681

  Pasting    Transaction        Reference
                                               DeecitpUon                                                                          Amount
   Date          Dale            Number
                                                                                                                                             ;
                                               PAYIBNTB ANDCREDRS

 0808-09      064649              0278         SPIRITUAL SCENTS                                312-485-8207          IL             $1942 CR
 064548       064549              1799         SFB Bectronto Payment • Thank You                                                   $250.00 CR
                                               PURCHASES AND DEBITS

 06-08-09     004648              7808         STATE FARM INSURANCE                            8004564310            IL              $7144
 08-1(3-09    06-1849             8186         YAHOO *CVENTRIT.COM                             800-3184870           CA.             $13.94
 06-1548      06-1349             6901         6OUOSIGNALC0M                                   248-7619256           Ml              $1148 '
 08-1649      06-1549             0016         T & S INTERNATIONAL CO                          866420-3716           IL              $3548
 06-17-08     06-1549             7339         AID TO THE CHURCH IN N                          7164090939            NY              $1440
 08-22-09     06-1949             4868         8HP*SWANSON HLTH PROD                           800437-414B           KiD             $37.80
 08-3049      064649              9681         TXDOT VEH REO AUTO REN                          612-6428055           TX               $2.00
 08-3049      064849              9475         BEXAR COUNTY\rWICLER                            210-3356671           TX              $87.40
 074249       074149              3220         PAYPAL •DIETRESCENT                             402435-7733           CA              $41120
 074349       074349              0022         SHRINEOFCTJUDE.ORG                              312-236-7230          IL              $10.00

WenttolfAowettr^lyvyriatieinyouroTedtt                            tolngsyouCredHMora^wlngltamTnieCreolt* byTraneUnlon"
Oo to statr^otir\com» >State Farm Bank > i3hrjckyour Creo^wideiiroH online trxlayl

                                                                                                                                                 1
                                            Average            Dally               Conesponrjtng                  FMANCE CHARGE                  ,,
                                             DaHy             Periodic                Annual                Due to DaHy        Transaction       •
                      ,
                                            Balance            Rate             , Percentage Rets           Periodic Rate         Fees           I
Purchases                                   $7,167.12        04274%*                  949%                     $59.06            $0.00           1
Cash                                        $448348          04548%"                  19.99%                   $70.42            $0.00           1


                                                                                _333l
                                                        w


                   tt|aa.tt|,    Bank
                     Pantt tutor Chang* ofaddrwt orWtphone nuiiraTWoov:



                     WdiW                                                                                     —

                     fifty                                                            state                          2p"

                     HrMaakao»>adr*aaa>rrie*tf                        Ttaaaaod.                 aahratfi yaar etrk FarkBantVfca CairLOaoa toooaa(S Cow. Fara Oolua, m oan woty
    aoaaloaaawaawtMaoaMaaylaMoolnraotatarJraan^                                       turn aatJ Ijolaatoaaoafcfkraioadacaafyaaokaa, roaaaaaiwaSrakfomtlolaa
                                                                                      otadr, ctl 14)To«MrlSA (MTTJK-Btn).

ta»akHra'tkfaam0alaKmOfYba«>araflar)^^ttt|aran«o,t*i*afckforao^^                                                air^rrffcoraryftaalrai.rUioallWBa
Bakaco fraaaaa), On. Maaoa), anafaoke rwW taamnoaakr*. tad iwtMOalaM
ote&ta**mto&&,*mwtl+t+iaralx>li>mmtlut**!itramttm                                     I yoneat yoa Wk aura, ntaaaoaltaaa tttnttan aooota Baaoaakn on yoabs,
of >iiina.tai, atkfa otpkaki tnkaca of war axrjrjaiootfi day,add payraw Wiijm n       una uaoaa in aa. arat.otBtkRan.aaa. POBailaa. OaaoH.MarYortmsa-wOa
(laJuarc aitrodata. total rakaa Trarafoa). Oaa Adaaioaa. aaorjacary pafcd Bakma       arxaaritiialiWargraraaraornyrjiirxrraa ta»»0(^aW^aomicokal»»: Won
Traraara aotta aaoWaa cfka {aaaapBaokt tar) aattrctfar» Rajnoafctad Ooraj             art**ka arror araooaaaoaarad. Yoabttiir»a>Taao. aa add «l of «a dot/oaaana kr aa               fcyr*rrWfcr.rpa»B»fgrralakfcraaaoo:
Ufct oyagfer oatfi or (aa trpoaof naaaaftm andrarMoka aaoooaaloirJa bya»r«r*or
Ofra^kkooaatOMla.lakaaaottaVaaotao^fMaaalf faryoa actt»« far aao> al                    LVoaaaaoaadAraaataontor.
ta»oWOfafco»iAki.Tfc»awjraa>otVoatMcwrialktoa^                                          r.1aiaa>iaraaMortaaWBaaMom.
OtanaaotawTaatajanaadbOa*Adaa*t*aaBaMaa:Ife                                             ^Draa^Ma»a^waarfar»1ok•Wo^n.a«OTal>looa*orokaarma.rI>nl
aoaraaa ata aaro or a akaaifco»«ai any aat» to coBjet to oaouot
If Baa a ao aaarta f) art to aV fk* raanlk Roto on fa aoat ornaakkaaat kfc            yoaqwaooa.
aararMBarakoaiatrr. tatrarUfc/Woaoa AtKlkartemaaa* *«aar*od
kitkrOadtOaKrltaak.il tad Ckaoaua ntik.ina anotoy oaokfroaaKattitrate.                I ynlaMautaorfead n«fMyywo«dl«a*MaaBoaffcajV tea yearoowtgavotaiajat
                                                                                      arxotat. you car tap ka ptyaM oa arf aaatat tag kkt B areot, 1* air* tepaaant, yoor
» te •ta*HC£OMM«S£-n, a* Boator yoa aajapaaat b tttt, ka* t» arlnlnaaFkanoa kaar rtaalroati oakroa btohaaaaooaha Baourorart.ijayaiiika8kaMailkooaB.Cr,
Catoa, at toM k your otdl ant tlrtaatat taa oaa. apaaid k yaar Aonoal oatnj la        yoo nay o*1 oa at ta kkthoa aabar kr Ctajaia Sanaa ahsao oa ko "onr. of a*
bHaoeytfc.                                                                            kaaMBoaalfcaal«aBraekara»^Maaaaaa..Mttia|iia»«kao^oBMaltoooa».
AaraaaotaaaFhoaraCrrarraiaayak^xaoOonaoACoa&MaaaConw                                  lacutrrtAoworaateaatarwaajiatadtoCroOllBtraaua:
BakMaTrtaaar. t awaaaaaaoto fcafcfcwoart, toroaatoj, taaalP.itatfcga Paafcr
la ra^ wooaaiat»                       Sfcta FaaaBaa\IOtsVa3m,laifcoa,M1BSrifi
yar«k»arkalawrrl>l,io>ooii>ulaiiilkara»okM»rJoa^tor4irra>awrta«oroTakraiaM*                                                    Mwaaaafrfcfcly, s*k»aaoay. toHaa alMTTaaBMaoaHattTaorkaaaa«.aao>wrMkM                                           ta a»a\ tWI« araatrwtrtrl waolyrar ttrt'r^iatia Warafar uraumoamdoatial
etaaBoako»tkl»»a>aaoaWyfkl.a.rr|. laaakooaaooporfcdfor r>ak**aoooaar«l                oasaafkrjoaoofry uaBaarwakteaaaarabaraatPOBirtt, D,pt«a.lcY'OT*4-tx»t,
BaaaaTlaaaja.                                                                         oraa/ tt k aakg. of ka ka, kali, a roaaak oraorhororoo' oaa. k any sao, »ariaOaa/«rt
                                                                                      aot oaoood S59.
»na»iaau>MoWaaa^aItrwr>»aMoB>Baa>atk«Ba
                                                                                      raiaawaladcadalaaadllrigaamiawaa
Poi^iai(^. iwortoaanOorar dar^araaA^BteaVVt^aiwaaaofko.aiiiiaaja
o^teaVnraraHaBiriWoatmaakoaartoltatoaaraa). Woorooaoo. waay w«                        toy|jijuialt«i|| a. Motar faoaoai atouata art took rja/rr»rtarfcraa*io>»n
BaakaaafHiaiWr>TaanriatMDooOaaj\aM>Tar»jyaBai                                         oofaronortaaaomaal.
•iui.ti.latayta)o>aar«»tMatyoaiaaaa^kikairtklaaa>aataaaaarraafaa
ktaiaaiailai)Uirawokrkraiar«Ba\rooailWBa.Wa^^                           Poyoy         a^nnaaar^taaBavkifariotfTMrTVr)
oaaat«raotoriaaa,aatooaj»totaa;a»t\«tUBaotiryolrrBt^
PtwaairaaOoia. ?kooyr»r»oo^aoa»awuiMagal.>rjooaopaiBaotaarbaa«                        FaoayoaanaaaooaToaatakMaattamyaa
Bl   In'i iiBa-r-Tllll nail I ITB.l.l T itl fll TrllTrnfl ^~|ni     "                 koarfcokuaaarJal+«T7-faMriT».
tanaaaarayaaitMaawrewoaoika. 1r*jattaoa.kaajraaTaaaoayuar aackkaaaa
aaluolrraokal>iakr,laluoraraoy»aakaytaia>ai.alar«i yoa as aot aioaHyjar^wOartliai your ftaw
liiBatu »>ratt»ooa>riarta.ihirl/VfJHf*a».»oa»»o7T-ef»vlwn^7T^7a»lrjiaa.«.,aaakMiial.alrtiaoBrodoyaaat*apayiaujj|aii)raa             arm yoaano atari k fjoraj fcan to oorroa twtroekni ath BaraatotaH yon aay at ftaa ta
tya^PMraaaaa%KKla>i%auooa>Rk^t)wttor«>xk«o9nkotVaaaoM>»kraaao*a
luaaantdotdTaalday. Mra»raaa(kraiaajrkaraaiaJkiiiii^jkaiil a^nakod                    ramkaa t«a aaaarao taa Warklaraa)a»ooorrarkbyjurl»ratataor arkw 1W
r^uaaiowr^raakoTMjadarwyjOP.^EraaCTTtoaorooaj» appear*tikiiiiarry.                    mka of yoa ra«*o adrjroa. «r a» oaa a orxnk ka roaoaaat, or I nmnahd looko
kranakiBaklkaa|k,BSoaMtoyawaor>raaloaaaaa^                         no             aaaraaraot kr ka ttaarfc-or arrtoa. atPiaohaaaaJa naara. aajiaaii ofaaoan or
oadtlntofwit.iaa Bla^illkoayoraMoariaoraayooJikiait                                   koofkootaiutaal



                                                                                              334
        gjBank


DHaNJSCLTVARES                    ArjmmtNumtmJHHHftesSt         Ptyraant Dim data: July 28,2009    Pago 3od4
               For 24 Hour Oood Neighbor CustomerServtee, PleaseCell: 1-877-8F4-VISA (1-877.7344472)
Theeffective Annual Percentage Rats farthe period Irs 13.65%
This ratemay vary.
Please enter accouTit runber on ail drecfts and cor^
before Payment Due Date.




                                                               335
       *MaHaM«l   Bank.



0BrW«8OUVARE8           Jcrxrtttnabor ^••••fcsei          PaymentDu»Date: July2»,2009    Page 4of*
        For 24Hour Oood Nelohbor Customer Service, Please CsH: 1-677-SF4-VI3A (1477-734-8472)




                                                         336
                                                                                  Account Number:                                     6881
                                                                                  Payment Due
                                                                                                                      August 28,2000 j
                          Bank.                                                   230PJ».(ET)cn:
                                                                                  New Balance:                            $11,811.82 i
                                                                                  MinimumPayment                              $265.66
                                                                                  Amount Enclosed:




                    STATS FAKM BANK
                    PO BOX 13025
                    COLUMBUS   GA 3t*IU42S
                                                                                               Make Check Payable to:
                                                                                                  STATE FARM BANK


            DKNNIS OUVARfiS                                                                         Please check boxfbr address or
            10935 WHISPER RIDGE ST
            BAN ANTONIO TX 78330-3610
                                                                           ' 0021893
                                                                                              Q     telephonechsnge en the reverse
                                                                                                    side.




                                                                          IbBBl         DODSbSttt,].              OlVUiliaif


     DEoNSCXJVARES                        Arawtr«jattOT.Mj^^^BeS81              PayreontDuo Date August29,200a           Pbvo1oT4
                      For24 Hour Good Nelflhbor Customer Se^M, PJeatwCaK 1-8n-8iM^«SA fl-«n-73aVB472)

Account Sumonary                                                      Credit Una Summary
Previous Beianoe:                                 $11,588-28          Closing Date:                                   August 4,2008
Payments*. Credits:                                  $27848           Numberof Days InCycle:                                       31
Purchases 8 OtherOhBrges:                            $46755          Total Credit Lfanrt                                 $11^900.00
Cash Advances:                                             $0lO0     AirarUteCreraUmlt:                                       $0.00
France Charges&Fees:                                 $135X8          Cash Advance Limit                                   $2,380.00
EndtnrjBetanoa:                                   $11,811.82         AimuebleCash AoVanoeUinrt                                $0X0




STATE FARM DOLLARS




 TransactionsFon_VaVa|
                               Eemed to Pate




                          rBFOB81
                                 $201.60
                                                             Earned TW» Cycle
                                                                   $4X8
                                                                                       Redeemed TWsCycJs
                                                                                               $0X0
                                                                                                                         AjraJfcrWe
                                                                                                                          $31.60
                                                                                                                                             I
                                                                                                                                             |

  Posting   Transaction     Reference
                                            Dorsoriptton                                                                      Amount
   Date        Date          Number
                                            PAYMENTS AND CREDITS

 07-1808      070808           8415         PAYPALTJIETRESCENT                            402035-7733            CA            $29.88 CR
 07-28-08     07-28-09         8549         SFB Electronic Payment- Thank You                                                 $250.00 CR

                                            PURCHASES AND DEBITS

 07-08-08     07-0349          4414         OBOLODIS.PIETRO                               CTTTADELVAT                           $15.41
                                            FOREIGN CURRENCY      11.00 RATE 0.71382
 07-0809      070809           4414         IrnERhUTIONALTRANSACTION FEE                                                         $0.15
 07-0808      070709           1738         CHEAPVtTAMIf4S.COM                 608-393-8444                      MA             $19X5
 07-1008      070909           0370         DAIRY QUSN#3 WESTAV                           SAN ANTONIO            TX             $14.65
 07-13-09     07-1009          3789         TACO BELL #21387 / 9033                       SAN ANTONIO            TX             $15.42
 07-1309      07-1009          6332         AUTOZONE#3130                                 SAN ANTONIO            TX              $9.72
 07-1408      07-1309          5147   .     YAHOO TVENTRIT.COM                            800-318-0870           CA             $13.94
 07-1608      07-1409          3172         CNEWA UNITED STATES                           212-8261480            NY             $22.22
 07-1609      07-1408          7185         PRIESTSFORLIFE.OnO                            7180804400             NY             $11.11
 07-2008      07-1800          0088         HEB GROCERY «80                               SAN ANTONIO            TX             $71.04
 07-2009      07-1709          1882         American Oa betesWholeea                      954076-3787            FL             $12X3
 07-2108      07-2009          0039         DAIRY aUEEN#1 FREDRIC                         SAN ANTONIO            TX             $1046
 07-2709      07-2409          8631         PAYPAL*STARTECHCOM                            402035-7733            CA             $31X4
 07-3009      07-2809          0741         JACK IN THE BO00009282                        CASTLEHILLS            TX             $16X6
 07-3009      07-2809          2588         LOU'S BARBERSHOP                              SAN ANTONIO            TX             $16.25
 07-3109      07-2909          0031         DAIRY QUEEN #14566                            SAN ANTONIO            rx              $8X1
 07-8109      07-8009          0705         C»rVa°UVESTCC«PCiRATION                       4264511959             WA             $30.71
 080309       070109           5897         8YX-llOERDIRECT.COM                           800088-4437            FL             $56X8
 080309       07-3109          4456         POPEYES CHICKEN & BIS                         SAN ANTONIO            IX             $25^42
 080308       080109           8165         HEB GROCERY #480                              SAN ANTONIO            TX             $64.03




                                                                            337
                                                     w

                               Bank
                    Hoeso tnttr change ot tddfatt or taaphona rwrrtawbotoar



                    Address


                    Cly                                                            SS»                           Zip"

                    HaratPtotafjrcfuotBiwoodtl                                     V\rbrtPtw»fjr«Ajr>»»ra«code5—




                                                        Information About Your Account
rankMoa«kOalotk«narnoarB»OMritt:                                                   etttaNraBatkrae
n»Md&m>mwt^t'rh^awB*maito^r*Md>fo**ume*m**»                                        • atjfear. yoa aa aaawafkaV aaai Skk Farm Mm In ooxaaaoa aitti nokrma an)
7^£^m*!?''PS***lm'm* **'****'* •*n*lt»*»tO»a/                                      ratta»t«liotra»tkraaia»^atBaTor^
^^^!^to^*fw^S**^TOto-'^"^w^m»»»arjk»raaBt*Voa0^e«aayowaam»a^a»l*aft
Oarja                                                                              dar4.calV«77tB»ta
rkrakra»taf>Karia»aBatoo»'roar«wrataOar»&aa«»a:                                    BHIng HBMaaanaary
  aaBakk aa Viaiam oaV bakaaf .ajankk kr Pamaaa a'okflaj arkafoaay rarw            aaCaaaeferaaorCjaiMaaAooolTeorSM
*m1mm#mmtot*»»*m^*tltmu&4ymanmtim»til»mt*m                                         Syoukkr ywroa Bwoorj, af yotraafaaatafcrattte afcx-akaaaona onyoaM,
***!"*"• T»ka^la»1i^lttipolya»aaxo«o«r.day,oddaBjoaaPwoaaaoa                       »atk la«aooopaakaaalatBkkTaa Baa,PQfat^ t>«ro*r»»»YrM-larM-KI3M
(kikaJlaiaaroaaaw rarM aakaaTaaokaL, Oat .raoaan,akodaotty BtiM Bakoea             oeaiaarjaiBii.VwaaaaoaaraiaioookkraaaBaoto.oBa aaawnyottakoi Woo
lkaokri oronar oaarat at. ofka aaarajaorWwkaj.aataaarlaaao
laawwoaor»«iiikBeaaaaV>aiiata|1la^a»a«)tlofa^aa»BtkacBikr ko                       fcyorjrkoa.iiaaamaBta^lrlmnbK
Haaj oyoafcfoaoaofkaitiiaaof      t. i aa data ka aawtku aark aytaaimaa
r*rkyakteMHojrcatTtitrfaM*a»,a>arar»o^baaroa,*»mBt^t^kaaaro.rl>w
tooarkaaiaBatrata.rtlnila.ort'taloal of ftyai.ak Ml Ctadat prakr) te yaa                aoolroa»BkrBaja*otaotekoa>oaataaaaraabw»,
aoaont etna] kotskc oak ooaoaa aaanjata PanUaBaana. Pont nafikrl» you
ocaaWOaaitjokBSBao»ra>aa,tafcrtaa)kakrat»tik.aiir<                                 Yoado not rata k to. an tarn* k onoBai rate aa ata awaataras, totywaaati
oaloaMkglanaaotCnaajo.                                                             -*1»r—it mrfiitrft nfniatff lur m nt tominim fflaj mik arijiiB fia hhiiH.i.
                                                                                   •acarno)aaoatka okotarlkomaa.atdanfanmatuaanaofentoooBjoiTkaaaam
If tmkua*Mn aMBtaO^FMotonirkrBtaaoa ofyoaiartoina. tik                             yououaafen.
rraana rat tank nay aay. ItawatH/a^rwPn^RtkraayowwshaiJaobaxl
kwCkatXtltABaaaiaitdrXaaatttlTkkii.iitaWa^                                         Ifyanaaaaaferaadnkrjayyrs ratalotatUaalraaaa^
                                                                                   atrmalicaratalgptnavaaMoaaayaTaoialaait^kaaaa,^
» ko •VtmcmimaSf ka Boataf yoa it              u k SMB. kan ko akhaa rkiao.        Tf- rifirfin *-tit frnaia. iky.Ti.rrn.'•• ataiaLi ataail k ailiaiawil Ii una f>.
raaa»,ataoktk|ioaaa«tMtiataamlaalaMa|ra>dkyaaruooM                                 yoo aay at m M a* kkpkaa ana* *a Caanaa Sanaa «aoaa oa ka toat of kk
Baktoak.                                                                           armiiainakaal krootomoa daw oataokoaaiaMafayaaMkaaariaMkaaar.

                >
BkoSkaeiokiMifoooaata fcaarry oftaCpraarjorWra Aono.IPortail.ui Rahaofka           an knhh kferraka a*M yowtamt k eatl tartan. Youataaaren koapok
DaVPorbrlkiRBka.                                                                   aoomorof tahbrmafca afjorMoyaorkg baaic Skk lata Baa..POBat Bl, Dtp
                                                                                   •urYortlWoMOM.


ThnteaotatikaaaoBatjatnnrnaaaHMpotarionMtotara^                                    raatrvrafitot, rVasSXI.aWajnvMiaaoS
yoo ray ko oaka at* arkooa by ka Poyaari Dot Dak atara oa ko toalof ktaakoaal
Yaaay>a*ltamtoadroaf/»ooattaaalka»ra»)Vol)kair
urrarkiaMrJnoOaokaklka.aoaiirloikkarlaVhaaanri, laapraSat ttkkkaotttao             or oa*roolr«n, a M |w akoraa) koaa k Irl aaaaaaa of o «ajaM oaraA
ortn%lTBracooaet                                                   oaa a> Ska Fan. Bant. POSot Ka, t^otSakn. «. DflOMiBS. Waroaaw rfoa rferra
                                                                                   aoar.tl^ioariiaatuaniia.poroojnjaa.t.kil     kuJ taw k waBrl okoak a f arrauai
MaMatPayiairm                                                                      karaaroal kaaaaat a at«oaar oatraa. aarat-aoaftawtaooaaolaaoioii Nlaaom
                                                                                   aay aaaaakg bakaoa. Or, aa aa> area k toarat tar aa» koaoaan By rakrako rtkroo,
YoaaaarayaaarattafrtwraaraaWBtttayara. Itau«,y«rra»iaa»ara>tlkaa                   oototatikga. arkotaykt t «ra^ rjiaai.iaarroaMbaoailktapayaaalaairoaatoa
WatWatklNoatllWkolXiaaalOotOaa aMyraarr»arakkiratakoianin..a.rw»tti>Mrfl». PayBy                      8aralooavBara»A|la«aratnWrTYY)
otaotaiaoDtyaanf, ad oo ata katat aaaBatt kaa kr yaw ptyaaai k atari ta BySk
naaaotBotDak roaoyo>»nalaaeaodiapwaa»yraaa»atioao«larkaao                          rortro-riaMfkiaaoawrppaaiiila»iwtootty«»W>^
kPwat»lOTyoaoiaaBBataanakajrkai».ikatoaar«»wyraa»juMi|ork                          tatTteaaaaadaMrTenesra.
prooaatatayaaaa.rtotaaartii. »ftoaM»gaaMiiiiaaji Iwjyjpiotoolraaaaa
aaaaaaaatal>aaaki,aaaaataayoaaalrlaaiiaoayoaajiirala»aaaia>aaotko                  Botikl aatakcOatlOrrS ranlaaa.
day ta arotVayoarMaaal tod taa okaot aoaakfotir oaaaatottaaiovrtariokl
kafblkn. lyr»,oraa»oaar^aortf«*i*Mi»r«J1«7T-r*UWP                                  Byooaoa)oiRioloa»«taaqoaa>ryrBo>tiviar«lm
Ai payaaakOavMaea>.a a ata, wtnilBttaal, tk)aaaal tyota ta payaaniarWao.           lurt yo»taw akd k rrxal fak » ajrraata irtikra ata aa laachor, ywrnyrvihoaio
tyattRM Batajrt aat,MoakykroagtWary(banririaktt.B.i.»ryt),aiSUgaekda)              pay fnaaaakfcrj traotntdtaoa a» ooooaor aar*aa Vo»aaaaaraokoto. o.(r «n» t»
yourAtmkaakalay, Aliayaank laaaalkgilaia aalt iraaajk aat, ait lanBal              paiilaaala aa aaataa iee art twiaalaai aanarkk yaaraoat aata aanai 100
IgMkteorMraakaraWaka-t^pjLlaakaThaaoaaaaooraaiMkaailty!                            aSao of yoa aalkji adoaaa, (I ao ran a              •bw   mmmf
                          Bank.



       0ENMJ90UVARES                A03Ortfeinbar.jgg|^By6881          BrrrTnent Due Date Atjgutt20,2009       Pss»3of4
                   For 24 HourOood tielal*or Custeroer Service, Please Call: 1-877-8F4-VTSA (I-877-734-S472)

Yowecccurta30verttwlfi*by$11.82.AnovCTlliT*»reewa6f^                                                                            L.
toJaycrc8lu»toifreeall-87T-583-388l r youhave tvwcpesftns.                                                                      •


                                     Average          Dally           CorresponoSng                   FINANCE CHARGE            U
                                      Dairy         Periodic               Annual               Due to Dally    TlnsK-saotion   H
                                     Balance          Rate           Pen»ntageRate             Periodic Rate       Fees         I
Purchases                           $7,417.24      00274%'                 8X9%                    $63X0           $0.15        I
Cash                                $4,287.24      0X64S%*                 19X9%                   $72X3           $aoo         |
    The eftecttvBAnnual Percentage Rate tbr the peitodle: 19X9%
    This ratemay vary.
    Please enter account number on afl r*ecr»artrxritjspoiidencr».To8voW
    before Payment Due Date.




                                                                   339
               Bank.



DEJWSOUVARES            rVcr^NUItenJ^^|^c«q-1             PoyontrtDutDsfer August28,2009   Pjrgo4of4
       For 24Hour Good Notflhbor Customer Servloe, PleeseCall: 1-877-SF4-VISA (1-877-7S4-8472)




                                                          340
                                                                                       Account Number                                1-6881
                                                                                       Payment Due
                                                                                                                         September 29,20091
                              Bank.                                                    2:30P.M.(ET)on:
                                                                                       New Balance:
                                                                                                                                $11,838.00 [
                                                                                       Minimum Payment                             $254,241
                                                                                       Amount Enclosed:




                    STATE FARM BANK
                    PO BOX 23023
                    COUDMBUS GA 31*0-3025
                                                                                                  Make Creek Payable to:
                                                                                                      STATE FARM BANK


                DENNIS OLIVARES
                                                                                                        Please check box tor address or
                10935 WHISPER RIBGK ST
                SAN ANTONIO TX 78231-3610
                                                                               ' 0021655
                                                                                                  a     telephone change on the reverse
                                                                                                        side.




                                                                             Fbfifil          DnD254245                  D1163b007


       DawttOJvARES                       Aocmrimn^or.gggggg^aei                   PaymentDuoOats: Sapteraber 29,2009          PurjeloM
                        For 24 Hour Oood Neighbor Ciistemer Service, Pleate Cafc 1-877-SF4-VISA(1-877.734-8472)

Account Summary                                                         Credit Line Summary                                                   L
Previous Balance;                                     $11,911.92        Ooskig Date:                                     September4,2009 ' I
Payments RCretfts:                                      $305.94         Numberof Days InCyde:                                          31     •
Purchases &Other Charges:                                 $82.77        Total Credit limit                                    $11,900.00      •
Cash Advances:                                            $0.00         AvaflableCretHUmt                                         $84.00      •
Finance Charges & Fees:                                 $13725          Cash Advance Limit                                     $2,880.00      •
Ending Balance:                                       $11,836.03        AintlaWeCash AdvanceLaTtit                                 $0.00      •



STATE FARM DOLLARS
                                 Earned to Date              EerrwdTnrsCycJfi              Redeemed THe Cyde                   fVaHaMe        1
                                    $202.39                          $0.79                        $0.00                        $32X9          |

  Ristlng       Transaction   Reference
                                             Dascrfption                                                                          Amount
   Date            Date        Number
            /
                                             PAYMENTS AND CREDITS

 080609          08-06-09       8605         PAYMENTRECENED- THANKYOU                                                               $12X0 CR
 0807-09         0847-09        5568         PAYWENTRBCEIVra)- THANKYOU                                                             $10X0 CR
 08-31-09        0S48O9         8652         YAHOO *CVENTRIT.COM                              800-318-0870           CA             $13X4 CR
 0W1-O9          08-31-09       1259         PAYlrlENTRECEiVED- THANKYOU                                                           $270X0 CR
                                             pa.royuAtpff AtinrvmrTfi

 060509          0803-09        0670         BURQERNNOM061                                    SAN ANTON 10           TX              $rU1
 0806-09         080449         6796         POPEYES CHICKEN & BIS                            SAN ANTONIO            TX              $1X8
 0&2S-O9         08-2449        3106         YAHOO *CVT=rtTRIT.COM                            800-3180870            CA             $13X4
 0902-09         0901-09        2880         STATE FARM INSURANCE                             800-856-6310           L              $69X4

Oood Neffehbor Message!

SavBa stamp errfevr*lato tees Iryetpj*^
either«w rrrn-*rum na^nthry payme^
beftre yourdue dele.To enroll pleasereferto tJ»encto8*iln8frtwc9rl1-877-SF4-VtSAi



                                          Average            Daily               Corresponding                    HNANCECHAROE                ,,
                                           Daily            Periodic                 Annual               Due to Daily         Transaction    •
                                           Balance           Rate               Percentage Rate           Rfjrtodfc Rate          Fees        1
Purchases                                 $7,666.16        0.0274%*                  9.99%                      $6427            $0.00        1
Cash                                      $4,298X7         0X648%*                  19.99%                      $72.98           $0.00        |



                                                                               341
                     *          Bank
                      Plataottilw orange oltrJartttcr tolophom numberWow.



                      AoW


                      wr                                                          State                          Sj

                      Homo Phont (jrajuoe area coot)                              Work Phono tnoiioa' tret coder




                                                         Information About Your Account
 •ankMcamcataaokYtonarmCaaroaa:                                                   SaaMaatotkra*
 nafcoijoTaoaatokoaMlla.aTacaaOaHraroaraDa.ta                                     * aw*, yoo at emranta* tart Skk Pom Doha k aoaaoKaa aat ka kraa ood
 ^karwCr«rrar,aa»rio.a»»ahaa»OBa«»rat»daa>aakncaorrfaoa^                          ~—--T -"I'-rn *-i— TT1"i— *-fii -t-nt aril InTimit irmrtnti m niirrBita. jim
 PortaArataalioaBaykttotetaweedaytera^                lamwaaM                     litis «tt taw eaalaai at* VBocat* IBvatn eta ^
 alkiapiuitokaaarraaalaaatiaoylawaaaraaa^oa^aaloaa^oawtaFkaiioo                   raararaaat rkaaoloaa)ektor^raraodorac.yoarjV»^
 Coaat.                                                                           daor.oalVaTr«n-VK)A(>srr4Mei.T9.
 l%akHr»aaraararMrao>CTYoatooraoaroajlokiiti.i                                    alttrn rajMakoaaay
 Wo eawkfc aa Varapa oaa/ boaaV aapnakk kr Pairtiaaak»*ke rnmdoraay pared         hCaairtBToaorftaadaaaraoulYoa-BBI
 Bmaot Tainka), Oat tdwana, oaratakiy parted niaaa Thaika, aa) toy opaadak
 oaaataaieialan) Took kaVaaaa o^ tatter-or waaaaatttatot of kaa tytoa Kyookfcl yoaktl kaaror, wByourtaatmowrAattatlot «Soa a ruaaoajnooinurb*
 ol.aiiki.i.aa lata aaaaatakaaaaraart row aoirardaaAo^ odd any aoaftraaaoa        arrki»onaatar>k»aWa»>»raa,labrta«oa:
 rata aaafcr ata of kaa Bjaoof la maiia aad data aaatraoeaBatk oykoaornbor
 oraawkaaBiaaaaa^TtktVaMaalaaraaia^takoce' fayoaaoaantferoaard                      t^baranaairdAaraaoeratar.
 taaeWtof ttaetaaaa. Ba aaao.aaVtataiiaolii.lala laiaiil laalai fcr PoarJaaao       i-rradaaaaaowdr/kaaanilidaar.
 r>rMlajra1amTitaraa)atdbOatkrM^^                                                   irjra«>karnan>aaOavta\«yrxram.Bl>yyral»amt«akanai rm                    arajaiwrrtooaaofcoarrtararaayooaarragjaatolit
  OBxartraokca^oBatjraaaoaaakaiiiuikaalHaitaoBn^riiANiUraaiiiaajdByrar
. aoaaMdirks to oeagoK*t*arttr*r»dk to doty taBa^                                 too do na rata a pay a» omoairi k gaaaan oat, aa aa IraHOBOta. an yoo aa an
  oUaaBastwFraewCWo*.                                                             oteaarf a ray »k farmotyaafla'Manias
                                                                                  ateaarataporlkoaiioontkarillSlii aa doBaraoala oka aay aoa. k oofcot ko papain:
 » rank a) oaaraa f> aad k ta ra*Pa*db Rak oa ko and of yoa akkaom. rt>           yoaoaaka.
 naaraktt Barak aay aay, TtaarraakAprte aa IVtafaaookaior aarryh adaotoaad
 hraat>dtCe4f«jreer>aNandfajdraB»*vkiiMaidaay                            t y» lata autwllred at to payyour earn rMeSaalaralafre'taa yoveaaeaaotaouig
                                                                         araoaat ya. oa. abp ko aryaool a aay araoattyoa aka k anog. Totkp aarayoaat, yoar
 If faaTBaUCECrtWOPoo ko ton «f yar okkraaol k *W0, kaa ta aaaaaa Fkeaoa akaaaetaaa a»trap Imtaea ape IjeUa ta arkaalKrayaaaT1ka3aauadP030ir.<>,
 CBaaa, ta aaad k yaar ore* oad agaoaaot ate ana oppfod k yoa Aoaarridadot ta     yau aay oaf oa at ta fcfcataao Manor for Otaaaa Saras aMaa oo ta roal or ta
 OMnaaa*.                                                                         araamaotaaautUMrxaaaadaabsaaataaetaaakravnaakadadiM

 Ara>aMrOTaaFaaaaCaor»ratrMraoaaaoonaa»CaabM«atttaao9a>ttt4oa aari«aror aPOItea^ l»p^ rfYmtJaOOM,
 raaaaTtanoara.                                                                   oraay or k gatto, of takoa, lat, afaoaraaJaatnoroad oao. kanyoaawaarBtaky art

 aToaa Oaarae aa aniad taVoa aaonaa Batty Bakaa*
                                                                                  tayaaraa ataStaakl laaowwaaaaolaati
 PiiiitaaavCal rakaaoMaadakadaBB. aaaddad k ta datr liakaj. teofkt aaiaauto.
 o^a»aaToaaafcaOaa,or*aaoataaaaotkaatkiiiaa. Atoacaa>o.aaaay«et                   Airyrayaawkawraaril r»aaaadfclalaataatolalB.aanioaitMkrartad^aMhar>
 urktarstka Soak art) Mraaaolraetadoktakaoo. naaotfeidakkkBtaaaa                  rrakaar aoatt& a tatrwurHato aaKkraadaarbanaaof aoaooM
 aoka»rnoaaa»la.iB itoyoaamaat                                                    oaakSkkForiBaak.POoarBSa, Booraaoaa, ILetPOMya. Vnaatrattloanjak
                                                                                  aaaraa aakaanaiaak for aaata, mkoataakal koakanaaj dopok cr tarry oucti
 atalttrojiwak                                                                    kaaoaam kaatadaaayotar ariitaat,aaaoyaaoaptkahaia.iaalaaB you atf aft oaa
                                                                                  any lamakre takaoa Or,aa aay taka fc aoaaptaw oaa takarant ay roorrao a B yoa.
 YoaaaapayalvoMolKalwxBokrataaoyona rtaaaar.yotf aaataaawpayatfcat                notcaanhg I; ordatmyao B, Alokat payiikak aoiU l»a«t tola oayaarrl aaraaaioan
 tBUrAaaParaaalWaWrVyrraarJoorkk. Ualycwrayra^                                    onkeatatoTkkaklBoarl.
 moaauad ay tooaarportia of yoa aratny tkkat*mtm.G*im>MCM.e»rtl                                     o*nra»tytan>artaBBaaaaadfno|TyV)
 oadi»raraay«rda.aaJlawr»toat»«aaraiaattaafaywfa)OMrtkaao»i»bit»
 PtyraalDvaDala raaeyoatroakaolraaMraoaartaaaallnrlraaalkaloaa                    RtttairtlottlaaaotkrowaaMattajoaoaya^
 Bt«rtttaaialyatotaa»a>aoTfctBaektekQTWrt                                         Boatrs liuatoJ attaTrToaMSrS.
 kOfttataiaii.aMtttraakttttaMBaL raanaaoaarajrraaBtT roaorarotapakraafc
 aaoaeroakajndrtaaaKoaajofcaayfcatMrtaiaanyiikart^                                Sptokl Bvk forCMia Cardrawhtata
 a^aar.ia.'.yiaaayaar;ia.yooaBaar»arayowoaJbar»toaryoaBaocai
 aaanoav fyaytmoayfrfaaaajooMAtXraktaalteTO^                                      nyrwt»)r»tr*aVkaa»tr»n>tB|r«f r«TOfc«oaatwMyagr^aoaaada*toa«ca>).
 AlpHiaa»|.iaalaja>riaafc.fcuaa|rddatl.atirlaioa>iut oyea altapayraorrt eaaoa     aa) yoaatat tfcd h teat adk a> aaran ta pajtaa art Sa inairlia.L yaj awaot Baa to
 ayaSsau.»aaaaTaakl»i.kl>»atMirTaayfa»l»taa Vbtaao tti iaaaoloa aay aaa»«a>
 ya«/tdaaataaolkotks. Al|ia»iiiak(laoVa^|Baataajt.owMbkakftaMt»kkra               paJiaaiaaa raaania kot«a»aaH»parik..ii aaaarndi kyoaboaoaak or«a>a no
 ayadko.iia.il >i .mail iti ffTepjtEaakaTfkaaaiaayaavtaatliaa.i.doy.              ata of yaw aaaaj alrl.an sr aa an a oaaak ta i.ntl.1. at aa aafcd yoa ta
 lirkr1aiaaT*araTt.a*taoao>dfcyaatr«)oe^                        Tto            akwlaaaal kr latretatTf                    Bank.



0ENNISCUVARE3                       H»UMAHumbtr.^l^^//g-eKi     nrymort Duo Date: September 29, ZDOS   FageSoU
              For24 HourOood Neighbor Customer Ssrvlee, PleaaeCall:1-877-SF4-V1SA (1-877-T340472)

The fjffective Annual Petwntage Rate forthe periodis: 13.88%
This ratemay vary.
Pleem entereoixurt ituaTt^eron s»
before Payment Due Date.




                                                               343
      ItBank.


rawcuv-ARES           AoxuitHmter.J////^/j3SS\       PtvmertDueOafc: Septearoer28,2009 PagetoM
      For 24Hour OoodNf^hbc* CustomerServtee, PlsaeeCaU: 1-8T7-8F4-VTSA (1-877-7344472)




                                                     344
                                                                                     Acoount Number:                                   f-6881
                                                                                     Payment Due
                                                                                                                          October 29,20081
               *          Bank                                                       230P.U.                    ran rata ^ ^

                    •JkBank.
                    Motto tntw otaange ofaddreea orfcrephantmnifctrbetowr.



                    rasetr
                    Qj—                                                            gg-                            g.


                    Homophone gnotioe areaooi£5                                    vvor* PhonetJrKWetrwoouk)




                                                        information About Your Account
ItaaklayaWoaioakaTaanraaraCravtaK                                                  SotaPaiaOoUoak
naBoa of taaa.aiakaMaaaaaaaCaaajaa'a.rWi. floods QjiaoTHaauta kaa                  « otaMo, yoa »B ooaaaaaBy aon Ska Fan Qoaa to •rnrjanui ma t» krra tad
•Fkarca Ceanaf aaakti, at norma at ataaua doty Bakaoa and raukf >' B oy Ba Daa>    ooatPCTtarJaodfc yoa oak Biaa Qoaa Tana and CU.dkia liiitai oontaia.... you
lyredBrakoaaaferrateakmetfajtnauraoaofe^                                           aaatata yaw Sana Paratank Vet Ctrl, an yet tat So Stat Faraootw.«. oaaawry
a«taa orooaafcrarar aad «a add airy>aaaur>iii fcokal.ark. THaiaaat.aan.aw          yoareata) OraWBktatakfaarao*aa>etyaaotirA»It
Oaaja.                                                                             r>idr,oi«>«IT«r»Vattf>OT-7»«ra>,

Haakrtarkraarak.&ob 01 TM»A»ar^a DairyBaltaoaar                                    Bam BajtkBaaaary

rYaeaallaaaYairaooPTaVaaaaar'tapatafcfclv^                                         ItiCaaaofkroraorOraatlooaacomYearaH
fataaotTraiafcal, eta. Adaaoat Bnwkuttr pomd BtaBaaTaraaa. and aay appealaa
oraa'aiaaBaaakij.reBrlBa^aaBtao^oaaaca'ofrararakM                                  If yoakhk your Be) fcaroae, aiyooaaa) am rrbmaaori aboa a aaoaoaa oa yoa to,
o(>aaaiatia,aaaa»aaooi)koaBbaaaooofyoaaoaa«aaae^ae^aieaa»ni^                       art. *oaaoeKnfcaaa*ar*athinaafcKBo>14«l*aaia.aBMro«
(eadadae Mtoaatay parbi Botano. Traakal, Caah Adaarxaa, araotaokry parkd Baawe     ooonair»aa*la.ryaiiwat Bobtori yagraaavaanoadmtfir aaarnyoa kttratoBta
Toaaatk oro»kr oyoaBj ak rdara (aopfaar^aodavlaaol^ f^yrayraanrl caOk atoaako error orpaeee apoaal rr»oaaiaet*M»pa,l»flOoa»aorfnoira*»rw«i)r
apftai to kat kaa of oaaoooaa anew ka payraa eBaaeton aotad raafceaeol Ttaroaa     lUifc,
ur ta tea/ oaknea'kr ear*of kaa rypoa of laMaoraoa.|9ada takaoat aa ttakd aa an
kr nirpoaoa of eaatafaa ta da* taarcaa., taw, ee add tl of ta eety beaaoafcr tea   kK«rboa.o*aoaltat*3»»ia>*imtfk»c
brkg oyowkr oact of lake bora it raraaotooa aad dMat ta aararOartak oyranuakor
efrkyaka»benjra«iKTakrrkaottaVoiraato^a*ta>«»>b                                      1.Vba«oaaeridA«o»ualiaBiber.
kaatyraaortl.il pVim »a n nay, ilatj latataafcrliifcoaroal I ipntduna toPaohaia      ITBaoakraaoraorBaaaaiaMorar.
(aDaragfaanalaaaatartadtti^aBAoaaraaioaBmM                                           >\lkaakat^aaaraalag^tk,Byaow,aoyyooniliiii»iiika«anor.Syoii
aooartaaaaoaoua eriaMo, orlkatott of Pewaardaaad Goo* tortod to year                     attdaaaaaaattaieotlrkokefcayeutatttkt lliiat
oaoaao^aaot^ayofcorr^woaMeataftaaaaaraaTOPiiiLl                    unit to yaw
aaaaatdaiatjtaBBbiayokaaaaiiaraaMktadaarkiaurOT                                    Vea do an Bar* k pay oay aaara k i.iakn ahk rata toWBefcej. oat you ta aa
oakaatm ta flaaia rt.ak                                                            otajaaidtor'tytoiarfcofyoaeStettaaatooaealtoa.V^
                                                                                   aecaaflat .apart koaaoaalfc nweat aa dafcquaat a kk) aay ecrtoak aateot ko trnoart
Baaako.oaarkkn»atktBlaa>Fklbrferoato«MBaa rt yow aakreent, B*                      ymoaaka.
earn an* keen, aay any. iiaara^APfattaPitaB rtak pea car aaajkoidwtaad
ayovOetaCariAaaamMaialDfcriaaaBfckraardoedawamaodr^^                               > yoaraao aiftrafcal arte pay yoaaaol oad at aaomartalV taa yoa..raeaaotartke
                                                                                   arsoaat. yoo ea» aot ta fagaeat oa aay aaeu loo ko* k awe Teetao fa>eaywlt, yoer
If at •nmaBEOVWOE'oa ke teal of yoa tat        I k WugXtaa ka nfclawa Ffcaaoa      aaar amdaarft a Bra. birakaaowlMaa taaaBriaf»rayraalkotfatardkooa».Cr,
Cfcm at era* k yewarea oralarateeeti. Baa bean appeal to yaar AoaaatoVdna ta       yoo aay oat oo al ka kksfnoa ranter kr Ctajaa Santa oaaa' oako ton of ta
HBaoyda.                                                                           akkoanta kal tirna oaakaa day, hkrae taeteaaa tayaera kodaddod toooar.

A ran jnin fcoFkaaj farpiaayootnaoad ot to* pah ApVact,CoaaaakratCaadatrid         tJaaaoraAaorxiotarloawSoontoortadtoOr^^
nutawTHikat TfaauTialaraanw fcofcaiimouJ. krina.iiraj warMikraiaattirfakfnr
t» tm?orta»riarlailtMraaedootaiilB..iiilofiraoooooal                   Sedefeaoiaer.rofJe>afm.loBaa*PA1faS]
aa payta take lea Batatatytarvaowiaeraatefcaaaiaafca. oft*                     •                  _      __            „   __   __ ,
Voaearyoa«taaaaa^re.aBrajraaa»feraaba^exkka*raaayn                                 atportaajUaa.TtaltorlJaaottrjraad U-afroaCtrd
yoa-aaooaa I kal qrok eanaa rdra a aeokut atkaot of aw> a aa faaabn ookaoa fc
r*d»a«ltoaTOBytayoar*ao^OBaooladkyoaaoaaat»aar^«^                                   Calota»in.»kk,at r«a»ttdt»,tol^aaateTMf^f1SAf>^^
oaaaiprtirlMiooa»»tf»>)a»alTaaniit..tanrtw                                         ta km tat a aaaeaaaad aa « row^Ckrd. Woas aot aaarJ*a»«aa>»o^aajlial
raaaeoakpftatrartDralraaWaaBWaal. Iraakao«tr»pafMfOf C**A*kl»aa*al                 OduaalayovlMoVeaBttatrlraaraVooaranotaattKBBM
DiBttTiaiaaja                                                                      efaty or k aitka, airalraa.tatoriXaateuaaBiijr^adijakaaycara.toataeay »«
^^                                                                                 aaataodtoe.
kraaOaroaaoaAJotdtoYoa*l»raoaOariyrkkuK«                                                     __.._^., „.^_,            -
                                                                                    Biyatatt taaStaolal ManaJraj aaraattrn*
rMrtateftCoabaaaooaaadailardabaiaaaowd tokaotty aaaaoaaa of ta.aiaa.lai
oo»tata^»aaoBoDt¥-o*amaaaaoalrfaaokao.rrT). Moai«B».«raa*yaet                      AaytajoaataaaaaoiriyoaaHdwkraaaka^i taMiakoadiaty kraatadVan hkr
irrtfa«a«r«dak»o«ratraraaotratotaaaVotaao»                                         aoaaaaiakaal. orta.»o>otar»*a kodakat a^ma^«a«a«Ma!aar^ rrart to
iii.aTjiiiLiiiinil.iaiiiliii lu . hi 1                                             tao> a> Saaa FaraBoot, no aa tat, tnimifcmun, tt. eiTttnaa. aaiimn aioormak
"""»—™"••-                    t—w»-»                                               attrtlt«oa*oat«raiikr^a>iai»ra>,»»kta»r^
••irijB.ii   . I.                                                                   tatrowaakraraawaarryiaaartddaa aaraayaooofdrakiiiuaia radyooakonra*
"^ "                                                                                aay aaaatatjatkaot.Or, oaatyrafaatotaawaayavakaaaaat tyarata^ Bk wo,
TooaaryrayalaiadofyaaWawrioaaoaaoiTtna. ttaaowr.ygriii.i.aawy.piyalfcaM             axenBagt, oroaooyaot Motarraqraanauok oaaatototayaaM tddaar a«aa
koiMaanlVaaoa%koPwoarlOBnria. UttyaarataaalaaotkUStoart,                            oatakjatoftikarjoaaaL
aaaawttaWaya»aiaatortraofyo»o.>tayakkaa»t                                                 ' _„               •,_«__
ktokj»aaat*»»aS»aoftrara)*                                                          Bavlaaa»riaaajartri(aialaa-fli»rnrr)
otasarartayorMtaletnratotkaorfrtfoirtaagaayowpty^                                             ,                 _^                                          _._._
PtyttadOaOoa>t«a.rMPi»«»t**t*aptyaairt                                              Por*ayrtaotoor^«oaionkra«»b«
rooataowkmyoaoa^tokatotoaMkttaanaBkndra^                                            ataa»r«iaTaad«1-o7T«»»»T«.
r»a»Iltt^r»1rta»talloato»»lMa»B»LT«a»                                                   ^.^-.^.«__^_._
M.atm>rmkaJ»trta».a^kta«HWBat*ta«it^                                                Sl»eadiiMka»Cret«Crt«tBaaa.
dnaeiaratreaMttyaawttdywteiioiaiaaWoyM                                                            .^^^^^.^^                                     .    - -      „    _,
aatana. (yoalenevowaToaaaartACKafceaoawrr^S^                                        »yoaBa» tfaaka a*. aaoaaaVofeOooaaaoivbarwywfaaaaoafarKaaadloard,
ritiiitmaakj BarjajiTkaiiSiJiia in til, ni tjflTi'.nt—*-"r—"-r)—•-"—•               tal yea law ttod k oood Wfttootraot »aaoofca ate fa aaaaarn. yajaayaot haato
iaMMraBmaaMaiaaytaaB^^                                                              PW taajaakae tnetadaaoa taeoodaaoaraat. Yoatawtapokr*. oryaraako
ye£*a»i«5L^Xti^
*mmt*mUmmhim\im*t&rM.Smm«rtocrMwmx^mmhmm*         mfm»tmt\   Bank.



•ENMSOJVARES                    AowurtreitYAenaJ^^HHkeBai        Pevmarrl rjue D«»: Octobof28,2009   Page 3Of4
               For 24 Hour OoodNeighbor Customer Servloe, PleaseCall: 1-877-SF4-VISA (1-877-734-8472)
Tlieeffsotive Annual Percentage Rats tor the periodla: 13.39%
*Thte rate msryvary.
Please erterecctajTit wmber cm ralchec^
before Peyrryent Due Dale.




                                                                347
      «H«sMs\H*^   Bank.



raeNBOUVARES           AawimNuriit»r.0J||^pBgS!        PaymertOueDtle: October28,2009   Page4of<
       For24 HourOood NelgbborOistomer Service, PleaaeCall:1-8TT-SF4-VISA (1-877-7344472)




                                                       348
                                                                                            Account Number:
                                                                                            PoTjirnentDue
                                                                                                                            Noverrthor 29,20091
                            Bank.                                                           2:30 PM(ET) ore
                                                                                            New Beatrice:                           $12,458.34
                                                                                            Wnlmum Payment:                             $942.80 I
                                                                                            Past Due Amount                             $810.79
                                                                                            Amount Enclosed:


                    STATS FABM BANK
                    POBOX2MU
                    COLUMBUS 6A 31MZ-3815
                                                                                                         Make Check Payable to:
                                                                                                            STATE FARM RANK

              DENNIS OUVAMS
                                                                                                              Please check boxfor address or
              10935 vmtSFBa btdge st
              SAN ANTONIO TX 782300610
                                                                                     0021286           a      telephonechange, on the reverse
                                                                                                              side.




                                                                                    ifiai         DDo^cittDfi               Diais-ram


        DBtNBOUYAREB                       Aorxuntrruraberf^^JBeBei                     PaimatOu»DmKHomBiimrSa,aooa               Psgelotz
                       For2* HourOood Neighbor Customer Service, PateseCaH: 1-877«F4-VISA(1-877-734-8472)

Account 8unirnary                                                              Credit Una Summary                                                 1
Prevtoue Balance:                                       $12j260.03             nosing Data:                                 Ncvwr*er4,2009
Payments* Credits:                                           $0.00             hfumberor Days InCycle:                                       31
Purchases ft, Ctter Charger.                                 $aoo              Total Credit Umlt                                        $0X0
Cash Advances:                                               $aoo              AvanabieCredtUrnk:                                       $0X0
Finance Charges&Fees:                                     $208.31              Cash Advance Umlt                                        $0.00
EndingBalance:                                          $12,459.34             AvailableCa»h Advance Umfc                               $0X0




STATE FARM DOLLARS
                                 EefrwdtoOsfs                      Earned Thla Cyde             Redeemed This Cycle               Ayjtfabje
                                    $204.17                                 $0.00                        $0.00                     $34.17         I
 TteVroaStlonS For fl^ H^-6881
  Posfirtg    Transaction      Reference      flaili aaaVilaaaa
                                                                                                                                       Amount
   Data          Data           Number

                                              PURCHASES AND DORS

 10-2W»         10-28-09                      LATE PAYMENT Fffi                                                                          $34.00
 11-04-09       11-04-09                      OVERLIMtTFEE                                                                               $34X0

YouraoooumtodriftiiiijrintandS^
today-lfwedonothefrnomyouryrecaaNroyourpayTr^
                                                                                                                                                  I
                                           Average                  Dafly             Corresponding                   FMANCE CHARGE               ,,
                                            DaHy                  Periodic               Annual                  Due to Dally      Thjnteotion    •
                                            Batenoe                 Rats             PeroentagaRate              PWodtcRete           Fees        1
Purchases                                  $7.87BJ30              0-0274%*               9.99%                     $66.92            $0.00        1
Cash                                       $4,378X0               0.0548%*               1849%                     $74.38            $0.00        |
    The eeecdve amusi Pt^r^rat^s Rate fcrtlw period I«13j33%
    TW* rate mayvary.
       Pleaseenter account number on «• crreclfs andocrtrfjsporetence.Toa
       before Payment Due Date.




                                                                                    349
                                Bank.
                     Mnu>afattvt^ci»iJ&9&(Xt))tevbmwirb*lxkMr.




                     c^                                                              ^ai                            ZjT

                     rlonw Phone CnoUte treeoooje"5            :                     Work Phone Onoajdesraaoodei




                                                          Ijnformatlori About Your Account
 Tiaae«ofaoaaMkaatlaet*raaa«Caan»iftaraBi.traaaarofoaa>kaatoBajawk. Tnoaaeatd                  rael»eBk>we«fcfenaa*atv1a0a*r>w>MeeaM6n»
 atoka.raaatrkk8taartadaaaddtnyaaii.rBn. fcotalaaaoaTMrakaauieaPkaaoa                yauraaaal Oraaatotaeao.raiar«odaoaor»iaaaslaToaoik>aw
 Caaa*.                                                                              aaa*, an «rWP*VaiA (Mt>T**4Uz>
 o^klap.ltVraarad.ara^oiTtoAwraiaOallitrlaii.i                                       BHaajBtptd. kaaaary
. T*taubMea>ot>naiBatottrblfcaot,etpoltn»                                            nr^olBTaraordaaotkRwAlartrownlll
  «akno» TlwaaH, CtatiAaaaoa, htodaaay ptrkd nil, in Tiaaaaaa. tad any opaoa urn
  mmtora**ca
 Ukg ojofctar eaotiof taa tjaaaaf paiaakat atddVUo ta aaaeora too* tyte aorranr
 ofeeafce»UanjoyiaaTMa,«»«mko»»Bti dnaytabood*fcryoorimutilfcraaoaof                   liar aaneandA-e-un tartar.
 B.aa tjiaa nr traatafriia Tliaaaaa ifctolkeaeefctoifcuiiiaal atiaaa.a I. njatiaaa     3.TBooakraaouaoTakaapoaadaror-
 p«a»laeBe1adraTntafr.)eodt*ttaaAdatJom                                                S.r>ea*B»ewoaBrt>aoBdta\fy9toaa,aIyyoala
araoad aaa aao a o aodi lab..., a Ska toot of raaaaakoad Oaaai aakd k yoor                eaali»iiiBaOTi.tui,o\aMB. tatoayoaaaaaaaalaM
ao-eeet dan*. ketSkl oyokoqaakw eaoadoke KaAanBaaco. r\a*aoa*po*«l to y«r
ar»riadara«talaajoyataaeakoaa»dka^                                                   Yet dorat Baa to aay toy aaaai a niaetiii art, aa ta otoiUnao, tot yoo at ta
 uHjawaakerk.aaOleiti                                                                rJdfctM»iavteta»ofy«*MManMtot»aate
                                                                                     mimK»mr^t»mmmtmifm^mMt»fmlatiktmitclloii1>9mKi»m>i To atopturwaaa. your
 B- ta TINantXCHUBSoa ko tool of yaw aakaord k SMB, kaa *• atkrnom ntaaoa            kaa mMm&^tmtmk&^t^^tKnkxrimtonaKiknHMilbmi.Oi,
 Ctaaja. aa aofcd k yoa aaa, oad aowiaam. boa baaa oapaid k yoa Aooourd dadag ta     yoo aay otl a. at ta taepaona aanbor tjr Caotornor Santo aaoaa oakefcM oltwj
 bftogarto.                                                                          aajkaoMetlaMftiMeaaawdtyabtlmkeettot^

AteewrdMeanataatChWlWotkotaaJW                                                       UtaitMeAcraaWlratrarBrin BaaortodtoCadtlBeTtaBli
OaaawTrarafa-. Bowttii ka fcoktagaad.fco ladniuf^noaParonaHaFfciotoi
kabenioyokaoyeoaoak. tea aay or ko CkraieoraTnt, Ariail Piouaakuupake of ta          We kmak kforoarba about yourdorsumto cadi baroouo. Yoo taw ta rtjkt to dapokko
OpayPorWlcBako.                                                                      aeoinaoy of So rrtorraetb. aoMad by ataaj to oaat Skk P*m ffc*, retn* M. Bepoat,
                                                                                     •eaarrttsrstocBt

                                                                                     Bond At EWrara/ Nodoa pad Dooaaaa To:
Tloaaeiir4aatBkai»rAttjerarwiraaatklpa»^                                             sadt ram Beat, WBot3»t.iraeaie\1S3»
yoaptykeeaka aaa Saaaoakjaa r^naaatooa Qakoaoaaoa kefcoat of oavoatonoai,
VoaaayaoMakan itaaj. oaraaaaar oWtatajeyrkkatiaaikoy aa kal prakd to                 lapurfaa)Inaa,TBaBoranaaftorbad BtoodYeaCand
aaa Aeoaal f tat ojbfc bagaa a* a aawkee teknot of aao or ta raartaa bakaoa k
aat»»»lBajaaytfryniaaBaiiaa%y«iaaaaaiiiaTrhar»iiiaaadiiM|iorliilkixii.i.iliiitotwdaa)laano». Taofaafngdokkaaaakaa                a arafcr iirikka. a kal im oflanla. know k at tatafooBia of t tfcjoted arord, aad ba
arataVpnooHtataaaatrjatoyoaaaiooal                                                   etrt to Ska PermCaak, P0Bait)ra\ rtaaoanokn. I IHIrAdtM. Weaap™. ol o« »doBja,                    onbntaitofauiakknail
aaaiayaiaiil ayta aaaarartfaaof yaaiauotk atlia.nl,k aaaataad aaa aaaHna a
torarty°aali1»iiira.liBlnato»a\TOBoi»O^Craartoa,w               Payby                Bawta fcrtao wartai aayaradrroofTVTI
atarAaaaatoaa^aaTaaaontoaaararaTtaMtaaaTyoaraoa^
PorapaDoaDafc. ptaiyragoakartaaraapayaarrlyooaviwrroMaatortooaa                      l^arry aui.luiii oroaVo»«aaito«to»arx«tyoaAcooofatVrrn'«s«n7B
paajatauaiwaaaadaoa.iait. VVawaaaaatotaaBaBoayoailaalrtoaala
anaac>raBkailaato,tafcar>aa>U«»draaa™*lrt^^to'^«ttat»aMato,wii,1^                                                  andye. beat Bkd k good a*b to omeat ko proaaao o« a» rrarrrtart. yw raryud bavofc
ByMBP,bl BaaariTl»«,Uori«tyrone* rWoytar iiwiaabwkaa dayatakbaaadad to               ravatoaara«ri«aw«aaaoataa«>aaterAy>i.iM
yoaAoiotTdatottkieay. WrayrM»rtiia«ircarear^owalOTiral,alri>iopoiwid              rnirroaaprtaaa.mwakanMOardtarairrtaaaaonakkyourrioaaiiklBorotta n»
rgiaafatddraari.raail.tiilWPJ^taaianaoirMaaynoa^or^haaoailay,                        adat at yoa aawro oddaae. (If at owna oaeaa. ka mikin. ataaaakd yoo(a
liufcaai Ba*r»a»tya.aSla ia•.«»!»»aoraonote^                         Tn*             alaraaaarl kr to orotarv a aawoa.ad Pviiiaiaara owaad laanHin el anooa a
MUdBmofoiyaaaa eiiaaffctayiaa aaaia taajtediati.1.                                   axatta ofwaatai.)



                                                                                           350
                                                                                     Account Number:
                                                                                     Payment Due
                                                                                                                          December 29,20091
                 MIMAa*^      Bank.                                                  2:30 P.M.(FT)ore
                                                                                     New Balance:                                  $12,666.41
                                                                                     Miumum PoryrrranC                              $1,274.26 I
                                                                                     Past Due Amount                                  $942.60
                                                                                     Amount Enclosed:


                     STATS FARM BANK
                     PO BOX MOM
                     COLUMBUS     GA 31*08-3025
                                                                                                      MakeCheckPayable to:
                                                                                                       STATE FARM BANK

              DENNIS OLTVARBB
                                                                                                  •       Pleese cheek box for addressor
              10935 WfflSHOt MDGE ST
                                                                                                          telephonechangeon the reverse
              SAN ANTONIO TX 7I2383««




                                                                             Mfll           D0127M2t.7                      DlSbtmil

       DENMS0UVARE6                         Account NurrrbarJ^HHj^BeSBI           Priyrtort Due Deter Doo»tiiber28,2009          rwgelof2
                         For24 Hour Oood Neighbor Customer Service, Pleats CaB: 1-877-SF4-VJSA (1-877-734-8472)

Account Summary                                                          OedK Line Summary                                                      |
Previous Belenoe:                                      $12^59,34         Closing Date:                                      December4,2009      •
Payments SCredfe:                                           $0.00        Numberof DaysInCycle:                                             30   I
Purohoees &Other Charges:                                   $0.00        TotalCredBUrnlt                                             $0.00      •
Cash Advances:                                              $0.00        AyaSableCnxft Umlt                                          $0JOO      •
Rnanee Charges *.Fees:                                    $207.07        CWh Advance Umlt                                            $0.00      •
&kJrig Balance:                                        $12,888.41        Available Cash Advance Limit                                $0.00      •



STATE FARU DOLLARS




                                                                                                                                                ]
                                  Earned to Data              EdaTwdThls&/cla              Redeemed Thh Cvcla

                                     $204.17                          $000                            $0.00                       $34.17


 TlstfltQ OtfORSFOTJ i             1-6881
  Posting      Traawarction    Refcranee
                                              Doscrfptton                                                                            Amount
   Date            Date         Nwnbor

                                              PURCHASttS AND DEBITS

 11-3008        11-8009                       WTEPAYNrENTFF£                                                                           $34.00
 12-04-08        12-04-09                     OVBtt4MiTFEE                                                                             $34.00

YWffeecourrttenw THREE PAYMENT8 PAST DU£
and may DAMAGEYOUR CRH>ITRATING.CaBus today at 1-888-834-0012 to make paymrjrtarrarajemerta.
                                                                                                                                                I
                                            Average           Daily            Corresponding                       FINANCE CHARGE               ^
                                             Daly            Periodic              Annual                     Duo to DaHy        Transection    •
                                            Balance           Rate             RsioentageRate                 PeriodloRate          Fees        I
Purchases                                  $8,011.81        0.0274%*               9.99%                        $68.88              $0.00       1
Cash                                       $4,483.19        0X»548%*               1939%                        $73.21              $0.00       |
     ThefaaaC0VBAflflt^r,ajirMa^^                                1339%
     This rate may vwy.
     Please enter account numberon ellchecks and correspondence. To avoidadditional Rnanee Charges, pay New Balance
     before Poryineut Due Date*




                                                                              351
                                                       w



                   w>iii«H      Bank.
                    Ptoeoeenterotuoge ofeoWws or atatf^hotw twirt^ boato-.



                    Arttea


                    taty                                                              State                           Zip

                    Home Phone(Inohjee areaoooe)                                      work prone (Indude tree oodo)




                                                           Information About Your Account
IknkltMrMcaloaaatToanaarioteaaraaK                                                    StotoreraDollarek
Tbaaadoloaaokkaaa:baa,fla»»aO»aBOr'aaraai. Foroart tyeaof raauflria tola              « rajM*. ya» aM aeaarafcaay ana oak Para Ooto* to araaaao. aok ko arm end
*fk.m Crnuna/oajna^aacetwakaaaaraatoat/lakaii. aad raatajl' n by ka Oat/              oMidrOia dartaaaj fc yoa kak ta^ OotuaTaanaeadCotataaakratairtotw liiii.yoe
r^aatBraBtoraaaattatotaaapeeraT/toaaaa^                       neaaeerfc)              matt tarn yoa Oka. Taa BaakVMQjrd.CnoeyoaearnoTyStttr^rjoa)* itteattiipo-
Bifc.i. wiiotdtaaddn»t..iastiin koto, aapoa Tafcriua aakeF*aao»            yowwaew raan»toB»OaBeTaair»aoVe>r<
Cargo,                                                                                obask,cat VeTMFMraA fl-0T7-7»M«73|.

rkakrkwakraaaalMlaa^aroiaAVpaoaOtlyfl.laaoui                                          aWngloglakmaary
VaialiM.MVoTopaotaJboknoa-aiiaatv to-PmeWoab>iar?otew                                                f you fctot yoa W k aaooo, a I yoaraadaoa ttoraaoooooarl t Baaatkin onyoa Oft
oftwaoetaa,aakatavotikraTgbtb«ooofyaaooaaoatea»                                       an* otoaittrar»ete*aBaaeremetar, Portal
(aetata, aaroaaokry period toaaot Tnjaakia], Caali AdwKaa, ataaiKBry faded Bekaoa     toon at poaabte.«rtaual Baa aoa yoano kkr tat e>raw tear a» teat rot ka bretbBon
Taataat v okar eaaaMaaa dfcra (a appaoatik). ood eyatraotera Patnaafc aad Credo,      atitoli kaarror apakanaiaoaiod. Yot oafctttrnna at law pare eaakteinfoiewo your
ina^aa'totaiaaeefptneaataiaeVtopeyaMWaloo                                             rfcta.
m ka defy eaeaoe kr eta, of taa tyaa of reaaatkae. MB oaeaeeoearBefcel oaaaa
at carpoaeotoatonottoeaoteybtanceU Tata, aa aid dl of aa taay oaknoa tor ko           kyowkfaxatkarakroaaajravrrallon:
eMraoyaafcraaatorfcaatypaaofti.l.uHina oaddUda ke fcopooao tokfc eyaaoumba
of dayak la btaj art*. Tea oka oataVoreeaoaVkkaae'ayyoaeepeiatfcraaobid                 i.«watraeaadArrarMrwatar.
raaWaoTa.ioatuia aaaara3.payiaia»owkoaBeoara»taaraaalaotkrP>arliaaa                     B.TradraVaaaurdor(faaBfaokderror.
IfcatdtoiflikaaiTauafaaeotdfofCatbAd^                                                   &[)ae«*»a«eriwaia1o«tttfe.Byoaou.enVyoBeeoanla»ifcuem
aeanoat aaa aao or t caot takaaa, a t ko kal of Pkniatfc tad CaaTfcnoted k year            raaliarwrajrriaaorkooaatMlwaaayouaaaraaroaban.
totauatdarkg tkMfcg ayokarrafcor aaaed. la feaatraataaTtra.raiuliai.riia.rl to yoor
peHwrtekavtaaaageejatnaaetMalboaatayeiaam                                             Yoo do not bote k pay pay aragnrl k qaaaifcaafaa at era bntareakiu, tar you a* alt
aMuktneraFtaaoaOeava.                                                                 otkatodtotay aVfaWoryarUManeaataaaon MbkaakaaBraat yoa oaaadot,
                                                                                      aa oaanetaport aa anoaot la oaradbi aa ifcfciqaiil a aao pay edfcn to Ooaol *o eraooat
IT Bora k a. aakrw f) tat to ko Oaiy Portofe Roa oe ta Boat of tow afcfcoaut fcfc     yotmanka-
BatMtietkerakaayMir. Tn^arMaeAr^ottaf^aa root eke >ua aeejli weaaooad
ln1eor<>a(aOad»0i.iaartaa)O>r.aa»ir(liaiijl«a.aryaii)iiJa«iaa>lkila>j                 S pa lura artMrtrad aatoyatiaaoradtiaadllSaoaxnttkdb'tnayaaaaaaaao^Mdaj
                                                                                      ooootnt, toe eta atopke pnnaat ontoy aaeua yoaftfc>fcanoa.1ee1orlaraynaabyatr
» aa TlaWra^CTttfOPaa ta kaa of yoa etaa.a latUoa, taa taafcaaa ffcaaa                ater raoataadh at tirae hraaa ilea, birlm totraaaatowiryaaiikeaaodiikdtooooor.Or,
Oaaja, oa oekd k yaar oaet oad ait, mum. Bat bean eopM to yotr Aoooaatdwka Ba         you nay del et a ke BtHia. aunber kr Ifravwa eendea aboaa on ke toot of ta
baaieyda.                                                                             aakrarteHaMttaariaaaa lea baaa.tataeaaaaapayotatkoaaodoojdtooooa.

AeonoaaBaoSarfcaaCniBjeatqreBtoipeataonotafanB                                        BkpeitJi|Aceoea|baoantaaolkaorad1o«^
raaaopTrarakr. Keafrtraaaikai a»tofci»aad.S»«oa»naroauankfctorrnotoa apoded Byariaaj k oaat ot« fa» Baak. robaaK Oapraa,
                                                                                      rtjaYrrtlJW-eOea.

                                                                                      etra At Baaaasayr ftodcaa aad DooaMaa To:
Taoaal net tee ffcaotoTatBoot raiiiau. fat poakdno tar lldaia.W ofiaaaotaalt          »ak Fam laa». TO 6oaS»t. Uafcaa.PA WM
yot pay ke ordaa Mar rkkage By ko Payaaai Cat rat* eloaaoakotwtof tikeatanaat
Yoaaawaar«tBWaaotanstoTanelMa,TaaeerUattttortadU»e«TpaOwd
aajar Annan W IM v&a aaoaa (aA** « ^aamMtiit haitooa of amtr •• pwvkrv$tomae* *•
rodaodtoaatotriJ.iiii.k «oaoa.aakdtoyoap(waaaykar^j^«adl»«natoaao«a                   CttMenaaMty. Maocnaaday.kMto at VoTWa^Wmfjjrr-rjI-Mn) tyogerrpaa
o»yuaau»ajwiaj«d»a^a»Ti.HTr»r^iita..uiiiapa>iilfcarAaa.taa»WMrr>Tta                   tofeea.bWtoroaaairitreditaoryoaOarAYotrta«tta
ofcaMO*kryfar«aaatinrat^a*a»aat TaakaoiianrarMto                                      ooomptaTanaaaViaotoBabk»k>«oe aradwaaror^H laf^a^HYWSMOM,
nataa Titnttera.                                                                      orakakarkaj. ofkokaa,t»w. ypaakkoatettoitred aot to areata, any attary oat
                                                                                 . ;.; notaaooadSBX
BToaaOnarBManaVotdtoTowAaanaMraay BaUaoa
                                                                                      Pauraana a«b SDaeW HaWIIki aadacBow
r..JU^^CullAJ^       .ujidaa aatki 1.1 _ijji] lu ka dlilj UBliuu ua ufli. .aiaaillm
ikk til III Tlaa I It a rata" link In Til 11 id11 --1 l| Alomarko. a»l»W«a»           AnyM»aaii|kaauaat»^aaralaalaa«atoaii awMaakaadaotalkrraraal^atok lur
latt^f»a.kau.. Tnooootraj Oakkkadale aa               aateai aokna. ^kiMml*MC                                                                         ketmtai fcitoaa. m toy oka atilaa. at nay aooopt ka taaaam tad yoaok on oaa
                                                                                      aay wa.adaj etanoa. Or,»» aay refaaakoceaatarryauoTiBaaaaant ay aaalig B to yoo,
YotiravravalatanotyoaltairrhkaoeaaarfaM. Hapaa^yotiavKidaayapoyatfcoBl                adoaaag ". adaaaayag I Alotar ptyaoia anradd baant torarayaontaddaaa aaoaa
taUMaomlayaoallyo^rtatnekf^nak. Mtlywraryaeotaerktoueooaia.                           oataaraiofkaarokmorrl
aoroneuMey fcaapparaorla of yaaraenle>eaataa>ai,klaeriotoBMataaarnaaape«
lorapayiiairta.loarrtaBaapatnapi»iTTY|
oaeataraurayonfa, adBeaoak aBjaouaVktllraa txyowraanaeattoaardiater Bay
-Bini".*ritri "*nnftf—*fr--*-t—-n—11                   *~*      **—*-—                r»eayiriiiljaaeaai.aaitMil»i»ttt»yowA|ra»axu>a»
>QaaaaMtr»yarcatraaoaaiaiaukaiaa^auaLla»haaaUtoayoapraBu«aa                           r»artajbajabprja«Tr-8»M6r«.
praaararayaoalaartaet awiuBja, train aaoakaaaafW tra youraao. kawta
at ibi.u.atadtoian^.taBarkray aaatlalraw aoayoarocceaaaaooa teaataaa                  SBteki (tit tarCrtdBCaaf rwtattta
4&mllBi^BMttltMMiw&yMiw%Mt&WMyollG¥m.tHdk1nitOIMt*n9!m
kokatan. ViaaaaaaaayoaBaoMrtoaAWfaaaEdMn^FaJVIM                                       » yauaaa a orolowodk oaoaaaVofoteeaaaaraoaaMlyoaB'rotooalaanaoaatoMd,
Meoaaad.tabaasekaa) aidk. nnaaWaatT, ae)rooaWdliya atapayraaa)atdaaaa                 aad yotroneefcd k flood ttk to gaoafaiaaaBa arta ka aiirfaai you tay«lt»»ilD
aji I >l !• II I..aa kot. Main knaajt nil.i |n aiaaklak aa ita) aati. rrtft.il m      rwkeattwkkBoaeiodeaeoiewfraealaaenrlM
aaa/«»ortatrj-pWda»AlraatwttOpBld^                                                    patwaepita eea«»i*ken ISaadtaoaroaaeaaaaadato iravaaneaktovakih toTI
byaklatatnMhdhaajdaaara^PJLratkaTawvaiaayaon4aekaodaM                                 aaa of yea aaaha addaoa. (If aa am a operate ke aaroaaat. or• aa aotad an too
tokirBuli.all^tlaa.aahaiaaik.ilairniaamnaalmf.niiia.aj'nftlr'-iii-^r Da               adartaaaaa ta »* propprry a aavba, el PWobeaoaaa oooaod aeaaflaaoraaoak a
oaoaraofarynaak aabaiffcaayaBoroaaaraityto llaa.1.                                    kottka rxratoaatt.)



                                                                                               352
                                                                                     Account Number:
                                                                                     Payment Due
                                                                                                                         January 2fl,20101
                             Bank.                                                   230PjM.(ET)on:
                                                                                     New Balance:                             $12,995.68 [
                                                                                     Mnirnubii Payment                          $1,730.18
                                                                                     Part Due Amount                            $1,274.26
                                                                                     Amount Enclosed:


                    STATS FAKM BANK
                    romxuns
                    OOLUMBOS CA 3U82~301S
                                                                                                   Make Check Payable to:
                                                                                                     STATE FARM BANK

              MUMS 0IIVASBS
                                                                                                       Pleasa check box for address or
              10S35 WHISPER RIDGE ST
              SAN ANTONIO TX 7M3M6ie
                                                                               0021067           •     telepnonechangeon the reverse
                                                                                                       side.



                                                                            PbflBl          •D173Dlcm                   aia^st-ai

        DBUWCUVARES                       AaxtrtUmber. ^//^gM-Wi                  Payment DueOtto: January 29,2010           P»ge1of2
                       For24 HourOood Neighbor CufrtomerSendee, Please Cal: 1-*77-6FaWiSA (1477-734-8472]

Account Summary                                                          Credit Line 8uTirnary                                              m
Previous Balance:                                     $12,666.41         CtosiigDate:                                    J8nuary4,2010      •
Psyindrttsft Credits:                                      $0.00         Number ot Days InCycle:                                       31   1
Purchases &Other Charges:                                  $0.00         Tr^CrecltUmlt                                           $0.00      •
Cash Advances:                                             $0.00         AyatobieaBdltLlrTtfc                                    $0.00      •
Rnanoa Cherges 8, Fees:                                  $32927          ttshAdvarioeUmlt                                        $0.00      •
EndingBalance:                                        $12j395j38         AatalabasCashAoNroUkxLoTia:                             $0.00 1

STATE FARM DOLLARS                                                                                                                          I
                                                                                                                                            I
                                   Eomod to Date             Earned This Cvcla           ResrWmsrJTNa.Cycle                 Ar/sBable
                                     $204.17                        $0-00                        $aoo                         $0.00         |
 Iranseotlane Foe flH rflB-6881
  ftstlng     TfatfeVotton    Reference
                                             Deecrlption                                                                         Amount
   Data           Date         Number

                                             PURCHASES AND DEBITS

 12-2949        12-29-09                     UTEPAYtrCNTFEE                                                                        $34.00
 01-04-10       01-04-10                     OVBOrUTFEE                                                                            $34.00

YoiJacwSFisSERlr^^
payment Phase                                                             c

                       WIMMt^       Bank.
                         Paaartarrte.tartyoraotii«**r*e^



                         AOOTOSt


                        isr~                                                               star"                          ap-

                         Hoifa Phone (boludt tret o55J                                     vvorttPriooeOricturjearetcdrieJ




                                                                Information About Your Account
    rkr.fcHoa.aknilulln Yearrawonoareac                                                    Skat"oneBooare*
    Tlaoralry|o»aaaiiMlrwaTaa«»Craraaraacd^toa^boaol.aiacrbii tike > elrdbte, you aS arnaertaJry earn Skk ParaOoBn to aoarotaoa •« ko torra and
    Ttoaaoa Chargor oottot, at oikatatoao aiarara o»rybaerw «d tntJt* floy ta Daty oraraattoaraadfcaeaSkto Fare Ooaue leae anda*esne tartan eaparaaaot yoa
    PoTtaMrejaenranaYtala«B>oeendbjfceaaatvofde)»kfce^                      Tnenaaedd      neataea tea BaseIHr* ton*YtM Oad. Oaa. yea ramr»een»Faro Man, yo« rjBiappry
    alaaaaraxtookrATMkiraedoeedderab.iiiifliii aaladatraWnkatoaaoaoarkanoa                 roaiaaaad rjotaeto earjuaFanrJUfcoa gTyoadtabo. toaaatoyowSato PararMkra
    Oavga.                                                                                 ota«Aort*e7I*f«4rl$A«.e7TJSM4n).
    HaakttoaBkni         11 Bart 0)YoaAaarataOtllyll.lpacM:                                BlOugntrrkeuamary

    Wa catena, anWaga da» WJarad* aapaakty far PoirlioaaBjii,n.«ay bttuduowry parlod       mCaeeolBroaoiOnatioaeAbewTewBal
    aaaaoe Tnjnaaa* Ctaa rataiaoat. adnyrjjaary rajrtad rjokraalaaakre. tad anytpoob.tea
    one* (aartfcera* took ralawaarae^bilrutf^                                              tyeuta^yoaeSfcaono, ortyonoead awnHbmtBor, tboatt aaaacni. ooyoats,
    rtrraaorlaa.iaklataaatraaowfcraarfyoMaraaardpaaday.addaiTPawKiaaaw                     art. at oaa aaparato aata it Skk f*mrtoiroawUWI>txalrMwYrrt1»w-'Uli)a
    fjaartarae aaodaraary parfcd taknea TraaaBa), OaaAkaaeat, tkodaabry tared laena        aoon a toaakk. W» aotlbaa kaa younokaa kaa eg doit affcraa aaa you ke Bat pare
    Tretafca treoartraaWajkrtklt ral aaptotaM tod amatol any Panama t« Croak               arHSi keener a protein appeaad.Yet oanMapfaaeM but draaaooaanMoraaoNe your
    orated to S^oarrdtoTearriattaVoapeyieat et>el»                                         reek.
    rata da» retire kr park of taa tytttot aeraerltoae P»« laaao.i ea tooted oeaao
    ty.artaawofaileela«a]aaoaVatkaaa^Tota,M                                                k yourlata. ttaoataktiaairdBraaooa:
    bra^oyokt)ia^ofaaa»^aardtaMptaM»paddMtel»aauau*aaaa»byt»iiiial '
    rfa>afc|aWkaorala.T>»eVaaiak»Vaiaty daayaakaar'tiryour toooawfar aaobtd                  l.lrouraanaandAooomliiiatii.
    ka.laa.of.ai.Jtja aotatage aut»raad IJao of row Card
    yaw Aueoorl t lax oyok laaaui anv) e pnyrtoot Bteect of mm a ke piertoat ottonot la
    radaadtoaoaayiaranHaaeaTAtealadbyareoaaaato                                            Oaloatiiapdaaiy, atooaaaday.kt«te tfW%sr*w.ktfcaoa
                                                                                           rayiaaoto aflaSpaofai IkndtagketacOono
    raiaeaaiLTablyiia'ateaaluka ilitae. aa abkd toko wiQ lutoaoan uf fia baiaaika
    ooa(kr»'tltnata»D)a'oeatanontafriirnrta>d oaab boom derate wr any eta
    kamg raynarrbi                                                                         fcaounpn k aaiMd a aay otar orMaaa aa may aooornta laitaatt and tot ak at oaa
                                                                                           anynaaatfbj edbaoe.Of, aa aaa area to aesepltoy airAaaaatara eyrMaaaj litoyoe,
    YouawraryatorparlefyoaMrwraiaaraoi^dTO Itoaeia.yaeiTMrlaaaBeptyttkatl                  nel i.aeT«aj a. ao^onoytej t Mooar raraa« atnutdto oral to aa ragaaM orklroa abwi
    BalBiaMml«yaa«bylwPaiawrjaer>ila. Ua>awiataartaao>toUSootaa,                           onrhetoaloftkokkrnari
    oeaaaraar>deVaaayf«tra)raaoinSttli.WaaiaTaT^                   Pay by                     rtorvaaaxoalaartng btuabadfieftTTTl
    OMrAor acaay order,aaeaaaakalraaaenantraorjr yoa r^
    ranaaraanaa ia>aaaoamdrkarjWotiara>aaa,yoaiakirt.raoiaprto*»                           Forany»uonaa.a.a.MaA»ultoairita Taaaaeeaeatmailkii atayouroaoottoaoae
    oteteaiawBjra'Bai^i.a^attkraayaetlaiaiM                                                oaeeltlatetelerOaaiCadiaiii..ii
    eay aaaorWaoWfataiord lad yot addrataaaoWeyaaolaotbtolteakyowaaaolal
    aaavlto.. VyotBeaeryaaOBMeabootA«HpaaaerAdteTWf4VW                                     lfyoulaajtirooa^aanfao»at>of goodtaaainoataltpariiaoaeadaaa eoreritoud,
    «J|ty»p^atdaT»»lAiia.a«ntkto»araWoue^                                                  aadyouBoatHadh good Bdk k eaaea ko tiuM.nlaifb ka laadanl, joa nay oo hwa h
    >>tfl>»Jl.akk»-Bna,aTa»ajia^Dai»liteartok«u'a<                                         payHe roaatrtiii aaoantduotake good,a etneatt MaalawIai^raaMtoa raar/vweake
    yoafaaaurrlaoflatday. ragoyaanaracaidaaiiilaaateakboajt^                               tartrate prise art nraekeatw andt*pia*aeevennattfcin*Baaeoiafcae«k IfJO
    byaakaaddaa toauHidalataoP.at raatoaTtaeaoeanyaoii bail atafcaa day.                   raba of ana taeleg araBaae, aakaooVtdtopTyokarraaajiaai>ptd*e>ad.                                       lorarOoa oTrardaara



                                                                                                 354
                                                                                   Account Number

                             Bank.                                                 Payment Due
                                                                                   2-30PjM.(ET)on:
                                                                                                                            March 1,20101
                                                                                   Navy Balance:                               $13.331.751
                                                                                   Minimum Payment:                             $3.627.971
                                                                                   Past Due Amount:                             $1.730,101
                                                                                   Amount Enclosed:



                    STATE FARM BANK
                    PO BOX 23026
                    COLUMBUS GA 31002-3025
                                                                                                   MaltaCheck Payable to:
                                                                                                    STATE FARM BANK


             DENNIS OLIVARES                                                                   •      fflease check box for addrees or
             10935 WHISPER RIDGE ST                                       t*     0045273              tetephonechangeon the reverse
             SAN ANTONIO TX 78230-3810
                                                                                                      side.




                                                                      rjbflfll         003(^57^71                 013331753

       DENraSOLIVAREB                     ASOOunt rajmber. flHggggf4881 t>yrrr»« ttej Da*: Mart* 1,2010                     Pt0OlOf2
                        For24 Hour Oood Neljjhbor Customer Service, Please CaS: 1-877-Sr'4-VISA(1-477.734-8472)

Account Summary                                                      Credit Line Summary                                                  L
Previous Balance:                                   $12*96.88        Closing Date;                                      Febwary4,2010     •
Payments* Credits:                                      $0.00        Nurnberof Days h Cyde:                                         31    I
Purchases &OBiarChanges:                                $0.00        Total Credit Urrffc                                         $0X0     •
(^Advances:                                             $1X00        AwDabieC*s                     PaS&mtoetbekrm


                     AoMisst                             '                                                      '

                     btry                                                            state                                Zip

                     Home Rtons (Inoa^erinocde)                                      work Ftwne (include area farads)




                                                             tofcrmabon About Your Account
 HnliraawWoCAvratoYwnanaaareoe                                                   Sclera DobmrJ)
 rjafrootofroBToartt^lt»i^                                                       B atata, you all araarartaty earn Sbte Fern Draka to axadaxa a«>ba> tana end
 y°»y OwpaT eKBan, a* abdrie enoarage dot/tatora and rauntoo/ KBy Baraoa>            ranalaeadfeaead tapaaaaerm
 re/kdtettooarMtaaaia*a»BldBrto*w                              laenPkaN              maat atdiyour Ska Para beatVatOad. Oaa. yoa armSO SaTto Arn rtyan^ yoi on tppfc
 Blt**rtaadrjo>>araoareaaa*jtTiTrareri«*errgw                                                    amtjaVrkauranary
ta ortnote en annua doty lakai f ia      I.I) farnai haaa tmadaj ravodooary ported   mn         aTi.iuain flikufli   Attaint tljtn rnn
 rennetInvar*** QanS Aaarae, rcofcriary rorM »a*» lran«%a, arri any eaoil nfc
 ontr^Jaep^aW. Tort the Viarnn dot/te                                                ffyoutra*yoorblia wrooo. ortyaoraad aara Wormaooa ebon. aaaoKtba o> your bt;
 erMatcb7)ra,MtaktateBaaMBUot>orytn                                                  rnVtfcotlterparatoeaMHaatorirrBatr^
 faaaoTraj akiaiaw takd Baaa TaatreTr* Oat Marrjra, akudottory rerad koaa.           aoa et poaaow. Wo oad. Baa rnanyot no Bar toon« dry. afar ae and wu fc. «rabBo.
Tnaaaja or Oder eptad all otbb (a appeaebk). udtattactdey naaaab aid Oadtt           ae^k Ba ana a aooka enjarad. TB.anliaeli.ia aa. bk oWrg aoo« aotpaaivt your
etnariboattrwortaratoTjDawriae^a                                                     nohev
a tat day tatorje tor aaa of mm eon or twaaraaaa. pats eraaraamlnrao-Mata
aarparpooa or ouaataga* rarerla.aiei] lata, aoeddol offttdety BtBaret for oo>        rairwaraa-.e^ttttiafoeaaaordoraaaaK
ettkg oak tteotbortaa* tries afetaaaatba aa drxto Iki aapacaka totok ay Baianba
oraarktaaMaiotat.-nkttanaBa^ioaB. Q^atB«ft"tVTOaTeoT»aaatjrttr»ef                          1.Yearrama aad Attantainorr.
Baa kaa of baatnlka. Tatoaaga oa>btorceabpafc otaK liaiinntiw Bar PaUiaur                  rnadoayoneaaai,ofaa la.y.WJ error.
(arjpdagM>a>'TBaa>a)ea>t*r>aeawrrai eeaeptlatVnnra«ta                                  3.aattblt«etiaa«aeaa>,lawoa\onr«w
aanataaaa or a oafl barae, a I CM attl or ret*aa» aed OaaTk raerat k yow                 aad araa laarrraaX oetjtjt Ibe kwn yet Moanannbuel.
arnaoitetrbgaaaHagoAerMhrarrarieutMFnrnaaaM
KtrartdietMBaaSnajqdtaaootkiakatltoatdtWa^                                           You doantana to pay any erraaitn oteoDaoraffc aa aa nwadboilr*. atyateaabl
arAong ttartaanrCeagt.                                                               raalaebni toatowaaaof oawbfl
_.          _^_^ „                                                                   «nraaaataportt*amoa*taaaani»r*»nar«^
irtrmk«ae>*roa*ib1lararfbf*>tafc                                                     yaaeaattoa.
nam teat tht artemaraaiy. TBt aatebk Ate k tnt Praaarorttr/ayowaapjJ.adktfcaod
toyoaOerilf>d.aTaiakondDotrATtaBaaai*e^                                              tj yoatana adtonad ato rayyoaroart o»*a»lro«0^>ro>Foota)nai«eryo*a                            baate>rnaeaumFfcence    kttn iia^ioaAatktetjuoa.aorfioaToariaa.taaJXiariaardfcaJayJi^ toorocr»,
OnaAesniMkyatratdtarjaTMitrar^                                                toe    ear rnry erl p» at the taaabone tvrdar tar Oatocrer Serrte ooan ot Ba Bent of tat
anaicy*.                                          /                                  ibterraatathaStanabalnmernbetbafe
AaeoararbnfceaaawOanotravbtkaueBdineKfcCpArai^                                       Daajtrtj A^oai(ntlraera**enlr*^^
Baboo. Tloaear. TaaoaaeoaacBoakektfonad,Ba nandfkgaWalfajraaaai fata Br
tMatBtagrddttarbtgaatoflaaoVorMCrarnapra                                             «fc ftinaa erottafJoe aaott yaar arzatat to ran* b»e^ Ton tear rnargl* to oapute ft»
ZnrVrlJtjdfcfafce.                                                                   araaotcy of Ba tatonraOar, aporadby arting torn*: fAato rem Baa, re bar H Btpoir.
                                                                                     oaaterklaT7»teSH.

                                                                                     errttnariuttaTa/rrje^mdrJoaaaataTte
naaaUnol bo a rkacsoaajo an naraaaoa ttat patad ia Ma kakaaart ef war pocoomt        BoU nana Beak, POaa aot, rabtre. PAU3SS
aot rav let ea>t baa ornraa by Ba ler^
>»»aayaaoalek.aaoaUaaaoaP. Inn ay Ba Many auk In obUa^yonSaepabd to                  ItjaortrigUavrxftorUauryaxtartuieofYourCard
aoa rooount r ket ojole otara tea t niaajeu Itrl—rr of atre a aa enaaaua eaaaco le
adored torero tod.Tou»iBa«eaB]tkiyuu»riairbedea But
ctaeaidatoiirtBeanntoaiiicadariraa^aaaLlnaa                                          w.aa aaai you may teat an aooataMao laraar a otto Baaed, rairaat ay UTStOSH
benaTlerafan.                                                                        maty a markag, of Ba ka, Baft a (tartar oraoMoraad amlnararoae, yowbbtSyaal
                                                                                                1160.
ItltaCtioTOBtaTiftVJ*]BTourr*BTpgtf)aTr/eMlfloj
                                                                                     tuylaBOatu^SaeclalaTlralHyalalrlxaBant
Panaaaa/ CaaaAaaacee aaloiliar daolt ae added to aaabay baaaoaa rar oa aaaaotaai
rietor>llanaaaaa>aalarur,raakrmoatto                      aoorrapt*a.ajmryaa*        Aayataa^laMBaaaaoaaaeafcrlaalianbaM
atftrapraea«diaatoaddtt«ti«aalBi>. Taeaoothgdaie 1.teadata aa         oraVifcivtaaoo.oraatyvraamnaaaa^
araaaVrauueabataooKaixtopaaeanuat                                                    ear*to«»»rtraBant, PoaoaZBa, Baoaanatoiv Lfgxruoa&raiotwt al wrreak
                                                                                     araardaeaBikaabanaaU.roTeaapai,r>h II > i ItaaBmald daaeleatarraaat
retarerttattik                                                                       aaraaadfcaoaVad aa^oraoraddraat w nayaraarAt«in^aaf4p«lyou^r*rCT.
                                                                                     oay aetata] banco. Or, aa aay aaVee to aopt or* tab lmraraa.oyeal.Batn I to yeu,
TaalnaypryolaBaHrfrawaBaBrearaataarfiae. lanarar;yooo«plal«»yapay«anal               ladoabhg a,ordaataayfcg l Nloteerprynaakaanj Baaeattola rarrinrateddank tnoaa
'  -- • -IViaaaliaiJarkynatrkaraab.
              'yfbytai     • - - • - - leayrjiraayoan«.
                                                      • aadabWdaba,
                                                           •                           -      - -
aaaaRteaWBrktotptrtoanaofaaratatUyaaaaaBiVkkaaa^
tolatptynaattdkatokttlkaoaa^Wteaf*^                                       ray by     SrjA»frxoVHra»nloirariob^Cn«VTinO
objoTl a raaney otkr, ted at et* toettt knrrJott taa Bar ysaaa^nreitoattTBakyba
fayagatowakL taeaaattirikaoaanperaarat,yonaottoSeaa>ertieet                          Parart/oanrriamaroltwrAaanvairadb^
aforaar^^abl^f^uaUtelrata«o.o^to»oBr^l^^^lfcl.aaaa^»>ul•yaralllall.arto              naortng lautoal at HBW«HS7g.
pnaaabapaaaatMaraadbtaacaaa. Baan^oal*raatrafror»yrjwriataitoraa)a
aeolearAfeMMBMtnatarkewr*                                                            f*rib*)P*kn3rf>rJ«(«^l0*a»a
oayaaaaartayravraryaanaaJyoaaarrAraaaWa yowriatjLarJtlat.yaiirrl.ia.ef
latTtatoa. r aaaaaa aay aaniiii kia»A^pMi»anlie>>eaUhVl»(1^7^7>l^<7I).               aTyraraaanoebaaBbthrojeBjrof oMOaaotrvaaatatyaiiiiiJ.alaaThaaedftoiid,
nJitttaearbtlajntipeutaiaikaoaaT^maaaaWeCT                                           aad yoa Ian tradk good B*h to axaot ba anabka atb tanerjaat, yaaiay aatluiato
by2e«P.albaa«naavHa*Wa*a^Fraav(eWR                                                   ayy eki.aalaivtaoaaoataafiaeoodiawiAei. Yo»BaaiBaarala»ttoeBa>ainallla
twfraaaatatefMfay. MpiiintnbftaJaekBaliuaeataIMbuaiakMnaAeMreownid                   rarrdaaaprtaaatraonrantSOtrdtraLaudaaaararJthaaaaraaaa^
IjrMateaotBeBaaolrayMoTtar^tXBadaraTaraerw                                           mat of yoa aoTao addnaa. Of ay oaa a aaali Ba ^rctaar, alaemtad yot tht
atatSa|bir*lBiriatti,aek]p*atM                                         Tte           eraaaauaeat tor taa rwptity or oaalaa, el ruirrea. ae oaoarod aaetidlea of aaoaa a
raedlaraofrjnreyraaairaraMkearaaarnawtiievwa                                         raraOaoraTpiraBarj,)




                                                                                            356
                                                                          Account Number
                                                                          New Balance:                                       $13,578.07
                    aaaaiwa,
                                Bunk                                      Mlrtanim Payment Due:
                                                                          Payment Due by 5*0 P.M. (ET) en:
                                                                          Past Due Amount
                                                                                                                              M2B9M
                                                                                                                          April 01,2010
                                                                                                                              $2,19&22
                                                                          ArnountEncrosed:



                                                                                       Make Check Paysblelo: STATE FARM BANK©
              STATE FARM BANK
              PO BOX 23025
              COLUMBUS GA 31902-3026
                                                                                       | | Pleai»cf»ckbcwfcrackirBe80rteleprn3ne
                                                                                              change.
                                                                                              (Completefafm on the raverseslde).

              DENNIS OLIVARES
              10936 WHISPER RIDGE ST                                      t*    oo>m?w
              SAN ANTONIO TX 78230-3010




                                                                          aflfll        DDMSaemafi                 Q1357aL17B
             .•V.Psle^lNrp,f»«» irS*9.fthe*peyeb»e>p otatcFAm BAjwarWrand ^
                                              For24HourGkx>dNelo>ir»rSeivtee,                                                      Paw id4
                                                         Please Caa:                StatetrtentPerkx):                   02/05/10-03/04/10
  «ifc
             Bank                              1-S77^F4-V1SA(1*77.T34*472} Account Number
                                                 AddMoralcontact brfbrnaation
                                                    locatedon mverse8lde.
                                                                                    PaymentDue
                                                                                        by&00P.M.(ET)on:
                                                                                                                        flaaHHHN881
                                                                                                                             Aprl01,2010

iiSummary of Accocnt Activity
 Previous Balance:                                           $13^31.75      ToMCaatfatUrdt:                                            $0.00
 Payments &Credtts:                                             $35X1       Avf-TatfeCroStLki*:                                        $0.00
 PiifT*ases&C)eherCaiarges:                                      $0X0       Cash AdvanceUmfc                                           $0.00
 Cash Advances:                                                  $0X0       AvalbsbteCash AdvanceUmfi:                                 $0.00
 Fee* (barged:                                                  $34X0
 Interest Charged:                                             $24123       Closing Date:                                  Man* 04,2010
 Now Balance;                                                $13,578.07     Number of Days In Cyde:                                       28


ftPayitHyntinloaTraflon
 rtevrBalanoe:                                      $13,576.07              UmlrMimPeTymerit Warning: rlyoiiiTOteonrythernlrilrnurTi
 Ult^lrraumPijyTrarjntDue:                            $4^tS9b48             paymenteach period.you wU pay moreki htarestandttvrimaka
 Payment Due by 5:00 PJl (ET)om                   April 01,2010             tartgerto payoff ycaurbaiance.f^Btampla:
 Late PaymentWlarnlng: If weo^fwtrecarveyoijrmlrJriajTnpaymertt                rryou makeno     You vrll pay off the  And you wlBend
 by (he dateand fJrne toted above, you meyhaveto paye late fee up to         aoyiocnalcriargBe bsiarx»shown on           up paying
 $34X0 and yourAPRs maybe(ncfBaeed uptothePenaltyAPR oi                        using this card   this statement In   an estimated total
 24.24%.                                                                       and each month            about™.             of...
                                                                                 you pay.-
                                                                             Only the minimum           33 years           $29,667
                                                                                  payment
 If you mouldDee friformafion about creditcounseling sen-vices, call 1-877-734-8472.


(iTotal
 8«jtePaiTnDsflng    TlaflSjaCllrjII   r^rjfereBOB
   Date            Date          Number        Descriotran                                                                   $ Amount
                                               PAYWNTS AND CREDITS

 0302-10        03-01-10          7400         AVV8*VVEATHER8UG STORE                        086-436-6928          MD              $35.91 CR
                                               ftifcS
 0301-10        03-01-10                       LATEPAYMENTFEE                                                                      $34.00
                                               TOTAL FEES FOR THIS PERIOD                                                          $34X0
                                               llaTTaRESTOlAROED
                                               INTEREST CKARGE-WRCHASES                                                        $100/14




                                                                            357
                 Pfrato orrtV change of oddrow or tjargphtano ngrnber raster:



                 RBrrSt


                 U»y                                                           State                          Zip

                 Home rTiorte [aioudaareooorjo)                                Wo* Runs fjnelurje area eode)




(!To Corttact Us Ragardlng Your Account
                    CD                                            ?                                          B]                                     Jfj
ByTeteprrone:                                 Sendlrtqulresto:                             Iktaa Payments to:                           VU Our Website:
lrtU.8.                  1-877-734-8472 P.O. Box 87                                        P.O. Box 23026                               vyvrwjrtatefarm.com
Espanol                  1477-734-6472 iJ^wlLHryw York 13754-0087                          Cdurnbus, Gs 31S02-3025
TDD                      1477-693-3879
OutaWe UJ3.              1-706-644-0832

Information About Your Account
HVaU.rt»BT.CaaKarb Tear >.»>»«aargaar                  aaaatj reynarrle                                      netograrteoilttaTnaatatlmlaBWM
Tbaottofwafketltalet«'.kie«rlav1a*w>aaii torearli
ataeftiiaila k ke a,ataal Uuuar Baton, ae oaakb an rouraot taitlaattofaaurllareaeaaelaiyka. Iluaiiiay        Wa(wet Ida nam eVatlyuui enaaaakoadttuaaa. Youaao
ea»a»onVanenraaeJiT»»o*tb!araavr*ar*               rana anew aaa tret t» m m larnatbtanaerar*                aanrntoMlraexureaiclk.adoraeeanauora>l«rrrraa
tao*tbaaaaaia/e>auntanrdaakinaeiaa]OM     DnDak. a* wirA«aar,e«»awarder eoaaaarfcd by  a a test* Faabar,p»o»HOopoa\llwVo*WSMOX
•aao^dloaapaduratxanaaalaaaayaveaaaaionke taappseentaofyeTaaaWreaaaalkaaMaelaaaa                              -.-•—.
tatopptaTWotatotMinaaacbne.               aaanan>akkopjiiiariaooaaBa«akatka;rOb»a9a>f> enodMiana**rrBoaaaMrtoriAnM>T«
                                          Mjmn\Maatt^Wttammyj^u*b»m aa,naaara.rcbrnr^rWai.PAi93M
Man k rbe are ikaralne Seek Of Veer Aaaroge Barry betareirtBontkMf»rjainauaaAbaa»»aeytkiataait
BiHnroo-                                          ajeiaab. eaayaaatoa»eoattTaiiBiiaxawajtataa                faMre»gl4e*,TMeri»awlevaeduee of Tour Card
                                                       akatboa.ilaTannlaataia.i>kaata.aa>bna
wa odrufcb m Viaiaj. dotrbdbriof ataaba) ta fuMuaua aaaroakTaaiaMkteaaaeoaauaaktnyaailwioaaaa
                                                    —^nbfuajt    •          '         '                      rat a liaiikaa., » raa a day, toatea a iv*anm
—— —-               -i 100. Ttiiara
                             . . . _ oak Maaia,. aadoateraonor,
                                                     tdilaau_ utaaaaualdiaaa Baayoaraaak                     t>o7M3»er»a}tyottejt«yitalattafiaai.a»iai.
                                                                                                                          ,               ,                aaal
raiiaaraoryiaaidkeaa.iTnaaarvrtaatoeaalotnorlrnra roa>aiae*re«1uadtaaanr,e*aafcoa/laaannaaa»
                                                                  " daaaab,e*aad>ea/lainMaalBa               yoa- Oat.Teaaanttbakok ear uHataoato
                                                                                                             yoa-Oat.TeaaanttbakokearuHataoataatatoorutera
arsaatae. Took tb enataeVe; bewray* of your ataaatkr yoaaoaaaetaoawaabenreowkaaoaayaaTraaaaaraMi             iw mayor aaa aonttneeeaaw orr ^ an pvraopae,
at>areaaaeea«tareataaaa,aeeiaiabaianagboaaaaf youaaratrioaaypaaaotbratmyauitariaaatiroi a?                   iff jantean aot/ a a atkg, of ta taa, ear, a poet*
ro»oaaauBroa«y,e*pa/nw.i .liiolaap^                    mrawaarwe^aairawa^anaarai^nmwrA^                      aatrMrfMua.kevoaatioakratrala«iaawldbkk^lA^oftoBa«te    Ttr*>aaoWtdoiae«ade*a.a«be          ^^
yajaaaa: atoortoiayaaf
         a>airjaiayaaf keekane-rtk
                       keotaafaa-rtk otaoataoat/
                                     rata uata oat/ oaaaadkyrartoraataoftaoay.
                                                    aaaatdkyotrAraaaaataofBaliky. reraanrakfkrAUajokia
                                                                                  Mobrakfbduunjaiua atua.iM»ia>iaaa«awairid«atkaaa>tkMaaecedo>
                                                                                                       any laiiu. latuaad you kodak.
taoea trot* ortaa Bab'          "
                         oftia.abM.                  ~    "•"
                                    graotoawMaaa ittktoveiit/»aet,ea»    ml ""•  ----"
                                                                            upynatta.Oa..uKetd—        -     earbd>kfcaAraitnkrrabBai,ggMttaaelaaiki
                                                                                                       aatkaaraid^ajkUrwitnkrn
apartaaaa»tuawaaotoaoiaaa^ebdakrbnma)Taa,
  _       _                                  r _    earcsonKearn
                                                     ,               toraamairnaatarttuanaodar,,       tanrBMaabtKtwofadapoedi
                                                                                                             kfa1aaBaeReftdbtraa.atexty.aiHataattt9>k
aawe^efBaabbabaikrabataaoyaaateielio'laa aajtMeatliiaTk/Aalbeeoeadkyaureoaiuaooa.                            farria»t^roea333o;eujiiajta,a.a^tH>aVkaayar»oa
kpaol>aaara»aoidoV»«karatmtal»aieyeboa«aral bkaeajbal kaeaaday. TwaoabaoTpnyaorB nodal fc                    ataBatnrarengeaabaawaaa. Ibeare* ttfcaaaarend
aaa aoa oBkg oak. Tot taeaakafiajadarBaeau kr ea/otaraareaaayoerabad.                                        traafcnouaal oe|Mka»aaertaaaiaaatkaraiil el ay
aauroaaauatooaaio'taaeaBeltai.ii.toa Teeeatottoat/                                                           arhoradrtm mnaaaraatxtataaurrerdaad raoak aM oa.
litia.ikdo»triatatttBere»akTibiiuaae.lit»jataao. Baakiernrjoatek                                             toy ttakkg attar*, or, ae any atat to ooag* any auft
    ' }oadt»Oak«r.etr»a»iwtat>taaiaetaatiaao»                                                                tame* b/aaaaat to yaa,meanegi a taeniae B.at
of your aerial aa aa a a oara lieta, or r SB toadof naa^youa«eMal>a3raa/oamRakler»Oaaaafc*3a»^arw oraioyaaa.iluAl baattotmnnaat aaWkaWieakt
rpynBaaoatoaaaoaWkyoaaoautoonagtatatngoyaa aan Ba ban and iwatl n obkead agar Sab leanapfca toraoTtaanati.nl,
eqia* a eaamfe ta maka eowea, awoken tared to yoa Tana and OaoaBao kaoaaa m pirdaiii you aata »a> yaa
auuKotayoo^kelniankonnrjtkaatJtorMttoYbaaKM raakran»renYUaelaBd.Cknyoortnnlateral                     earalottorttanaruajbpafced,M wo77«H4i» roraaguaaoaael«rneaaeeiBuiaiBiiiyoaAoaaur^teae
Itaa»aMaptttotafa*raa«lera»oorhi tatoryour (nrrajyueryr,                                   raraoourawaf«l»l«err»aiiti.a^eTHB^Byo.
tae»ertlaaaailuin.nkaa/vary. wnaMWiaw
taa tab out yea aargk a oVkaai a y«. Oadt Oad BBUajaTlrrSbaiaaary                                            opaolalbrfcearCretTIClrrd Punbaaa
ao^eaiMMiatiejaatarrKnMaaPTrradnarr,etaaa!.
                                                       laOwronorfk.atliii.Alaou1Toa'JI                  Hyw tea eftoolaTi tab eb oaky oloaaaoraarrfcaeatyai
n*M'eTraatTrae«ar«ena«eiaa*ie>aardarf.«rwa(M
wraaaaakefc.a.aB karoaaTaoATaudroroitaanlaa.br tmnai. ue. em drag aaa aptpaaua yaardona.                     wo ka .aiiknaaad tor ta.ii.ii> a e.aat, at aanara aa
abtabgoyalaayatgaioea.aaofkeOyioauaJlainBaal                                                                 oaaadovaebaefalieatafcoaKaofpalefia.)
naoaroai kta dearanvredak rata.                        fcyauttaa;gteuiMfrannW«Baoaaaa:
                                                                                                             tab Ptra Baltil Craoll Probr^oo Piogrea
PoiUaaae Sioua rerlod                                   l.'rparenapalAoBwtiMaba.                                                           ^_^^._ .
                                                        y.Tatdrderraeuri rtenarepabd eror.                   Voir purcrea of Ba BTafc ban krfi oant faakceea feataato
Thaateaatbeeaaaatoataarvaabekkkeaatalette)              xraaa«alNianiirton^tyouiaa\aT|wbaaat«ra              optaal-raiaaaa/ aBnTobBebnanantrjeyaraafcoba
eatttent trrwrtraaattyouteyebeaat Barraanreoybd            honeraf.BTOu rand nam .itinera^ cant* kaiaa yen   progaaBtaaaaoayaartyttturauTd^aaaot' *          ^—~
leaaat iwe tab oaaai ae tb tat of Sfc oaaaart Homey        aeikeuanaoot                                      rn^aakd ayloateradatttkswea Coo.ittittakarlort
airAloaarwobtaalWtoeBtokaeatigrjrafcanatav                                                                   krarvadftalaaraaiaaonieriooa^rbrrwaaatw
pakbaaaalbyourkarsuatealoyotbaaBoakaaaagua Tea da at nee b gay try aeoat b oaebn aeta ae en Brertaaea by oabj « aatog fate fata Batatbtneam


rrokbaeaWaakaadbeboaeaweolaaaoaBnaBB                   fceakakeeaauaauoueabn.                                ovoa ya ntkn aouaaoc-Baori aaeaxonyaloa
eam Ba paraaat dua rbk -|nea t at gaaa tatad kr rjati                                   _,_      ___ _
ABaaaaaadaabet Baatja ,                               »you tea aaratad a to pay axrOTrncadraoitaoOat, Ttan aa eatattr .mutaiaik oattee*. on) raajudaatat
                                                      6anraaaetia»fdiorrJr»»»oan,«wrj»rr*rappyramen oxtipaaiaiiwergiraraaaateTraoaayraitraplaraaot
MaMQa^aanAd^odtoVburlbiaragtibryB^laKe                 a»enou«youyt*B«roaoToawirapa»an l^aia rud cwUPaaabai PanaaareunanybrJaaaiyiili oakraka of
                                                       aaa. • Bute kaboie day, toka Ba ttoaaa: payaaai k o»tatbaiiAaauia>oaraa»a,a«l«tt«aVaaaiaia3»aajrai
wnbat oat ArMaraaodetar oata aa added b ka doty aaap\kdbii(jar. or.yauawritarrina araaafar u of Co Bah fba ta* oadt rnexffcn laagran baaa ad
ajaaa««lraieaeKtt>fa*«nt*nreaaraaonraw'cataa> oaanirBaiWaaaientMtoTd;etew»BaiiilatBat:e*e» Coaoanatala«bebaura(dabraarur»TB«iaa>a^
at w War it fct mining-, k aur»toaB ear att or*)ke baaaeao^iKaMaWaajrraKpayaaataaadueOtocxojr.
paabudatatoed, tali n.t, i k Ba da» oataat trapraBag
adaBladakaoaaluat'rataataatantiatabyoaeaaya*.




                                                                                    358
                                                                                                                    • Paw"3'r>'*''
(Transact!onsFon^M L^m-SSSI
 Hosanfl    Transaction   Reference
  Date         Date        Number      Deewtodon                                                                 $ Amount
                                       INTEREST r>IARGr>CASH                                                        $87.70
                                       TOTAL MTEREST FOR THIS PERIOD                                               $248-23




                                       2016TOTALYEAR-TO-DATE

                                       Total Fees Charged h 2010                                                   $170.00
                                       Total InterestChargedki2010                                                 $777*7


arrterectCharge CalfMlatton
Your Annual Percentage Rate (APR) Is the mr-jralntereert rate r» your account
                                                Annual                   Balance
                                              Percentage                Subjectto                 Interest
Type of Balance                                  Rate                  Merest Rate                Charge
Purchases                                       2424%       (vj        $8,816.52                $180.44
Cash                                            2424%       (v)        $4,714.95                 $87.78
(v)=Vartab)8Rato                                                                                    /

Pieassenter the account number on allchecks and correspondance.To avoid adrjtjonalInterestCharges, pay New Balancebefore
Payment Due Dato.
NewsAmportTantMsss ragesetc-.
 ^Ycuratxfjurils SK(8)mYlrTENre PASTDUE AND Wl^
       rerjcrttottocnyJtrepofTjTtgaga^
                                   RjnjRE. Can 1-888-rB4-TO12tomateapeyrti8rrKrx1ayt
  StateFrjnr Banl^istTffiwvtigtte m
  2010. Thtsrtarv^maynotlmpadywOHi^                        Please referta Hie Werf3etC»targe(3etaiteaon WMttxionlhte
  statefT^toyourrarr^AnnualPraaT^tageRa^




                                                                     359
t^tay




              ' r^BfjaVotV




        360
                                                                            Account Number:                                               :1
                                                                            New Balance:                                       $11,840.46
                  Me**tUUU|   Bank                                          Minimum Payment Due:
                                                                            Payment Due by 5:00 P.M. (ET) on:
                                                                                                                               $11,840.46
                                                                                                                             May 25,2010
                                                                            Past Due Amount:                                    $2,611.41
                                                                            Amount Enclosed:




                                                                                          Make Check Payableto: STATE FARM BANK®
             STATE FARM BANK
             PO BOX 23025
             COLUMBUS GA 31902-3025
                                                                                          Q Pleasecheck box for addressortelephone
                                                                                               change.
                                                                                               (Completefarm on the reverseslde).

             DENNIS OLIVARES
             10835 WHISPER RIDGE ST                                          *«     D0MM3D5
             SAN ANTONIO TX 78230-3610




                                                                             aflfil        DllSHDMfc,?             011flMG4t.7
            <3r. .Detach hew.. Pyei»B.rrujte.iiTraellngfMrv1oes,calt-877-734-8472.

| TransactionsFor. a^H rjPaaaaat-68Bl
  Posting     Transaction      Reference
   Date          Date           Number         Description                                                                     $ Amount
                                              PAYMENTS AND CREDITS
 04-02-10      04-02-10                       PURCHASE FIN CHG CREDIT                                                             $740.09 CR
 04-02-10      04-02-10                       CASH FINANCE CHG CREDIT                                                             $562.95 CR
 04-02-10      04-02-10                       CASH FINANCE CHG CREDIT                                                               $4.70 CR
 04-02-10      04-02-10                       LATE FEE CREDIT                                                                     $238.00 CR
 04-02-10      04-02-10                       PURCHASE FIN CHG CREDIT                                                               $9.62 CR
 04-02-10      04-02-10                       OVERLIMIT FEE CREDIT                                                                $170.00 CR
 04-02-10      04-02-10                       PURCHASE FIN CHG CREDIT                                                               $9.06 CR
 OM2-10        04-02-10                       RETURN CHECK FEE CREDIT                                                              $34.00 CR
 0+02-10       04-02-10                       PURCHASE FIN CHG CREDIT                                                               $2.99 CR
 04-02-10      04-02-10                       PURCHASE FIN CHG CREDIT                                                               $0.11 CR
                                              FEES




                                                                              361
                     Please enter change of address or tetephone number bafow;



                     Address


                    City                                                                 "SEE                              2p~

                    KomB Phone irauoo area code)                                           WorK Phone [incruoe area code)




aTo Contact Us Regarding Your Account
                        d>                                                ?                                              E3
    By Telephone:                                  Send Inquires to:                                    Malt Payments to:                              Visit Our Website:
 inU.S.                      1-877-734-8472 P.O. Box 67                                                 P.O. Box 23025                                 vvTVW.steteferrn.com
    Espanol                  1*77-734-8472 Deposit, Mew York 1375441087                                 Columbus, Ga 31602-3025
 TDD                         1-877-593-3879
 Outside U.S.                1-706-644-0852
 Infortration About Your Account
Hen a How ae Calouine roarktaroatCMrtoK                     MaUejPvynienta                                               IHanetno Account tifunanfloe Riporkd re Cradtt Bureaen:
Tea not of youraaenae Ins a tteak Carat* resfcn. Paract
trf*orDOTantakrte-tr«ttaar9oroa>ta,«niaouaia YOaaaet raytlaartaryiarHaiilWaniaayttao. ttanrar,                           letariar>fctoiiiiuaaoayoaniaaBttooaoTEkaaoaa,roahen
anraa. .   ...
       day aaa      ........
               aad mutt*/ t byka Caty P . . . . . _ txmXm^~lfvtmaamHBtlm,ptimKtbfatfwlmmt                                ltiretlBac-nrl»raracy,*-a>gtAntr*ripat>d»yaite«
BraalaaBiaaidrYAaHrttrrarr^krMblatryola. Tan CuaOati MywiayenTtraa*bl£Oetoe,.r*envaea'l>y                                tom*2itnHm*il.K>ttmM,atut,l*r**Mlim-U>tt.
we add a! ana oraoaeoteam mi ao ao) ay rraaaraa katta«|japwlaiayoriaoik»llalaiioa;i.rieeionarln»in
arc aota. Tt* gap i» ka karat Oast                avatanortotaappyrrnrteatren Onto fern let, POBn 2301s,                 Sad H tabapky HekM aad fbaaaatt Tar
                                                  Cabr*e.,GA3U02-3075. PaytrytfxcktrmanynOy.n.team                       aaaa Dm fa*. Po Bar sot Namn. PA«ass
Hero a Hoar We Oaeimlae Ear* or Toar Average -n*y kMoaaekaatlknfcrraaweiaMkrarnaatteltyaat
                                                  tin Oaa. .¥/ranyuununkaoTiennp.|nott,yawftfrnoua                       Aaeortne taaa, Ineft a Unauoarfcad Ba ot toot card
                                                            eaye>aalflfaaaria torn rolro^awroaata aoa tna
     cataUe a -Morale day eananr laanprr kr Farhaaat eocoode fcoOlwiikr fcan year email crtoteiiwo ttieueiient           Ot a kaadblaly, M bran a dry, kMne a I477«r4VBA
      -   InMaetny petd Baaa Tiaa-an), cart taaa, m a raadraannrfian. ana aa an arlbnraaa torn yoa-ladtto                (ItTr-TMetn) If yoa anart aa taa, ant aaaotianaa oa of
                                                     rate an danrooc fondoaerAr, Bw Ana nay ba aaMrano ran               yourCad. \ba nil pot ba abb tr irBerJioraol an tat oceun afar
eyolano> Ta tat ka 'entga lay baaa* of yor man kr year aranta nxn a ka amp day no nahe yoorearraat ad                    !r*u^feaorarmrtor>Mww*mtaon.D*rr^Mxt   ' ' '    yaar«anyfapoa.ar«>tat>lr«aaoril4774n4»                             oaeawbad at fc any one, yea Banry ell oat aweej ISO,
peM tana Tonka). Oat naaaa, kbeeteteiyaaM aaaa. tM77-73t«<72j, Al peyaeara (Uumm pnamrarta,oaaajat
laanan a oenr awcM tan nam (m apakaak), aod auetadt any ca*. ot) reoaad by a at ke panaet aanaa a sag Mt, Brine          Payaoante well Bpaobl Handong IrartreeOona
Paorrnek aa) Oat. area, to oat e/paof banana near ka Tana,Mood* BrMat Atny (car eomat banana kin), nS ba
papatiBratta anted ka k aStd.Ilk eta. uatea '" aaoralarHlnaxuBtaorkatnty. AtpaanaB(noiM*.pMra                            Any peytMTt ntnanoot yea aaat ia fcr tan tan tea af rnbaadM
         raaa ofBantraaertaaaakaa. (CaaWI                   radbv eeernkjM «ai at) reaVed ay a at aa eaten kdband        ka b rnalad njoid a M' a atakr retabka, a tot yoa elhanaoa
      I a an a»fnrponr ofeaMaleff tee date oaaaon.) Tan, •kr IkO PX Eaten Tree aot try aontat knkca at.                  tarn-»aaaaaaaalan ofaottund aieat,anatbaaat
aa ad at orkedaty Maraa area Kkea qrrk track of Baa      bouBa en* roMjyt ok la taadbaf fc ear eosnrtoo ta.              larm enk.POta 23*V eborrtntba, «.H7«2J»«, Wan
raaofliaair,liijiaarfaTyiaaBeieawcraikrafaeytJwiaaaberof fjaawaajtnat-baannedtr. Tan oaitaaB of poyoerb rental lx        aardHa lapaoVo ardi aatnaaeaa. for rawra*. If» h o
dayi k the Mke cyde, Ta* oka a ka •ereat-e tav Mauar fcr tryokerrrwrtair way be deeped.                                  konbaavWoerantrrtaayrudtaatanMahnnfwd ear
yaraaoauntBr oak of Aaa tyeraof taareetbwe. Ta. awran Mly                                                                okeranlpaa, we nay acoat o» taearaant ad yoa all art owe
baava krak ram* traaaekee tr nunana IrdnMabn                                                                             ay mrMkbg baonca. Or, ee may retina to aecat aiy aart
Traatari) at treat Moaat, aoa. ft* Ifthe rarika afcoo.                                                                   Iraouraat byrearalu t to rw, irx raratko r. or deneybg R, Al
of your otoaeat aa ana or a aerar. btaxt or ir on Mat of yollotn, you at wtanaKaly an Soa Faa coarrr Inexeekaa           omer peTrraakoaattaaatkekrayaMntadnaa diona attn
Pltlnala aatQnakrpOlMteyavaccouaa^b^boTeoiyda atn thekre* aid craaoaa OToaeaad k yoorSata rnnnrjoUri                     not ofen nNancoL
«n«aa or anaaa ka ranmia nana, Partem nana, to rar Tama mi Canakm bncban oa anlaiu you mto «at you-
iraw4iatv0ieMHKUMhrl»4»^ar«aK9 Oke taw Bark Vka f^nl. Omp you an SOaaa fan Dakr*, yoa                           BmrimUtorthmHmilnainp^mmrmDfTrf)
pfrueusa tanarrjona ofc                                   oar aapry yaw neat DokR a tha Sotoraen prodaco; of yoar
                                                                ca. To rararn mr Oak ten Dotiro datlt, a. l-err-a^t-VE*. rVMyteUftaltbM OTAtfatrCOmmm&mmmm mb& JOUI ktlO^ jimWtt
If ken k a Or) aot to tna tntf fktdlt fOk w uTa Irottorrar tleTr^rtCU                                                    !Mttwm*ntatot*m^ttx»»*i*ti*r?-5n-3Bn.
~             —» ear ka ran nay vary. TTwyarataa AmbttM
           aba faer narpn a actond In your Cnot Card Bntno rkgrrtatumnary                                                tptdtmt Rtfe for Crvdlt Cart pun/hmn
           d Oaaaaa soaaaott eat aywaranatlpT) oaratt.
                                                            k Caao el Errara or QeesfJona Abow Your Bit                  Jtfott fetatt*pBUqn«ttt tt*ttUm%ftttvocd.******* "**yww
» ka narraBBT oerwp on ne kat  Nth to
•a taa Dbtaaa karat Oaaa, a anal h yaar oaa* oat            ryoattMi yourU b aaaa, ortf yoa neat aaa vaaoatfcn abort.    C*Ttm1*totamm»mtottommTkm%JMnWrm*wtmm>Hftoa
arenaarr, en tea efldao"tayaarAacoaataaig tta May oaaa      rraaaaanaenrauraeVrMBaaona aoreraa aaec a Sana mm            nn«WBD eaeWMt 4tTJ M sM «Md* tjf MYfctftt «NJ hcM tt*
                                                            kat, PO Ba i m DaaaTc nan rort UTEH420 m ntn n               piatotO* («rf «tV« tt* f-WtaM prt» >AWMOMtJM f» la^ >4w
A traanraoa ka taanat Oena any ao Iraopal a radl Caa        poedbk. kk mat aaa ton yoa oo brer Oaa H eay> afar at pat    pommvm ww i*-*» b iw hnM $tm at «U*i 100 wtm of pwr
Uma, Caaaaan Oaok aad Sana Tram*..              If a* a     feu ttta Irst Ml pa anta ka amr or paeaat aaae               BfmmVQtdmTOa. (g -tt) OaWI OTWml* 0W WKKtOm*, OTtt at*m
PuraaaaM Oraca Parted                                         1 vnr nana eat Aroouev mnn or.
                                                              X Tha dolar araoont of ke oaypaad pttw.                    *ur peKhK* of Dm State Farm Bask CNrit Pntattlo* PlDQfim t»
Iran aBntbeaaaaatdaioaennRatanr Inloaafcda kb                 a). DBseribc thannraid eaylata, Wyoane, wayyoubataratmra   optfand. Dm mlMy faa fer Lta fibte P-TWBank Cnsflt r^rolailor!
llulia at of Toaraeoreet If yoa any no aaa Boa klaa by ka       ba error, rlyoe neod aore aa>awtrn rfcaotw Bw nan you    finQraii Is baWnfttM pfaftjrro
bOBBOa of mm or aa predoa bakaee b adurad a are by rmataabag. ka you are aril oatjtle! to pay oa tatt of yoa ba          mumiJLit. swa ftpri 6>^lit MMfte sid* o* tt-t» Dhu btni
wnanch.rBa an Aetkda your AvarageUrkyBaana                  atyaroaart you rknte aaanfl. Ttore^lMpe^TieX jwjata_aiuat
                                                            _^ jrrrarrtl^rieiKeaaaa^Ttotfryiaape^raut.    yoarntbraiua   Cndt fnMOoa hognm. Vw n-* and • tatty*** t^ajrjikQ of
                                                            raadi ac mraa oanraM dan bafora na rartnmata: pryaant b t%lk% istyABnBakf^CaWdHoi^ tndadtakn InwctJoa Sthtwrj.
nrrnaaav CM Areata an oka rMm an atood to k« drtj           eoniakd a oatw. Cr, Too na rel a a ta taaaabe raabtr nY U of Br* &tatB Am Bar* ObHe PrakratOon Praann Tenw md
naana a of no taaaelon daa (a on -Taaatoni Data- Murnn      cureraerMvlnibamaiaarrnctflJniM>r»M>«ua«                 Ctoftter. (Wtv« b« IrrditfedtM rnrMMrMri n
m ke loot at tna ibkeinrl). AtrareaM aeiaqr wet intttne     r«inua>«n^b«rainai«lmiriporra»tls«baiiarftt«m'.
paoar«aa>kMdr)Moaraarentoaaa^baaaa. Thepaolai
datebtl»otkynaraMt> raooaarJnoanaralMtoyovactiant




                                                                                               362
                                                                                                                              Page'3"of"4"
(TransectionsFor.^H        ^BaaaaaT»81                                       .




  Posting    Traneectlon     Reference
   Date         Date          Number       Deecriptrbri                                                                  $ Amount
 04-01-10     04-01-10                     LATE PAYMENT FEE                                                                  $34.00
                                           TOTAL FEES FOR THIS PERIOD                                                        $34.00




                                           2010 TOTAL YEAR-TO-DATE
                                           Total Fees Charged ki 2010                                                       $204.00
                                           Total Interest Charged In2010                                                    $777.57



mInterest Charge Calculation
 Your Annual Percentage Rate (APR) is the annual intereet rate on your account
                                                     Annual                       Baranoe
                                                  Percentage                  Subject to                 Interest
Type of Balance                                      Rate                    Interest Rate               Charge
 Purchases                                            0.00%                      $8,683.21                $0.00
 Cash                                                 0.00%                      $4,747.70                $0.00
 Please enter the account number on allctiecks end oorrespondence.To avT>ldcrddlttoriallnterefjtCraarr»if^ pay New Balanre before
 PaymentDue Date.
 News/Important Messages etc...

(Your account Is SERIOUSLY PAST DUE. Pleaeecall us tol free et 1-877-SF4-VISA (1-877-734-8472)todayto resolve the past
  due statue of your account
                                                                                                                                    J




                                                                        363
      Page 4 o(4'




364
                                                                         Account Number:
                                                                         New Balance:                                       $13,612.07
                                                                         Minimum Payment Due:                               $13,612.07
                                                                         Payment Due by 5:00 PM. (ET) on:                 May 25,2010
                                                                         Past Due Amount:                                   $11,840.46
                                                                         Amount Enclosed:




                                                                                        Make Check Payableto: STATE FARM BANK®
             STATE FARM BANK
             PO BOX 23025
             COLUMBUS GA 31902-3025
                                                                                        | [ Pteasecheckboxtbraddressortelephone
                                                                                             change.
                                                                                             (Completeform on the reverseslde).

             DENNIS OLIVARES
             10935 WHISPER RIDGE ST                                       *-»    dcmius
             SAN ANTONIO TX 78230-3810




                                                                          a&Al          D13ral5D7fc,             D13t,lED?t,
            .^T. P^&hliro. Pffaase mata.diart
                                          For 24 Hour Good Neighbor Service,                                                      Page 1 ot4
                                                        Please Call:                 Statement Period:                                 B/10

 D Banff                                     1-877-SF4-VISA (1-877-734-8472)
                                                Additional contact Information
                                                   located on reverseslde.
                                                                                     Account Number.
                                                                                     PaymentDue
                                                                                        by 5.00 P.M. (ET)on:
                                                                                                                       flBBn>W68:81
                                                                                                                             May 25,2010

I Summary of Account Activity
 Previous Balance:                                        $11,840.46         Total Credit Umlt:                                      $0.00
 Payments& credits:                                            $0.00         Available Credit Limit;                                 $0.00
 PurctiasesS Other Charges:                                    $0.00         Cash Advance Umlt:                                      $0.00
Cash Advances:                                                 $0.00         AvallabteCash Advance Umlt                              $0.00
 Fees Charged:                                             $1,771.61
 Interest Charged:                                             $0.00         Closing Date:                                  April28.2010
 New Balance;                                             513,612.07         Number of Days In Cycle:                                    24


IPeyrnerrt Information
 New Balance-.                                            $13,612.07         Minimum Payment Warning: If youmakeonlythe minimum
 Minimum Payment Due:                                     $13,612.07         paymenteach period.you willpay more in Interestand Itwilltake
Payment Duo by 5:00 P.M.(ET) on:                   May 25,2010               tonperto pay off your balance. For Exan
Late Payment Warning: If we do not receive your minimum payment
by the date and time feted above, you may ha veto paya late fee up to
$0.00andyour APRe may be rncreasedup to Ihe PenaftyAPR of
2454%.




 IfyouwouldlikettifofmaBori aboutcreditoouneellngservices, call1-877-734-8472.

(Transactions ForrAVH       fjBaoennV-6881
  Posting     Transaction     Reference
   Date           Date         Number        Desoiptton                                                                     $ Amount
                                             FEES
 04-05-10       04-05-10                     DEBIT                                                                           $1,771.61
                                             TOTAL FEES FOR THIS PERIOD                                                      $1,771.61




                                             2010 TOTAL YEAR-TO-DATE
                                             Total Fees Chargedln 2010                                                       $1,875.61
                                             Total Interest Charged In 2010                                                    $777.57




                                                                             365
                     Please enter change of address or telephone number below:



                     Address


                    •City              '                                                   SEte                               7Sf

                     Home fnone (inauoe ares code)                                         Worn moos (Inatroe area code)




(lTo Contact Us Regarding Your Account
                        3)                                                  ?                                                M                                       -^
By Telephone:                                           Send Inquires to:                              MeB Payments to:                                  Visit Our Website:
lnU.S.                        1477-7344472 P.O. Box 87                                                 P.O. Box 23025                                    www.statefgrm.com
Espsnol                       1477-734-8472 Deposit New York 13754-0087                                Columbus, Ga 31902-3025
TDD                           1-877-583-3679
Outside U.S.                  1-705-6444652

Information About Your Account
HnataHoaWaCaralaUYoortnaraaSnagu:                               ertlno Peya«ua                                               Dira^oo *                taaatBytaiaVirlra>aaan              yiaCanLanaariotManlBtrunoa«>Bedaett«onntfo»
aaatataa). To g* ton'enaaea daayoaaior" « roar areaoatar        ravareoiKaoxaallN>emdeya»Bk^yourPna>eTraM                    in eatfr a at ranane toMea eataTereratrOBoi «, Dooat.
nriiofon»t|iJaaflraaB«oaa.ninalt«wuiala|paariteor y«a£a« nan* yearnocktad tornyaar antral lateteoa. t                        ar roewaJM, «no» ar k arat Mtaa taa, teat, «r poo**.
ycaoaoaatoataT Ob,add aremai piiuniia (aaaoan) etodottory       yo«Wi««naaito»*t«tmipfcaornl ta77Ur»| M imaieit (aaaJrOJ l*ao reran,enmlfrr.
1taaalancrcaWendairafconto(aaareabk»andanen*aiiy naVaaOnrav«lna*l>n[ayaieritadoranrjySiwnMrMm                                l^vneffiaamtapacfclHad^lmtruotloria
rt)n«B aid Cradfa oalM a l» b^taof Uianrka aatarna TrmNnArna^nfcar(o«n»naleadienda'l,a*rai
paytntnt Bfcatao eidtod taa k anort Tf* ana a tha otly          caaakalsyoar/naxaatncftlatdar. Mpayamb(Mao1rittnana          Anea^»tluberi>ai*y«uaaaM»a*tJwenMbdaB0ui
ntanoatoraan rar.aa»t|onoftroTradloBB. tenor. Maanai an rata* pyaralpn pari ear) ntiond Byaatonetrnaalealnaad                that b nerttd Tea m MP or nnbr nootta, or oat you etiewno
                •---•--           -»amr,rrKatbaeatloStaai
ana*e?ofoKdtaybaBaoka>^taa]ecr*t*eaclertaaa
                                   aqantreedjeftacn             to^aJa  raatrttant,
                                                                tasaaaj baak         wt teaettoa
                                                                             Mrjayi, art taartntod toyouriorjiwijaa          FarmBan. roan zm.mjomvlm.t.UKIi.Zat.Wrmm a
unoroaaaoaaraaleantaaiaanoonOitaaiaytlvaarBMr^                  Unite mnHaaniot day. Tr»trr4ttac*par»i«r«»inc«>oaia          wrap* racndlaaant trnmnnrt.. Iteoraoa^lttkdaMarad
o^lon»ln^ qda.Trag)i»»B.-p»r»aaaioalaatM puRtena two rwaa wtk roar
              "  crraaa-.aotknHMkon.dBlyaantoB                  Slate ram Ber* we Oad. owe yoa an se Sana mm opera, yo«      aarvlepaarawHoMlaaeripaevorTtioyrrYl
                 pfc^aaTaBntrtinstaarei.
oflnotaanBaparaaanpfi^aalwBnhlonstaaraa.                 cm
                                                         cm neej ear nnard Drdlm
                                                                           Ddhr. ti
                                                                                 to on Stan farm raodude
                                                                                       Man farm  raodudeof ia«r
                                                         oaaka.Toraonv.
                                                               - -— yourfaaa
                                                                          "•   Parm
                                                                               ~ -'Orna. dudr.nl
                                                                                          '--!.«• l-e77€»-OTSA
                                                                                                   l-eTTf,      foranyauatxm orotar aarraanlreteas aaa yoarAnountalnn
ItlieaB.rVtrwaBenranYnatpnrllakonllntaayTOiir                                                    oaaartoaparrlalorltwMarM Btatad at l«7-S»-»n«.
astnnnt, at)
aa«iai.  aai aaaa due on
             .ana trie ran ma
                           mai an/nry.
                               mil aai TMrataaa tPRfctna
                                                tPRfctna
Mm fata tar yaar iragB a naaaaj k nor Oa* Card Bllng RlgWa Bummarr                                              tpaaW ftuk for Cradt Cad Pnrahaapa
Ijiiiiibii. arinptaaaii TTIi.imai. mil ail naaiaalfa] Ihiiati
                                                                nCaaaofErron orQupadonaAtioutYciurail                tyoa tana prcotarn eth Bnrpjaty of oowk m e n eat yon
toa^rrTXOTrxwrF aonfat of raw araaaa* tt tLCt,                                                                       raodaead atd a oadt card, ad yni am tibd fc pood fan to
inn Be naemaa trenoT Oarte, a noajd h yaor aan md               u yoa that yourtS kmore>orryearnaiiwetef«rrabana»uta 03rr«d;tJnlainlaia4ftiMia«ltartt you nay oat hen e>pay lae
aamarant,laarnnaaaal»yowAToaar*tiaai|enbatoTcyda.               laaiacoto oa yau wtwera a on a rapaaa) dwat a fnaa renn raaanlaa anoint dua on the gpoei or awraaa. nxi twva tht
                                                                tat. n ex 1W, lapa, ear M UTH.IC0 a aa a raoaaoa ore/ area tna puaaea ana am moraBar «» aid ata
A basadkn ta Beant Oirta aay ba laaaoi on art Ca» poata\ anaioitrMr ton youaoefcrtba SOday.darnnd partan aa matoh jar kaaa daa oratkk loOrrfc. ofymr
adnace, QinndaEa Ce«* ad Bkaw Tneatar. r aacn a you tn trat bB an afanTthe errora cadaai apoaarad. an can rnako Httan. Orajonnerceeno lteir«di«Tt,orirmradM
uiejadtaa aekoaoaej. en laeeiko rVtan rnoaitaoa ta.tr toojl»rnle,a«diaa)na*oatpiaearnyogilpm                                 yoawa ataitkunat tr em rroptrtr oreavkatjal nndnni ara
IreotioradaiiiaaBarnrjrtraenTertaaceeaapad^                                                                                  coaiadnoaranaofanaatnlooe^orraana.)
inoeaaaltinrornarnt/rartiattata.                                ayo*raar,t>a«tofeaa«M ktaaunan
                                                                                                                             SlaU Kane Bnilr Cractt Pretaonon PMoram
Porolaa«eaoar Farm rant Oadt PiMnna
«ar«iia*orr"araiiPtlTraurer«»a«nrl»»oaao by o»                      helrrror. fyoa oool.pare t«raonn.eiaarta>Ontarnyou caogamhoarotraiyoa-aaklarnagaalaaenat baloMaradlirootli
WyiaontOaouraBnommrnorloatofrfJi oataaaat an ray                    naantat                                            muttetd aenatoa«aMaiaea.7tpor«ljn «e nmtbtrwjrt
arni«ramotdiar»ci)nP»d»~i»rr)«»iocrOoknia*tlw                                                                                tecaeod On Sato tana aaa OaotrwaaaaPrrienaiaaayam
«. t«r»aBBdloyo«/«roaatBtria:cydab.awir)ar>n                Hat an aot k onetan. nTBa »a bnaaana yar ojndna, an          Baak Oadt faakcoaa ProaaaK (1) youracorn* Moamea arcre
atioan «l yaoratntraermwMy nmaiail. rectipartdt awnmrll         aaratlnrinttrnanaanlnauaBa ai«no»ant arakaaryiclba           than 60 day. daaaeot; or (2) a ay tare ad Br ay nam by
aaataradadcrdnnnidfcttaaapurar artlaor 0ni21naoraotean1aetBaa»o>akaa>ere.
•ana On paaeant daa data. Tbee fc a aaa pe-ed tr Cadi
jljlnaii ai tin name Trarrnrr                           ir yoo rem ouAcrand a tt pay yoar creak art bB autaraatfcaly         Than era digest- raetarataoror, oandatoaa, wd eaaustaa ear
                                                        aonyooraanaiawetaalikgkaak^yoacaanatrnF^^                            coald iiii t yoo awn tootrtaj taaitt anda Bn tearaRami ant
rrbniMarrjHanAaananToufATaraaafaaRyBauHioa              ayaaaoaTTtynvtititkBiani. TOaanrjnparinaat, yoarkaer awat            CTBot factecctxi Piacwa. Toneary tad a mauara eaa^raeoa or
                                                        mart, a ttmn liadjiu. dan tmtee an aanatfc aaraant h                 dlguty nat«iaiu,aaaaanar. ndndiiaai maeaaa Itkoaoli
Porraaroa, (at Mnaan ad otja- mmt aa etkn totnoarf adatdrd to praar. Or,an nay oat a a baaotafeaoa rardnraar                 U oTne (tea rt™ fart Oa* fnkcoaa fanrara Tata ad
MranaTtaaaraaacacaalnou-Ttaaatn BaU-CEUm Oatonarsamreaoaaonbnanalctfat ataMiat olloattlaee                                   CMrtbBtintidl betetaaoliJaiyoarlahBaicKracaalBra.
aoWaaxtimaataaaat), Rpe-opdan,aaraa>ndtnal the liieiiiio^balonlrealoaipllc painedkadndakdfciitaa.
raaioT«liaknaMt»Tiaen=n>aa>tledatylaaaK». ibaooaTna
datak taaode ee acoaat/raoonana eanaraaaito ear acaaaat




                                                                                                  366
                                                                                                                      ' te'ge'3"ot'4 '

&
Interest Charge Calculation
Your Annual Percentage Rate (APR) Is the annual Interest rate on your account
                                                   Annual                    Balance
                                                 Percentage                 Subject to                 Interest
Type of Balance                                     Rate                  Interest Rats                Charge
Purchases                                           0.00%                  $8377.07                    $0.00
Cash                                                0.00*                  $4,235.00                   $0.00
Please errterther»ca>unt number on ell ch»
Payment Due Date.
 News/Important Messages etc...
   Your account Isoverthe limitby $1,712.07. Please mallyour paymentand overllmitamount today or call ue tol freeat
I 1-1-877-SF4-VISA (1-877-734-6472)tf you have any questions.
  Youraooourrt rs SERIOUSLY PAST DUE. Please call us tol free at 1-877-SF4-V1SA(1-877-7344472)todayto resolvethe past
  due status of youracoount




                                                                      367
      ' Page'4'of'4 '




368
                                                                         Account Number.                                            6881
                                                                         New Balance:                                        $13,612.07
                                                                         Minimum Payment Due:                                $13,612.07
                                                                         Payment Due by 5:00 P.M. (ET) on:                June 25,2010
                                                                         Past Due Amount:                                   $13,612.07
                                                                         Amount Enclosed;




                                                                                       Make Check Payableto: STATE FARM BANK®
             STATE FARM BANK
             PO BOX 23025
             COLUMBUS OA 31902-3025                                                    I | Prsaseoheckboxforaddreesortelephone
                                                                                             ohangs.
                                                                                             (Complete formon the reverse side).

             DENNIS OLIVARES
             10835 WHISPER RIDGE ST                                      x*    0C11BDI
             SAN ANTONIO TX 78230-3610




                                                                         ,661          0131,15071,               013tl2D7fci
            .•hr. fi*^.l»s/e-.PI^?n>»*e.qr>e.r* WWbte
                                          For 24 Hour Oood Neighbor Service,                                                     Pace 1 of 4
                                                     Please Call:            StatemerttPertfXi:--
                                                                             StatemeMPerlod:                             04/29/10-05/28/10
            Bank                           1-877-SF4-VISA (1-877-734*172) Account Number.
                                              AdditJonalcorttact information       Payment Due
                                                 located on reverseslde:                by5.-OOP.M.{ET)on:                    June 25,2010

                    Please enter change of address orleVfrprtone number below:



                    Address


                    (317                                                                         5135                             2p~

                    ttome rttone (mauds area code)                                               worKPhone (incuts area cone)




To Contact Us Regarding Your Account
                       arranat,Kiaai HOetoat tan tart U7»00M.
aa aai al then caodatta tagane an) naeaf aw netacoae an
                                                  taaautaiputaofwuaauiaMy litiMt. kennnnednkm
tait aprnrl, Tot otnanalatwaatQarea.              armdopea a tn rnyraataddran Stan Fan. BaadbPOocc 1308S, . Scadjtf BauotajaTNcdoa red CeeaeurB Tee
                                                  Colette* G»3JSQi-aai raytrobaaornaaaaroaaar.aedbaaaa stdarantnabro.M3mi.Maaaro.mitK
Mora m Hear Wa Onarrntaa eacn 01 Tour Anreoa Oany aataaaara^ttlaetryourpayaaartaroattaprthareyBait
pnaneea;                                          Dapraata. eaniaMproerfeacbBCfcnaqrra«t,vue«jtflBitan      Reporting Lean, Trntl or Urnutwrtad Uao of Tour Card
                                                                    etnar ta on hftrratan nan your eVack to rata a onetime
tJa calodaa a naaeaoe ddb bdanco*. caoarandy to. Pracbaam           etecbenlcftndtnrenvrenyeeaarMrftwanacBnbncey^^               Cat m tnraaataory, M team a day, tottaa a l-tr74F*41SA.
(aatadra tiaaoabay oarlnd Banco Taoitiaa, Cut eaaanca,              m*dm*^e«aar«poMraoharafcnaaloeaaat,lr«nOiaia«aat>emnnaoai                yoar Card, an at eat ealkokr* eianlnanntBeer* octet ater
eattoat), » eat tie-aaaraoa tab aaoncr-ajttulaUay                      yoolnnaoyonaxaaattiutaQtieancai l-«7W«^nEA                   raoaoaaaadiaebay can. yraebbllryanil eataarea Mo.
parted eeare*Tiaaet).rnrlJ»anratunee^^                              (I-e7M>l4«71> Mna/raahf>oadaaiannnoaB,onralttt
TnndnincdaeapecWrabpaaafaaptatate^andlobtiaaBy r*aC)ncd^lir»ctl«T«7inertadd™tJr tOOr.N&Mnm Keyname MbTIpaelal HanrWng Inauuedona
ftenaob arid Cn^ aapltd ei oat trpa pfoaaiaaatlee oner tea ra»» lta«layrfc«anj»FTtler cen).r«ta
earnaaat aeaadan mated tear k afnat IW. etas a en eUrr aaatettoyownoaauataortadidei. ft ataya* itatoTjajpaona Ant«ymentt«ni»^yo«m»t ulwl thoraNrufneodue
Mm trover ». »«nMnl
rofvanauaaeealdnatetnroaaeotnWatbytaeoncearof ananfeg paatbuahanav. TbaendtlaDainynnrniaoendai                                   eciinerrernaanweuaiaaoini.il ftrmnejUi tlfciatnnaiul
     b theaaaa. cyde.Tin «fana an Wagoday beenof tr ayaaoranraranyledeated.                                                      one k noaid dlaataor« anyad OOrumne k noeeada mt
yoereoae»«.»«aSof1i»»taynoflat*ieon»a                                                                                            orjar arattm. aamar etatt thekaaattant aid yaia* twem
tatnoaetoea cone*oiia»aW lorlerta^                                  Stat, ram Mate*                                              any araaaag taaaaoe Or, aa. nay renoo t. accept ay enb
Traanmaid h-Can Adre«m,ao»tTauCtanrwaonntaco                                                                                     kaaanaant ayraaaartj« by»,ooteae^lt.ordea»erao. *. Al
of yoar accent aaaaao or a oadt naaoa, a If a. Hal ef ratjttklaaaaautrraapnlyaanfaarar^nDannlnaooaroaaaa otanpayoaeak aVaaJ boent loraetayaaantaddnn alma oat*
naini     mn i m I iliM nan             . 1 tlT'n—il I '            at* lea tna oad oaaantoa anataac m year Sate farm antra tort, ore* aaaarrant
aaaa*  yoar             T«rm ad rnatTtna ancnara on parcnana roe auka acta yocr
        «eeetwlanjqiaVniaatlaceloaibtlndalyp^                       ana FaneBat Vb»card.(hoeyooaon soaaaa nan Oatara, you 8«ofc. fo. t-rOrtrig tnpalradrrorarrvr)
        aantVevpanaofnlodarlatbatiaantCaarga.                       can ataary yoor aaaa oaaaia to tn Seen fane arodaaa ofyoir
                                                                    otce^TOraanmyewraaa>kfarmf>aaaoapdt,cdll-e77^pl-VI5A RanycjaaaQemorotoecorartinlraeanaatKjatr^
B»e»kaTOr«*»t»taJ>raio*raaonttoie^                                  (Ir»7T-7»t-e«72X                                             raaaOrtcaranTKaaBrtanoatajInriaaadatJeTyjc^
daniant;leaiaaaallataenan»rrnry. nnraraenMtktae                                                                                                           _.
Mabe taa year Baak aa alaalaaea b yiaa Cn« Pad BIBng RtJhta tumBary                                                              BpoopnRtlktorCnnatCardPuTcaaaeaa
                                                                    InCaeaotEnon orOuaatkjrnAuouiroi^Br.               Vyoabaoe aceaeaaajttl unaoaaTyofooadiaaandcoB dntyoa
rtreTrrBtfCTOtaj»r^ononto«ofyeaan                                                                                      oiaoraodvitl a craft card, ad yoo lam triad In oood Mfi to
taa On adMtaro herat Oaroa, a opad a) yoor caadt end                lyyatakkrarHI toaaaaog.alfywiiMirtanaaneaooeeaouta cateatMProtaarnaattonlaaactert waw
ajmaneot, totcrr«la«l
                                                                »
                           9 aaaVftaTajyl rpVnV ftmWtiUQt ftMl af   nkenonia.l>adce«aanrraaj.aaybetlaatrtMaayofnnCalnawrnT«Aallual
_„. _         ,       ranaayofonCorree^arattaj Aaaual                                                                            ornanidrarnnneManoaitorlacarnaofpareaeaa.1
rmamnja1ko» ofanam Ferrate aaaa.
     aeMnorda              - -                                      -hyeerleler.gMnlhalraa^anaaiaarinrJani
                                                                                           . • ^-      --•
                                                                                                                                 Siate Farm tank Code Pretootlon FToeram
Purohaaae Graoo Parlod                                                 LTevMruartAraayBtkanMr.
       ' —r"                                                          ).TtenaVaea>a*olaa«roadnlarror.                            ear percneo. of tna9aa> Pan be del* rteaaaalon rnpna It
irbnaalMCrnaboaeaolaa^annaaeanarBtraaraadaitn                         10eaedrot»aemrarf« aaaa Fan tat Oadt tneareloa
anBc«»wefyouaoa>aa«yoaeayrl«iant»n«»rii»«»ay lf»                         bavnr.ITOl aaet rwrabfanaoencdaaartotheltanyou           paagaa t band oni yourtabllaoartjal•f'Jitj.tftoaoie agft
roaeajn.r>MManaaeale«c draatiealt; or 01a ay tltaand fcr any reacoo by
lna«ollaaTOdaiin^adaa.«earraaotl«alaal»ea> toedaladlrearacettraaanealM.                                                          «*dr«raiian>rireocaofeaioalaaca ainytatdatrttadnnc..
*ta£j!a*NsitaTaattra.1*™
™_»_     _.
                         " "° **" tun,
                                                                       yea te>e ttrlwoaal a a pay yoorcradt oad Ml nnlrmar.li Ttea ara eogtaay naeannu, oaatoana, and atauaaae. mac
                                                                                                      yo«canrteoe^PayT»ente« endgprawatyoa ton rocoMa}aanatareadarthaSBoafttnltaak
WlnoCliargaanAodtdtoTMrAaraaarja^Balpnoo                            «ryan«xa»ty«lltaitbaatn».Toae>po»papait,y4«leara« Oadt nobrtba Ftograi. Ttai raaay W|ileeratieenahretoo or
                                                                    land, a taanca boeaat oaa. netaro me areeee. payonat tf aTgtatV iBodranMrnr,eoadBaBa^ndndBOa»kaacton tOeoajH
Waireaat, Crori Monro ad attar derate are added a)on dray acMoted b> ernr.or,yoa raay cata «ttn Hedaan naraar ar u of Bn San raaain* Onft notadon Rocaani Teaaa aid
bnaioTaaofma^taraiaadtateTnS^naaictoCotroalaS caaaaawhi*ted«>n«tiaVeertorttan*nM*IM                                              cordtt»IMaDlnbi*oodathytvrnaTart
ate aaotaftaodilinuil). Honotdoo,aaa ney am anatha aatllondaaeaantnnaaaaatt oatiaotkaoaaaedneooir.
eooaejo^aaadbneaaaaakaaalaoWrtalaiia. TMraaneag
Oaa hrtn dataaa aofcotyarooanthatnjaaartoato yotr accon*




                                                                                                          370
                                                                                                                     Page 3trM
Cash                                             0.00%                 $435.00                    $0.00
Please enter Ihe account number on allchecks and correspondence.To avoidadditlonallnterestCharges, pay New Balancebefore
Payment Due Date.

News/Important Messages etc...

ni'our account Is overthe Bmft by $1,712.07. Please rnallyourpaymentand over ImftamourrttodayorcelustofHreeat
  I-B77-SF4-VISA (1-877-734-8472)11 you haveany questions.

 Your account Is SERIOUSLY PAST DUE. Please callus tol free at 1-677-SF4-VISA (1-a77-734-8472)today to resolvethe past
 due status of youraocount




                                                                    371
        " Page4'of'4




_372L
„w-
        famlntueua>




  %BLmW»&B .jMn*-^6*8*




      rf5JJB5riial----»TSnZt»! T*V"*
  Mtm^m^U^m^^mm^^^mr^^^mmmt^^   B^MIJaafeTi feaf b flaJevlnVfltt JnaMnt tat)
  "r*«nMawnt%XfiC5nM*35 Pt>^iann.apta.iaSa7gSaal




                           373
                                                                                         ^




m^g^m^Z_7jm^m^*'~*' • • ' ****fante*. aj f^ e^e_^^'d-a-anji fcaaefc terttat** • tiata.


•pttvMHflL
SfKsr.-.-.-=a agslrSS^
MIUTllMM'MH.                                  |i^*,iat»ttaj Ml. llM|, |Mi)_J..lf U||
SKVfie-^saft-v---- wsaf^S&auSi
                                                          ^S&SSSim


nannenanat aana <
SSlK-^SSrUmmmm. SeaUSS



KS*MM|^«Jr|lSp«t|* SSe-S---»tSSiSF^^^




pJ^S^8 JMeHLp-e
gg«*i*r»M.«* f>*r*rt-t1lL* -tg-g-lM Pffrafc^eaWBlt^jWJtjffitTjlBST*'.

                 t«*|Sg|H gttgi^^--r»


Sieup. ii Ii i nTaean;.»ar 5!HSM5nn»ann«*e'nea




aftSMlln-feneSOTMeta*                         SMtta>eM||3K
ggggg£jggiS£¥


                                          374
                      TAB 6


   Plaintiffs Response to Defendant's Response to
Plaintiffs Traditional Motion for Summary Judgment
                                                                               *e»
                                                                                         E-FILED
                                                                                         Bexar, Co
                                                                                         GeraV
                                              gaseNo. 370251                            Accepted Date.5/16/2014 8:37:04 AM
                                  O/UatUl                                              Accepted By: EnriqueCaballero
 STATE FARM BANK                                        §                    In the County Court at Law No. 2
                     Plaintiff                          §                               ,HBpW5ft»:         ™ f

 v-                                                     §
                                                        8
 DENNIS OLIVARES                                        §                                 BEXAR County Texas
                     Defendant(s)




      PLAINTIFF'S RESPONSE TO DEFENDANTS RESPONSE TO PLAINTIFF'S TRADITIONAL
                                      MOTION FOR SUMMARY JUDGMENT


        COMES NOW Plaintiff, STATE FARM BANK ("Plaintiff'), and files this Response to Defendant's
Response to the Plaintiffs Motion for Sivmrnary Judgment againstDefendant(s) DENNIS OLIVARES (hereinafter
referred to as "Defendant", whether singularor plural), In supportof its response, Plaintiffwouldshow the Court
the following:
                                        I. SUMMARY OF ARGUMENT

        Plaintiff sued Defendant for breach of contract arising from Defendant's default on a credit card account.
Plaintifffiled a traditional Motionfor Summary judgment on 06/28/2012. Plaintiff passed the Motion for Surrirnary
Judgment hearing that was set for 08/10/2012 because ofthe Motion for Continuance that the Defendant filed prior
to that hearing date. Withintwo months of that hearing date, Defendant filed a federal suit againstPlaintiffs counsel
in the WesternDistrictof Texas(notagainstthePlaintiffStateFarmBank, but againstit's counsel,Rausch,Strurm,
Israel, Enerson & Hornik, LLC). Said Federal law suit was dismissed with prejudice by the Senior United States
District Judge Harry Lee Hudspeth on November 1,2014. Exhibit I
        Since the dismissal withprejudiceof said FederalsuitagainstPlaintiffs Counsel, the State court case has
resumed as it was never dismissednor abated formally. Plaintiff filed an Amended Motion for Summary Judgment
on or about January 30, 2014, which was sent to the Defendant via Certified Mail Return Receipt
#70121010000111097423. A notice of hearing was also sent to the Defendant via regular mail for an oral hearing
on April 17, 2014, Both Plaintiffs counsel and Defendant appeared at the April 17, 2014 hearing before the
Honorable Judge Jason Wolff of County Court at Law Number 2. At said hearing, Defendantclaimed to have not
received the Amended MSJ, to which Plaintiff's counsel indicated that the document was sent via CMRR but was
returned as unclaimed pertheUS Postal Service. Exhibit2 The Judge also pointedout that the AmendedMSJwas
not in the physical file either. To avoid any issues, the hearingwas reset to May 8, 2014 at 9-30 am before the
Honorably Judge Jason Wolff inBexar County Court at Law Number 2. Defendant was served with a copy ofthe
Plaintiffs Amended Motion forSurnrnary Judgment viahand delivery in open Court. The Judge also advised the
Defendant and Plaintiffof the neworal hearing date in openCourt, negating the need for a noticeof hearing to be
sent by the Plaintiff to Defendant.




                                                                                                 Submit Date:5/7/2014 1:53:39 PM
                                                    433
                                                                                  »v
                                     II. ARGUMENT AND AUTHORITIES


       Basedupon the Courtadvising both PlaintiffandDefendant of theneworalhearingdatein openCourt,the
deadlines forresponses were setbytheTexas Rules ofCivil Procedure. PerTRCP166a(c), iftheDefendant is going
to file a response to said motion, the nonmovant must file and serve its response at least seven days before the
hearing. KSix TV, Inc. V. Santiago. 75 S.W.3d 91, 96(Tex.App.-San Antonio 2002, no pet.) TheDefendant did
not serve hisresponse toPlaintiffs Amended Motion forSummary Judgment tillMay5,2014, perthecertificate of
service onsaidresponse. Exhibit3 Thiswas served upon Plaintiffa mere 3 days priortotheMSJhearing. Plaintiff
reviewedthe Court's on-line records and no indication isgiventhattheDefendant had requested nor received leave
of Courtto file a late response. To file a responseless thanseven daysbeforethe summary-judgment hearing, the
nonmovant must obtain leaveof Court. TRCP166a(c)             Under the TRCP, the Defendant's response is late and
therefore notproperly before theCourtfor consideration inresponse tothePlaintiffs Amended Motion forSummary
Judgment. Such response wouldhave had to have been filed withthe Courtby May 1,2014 at the latest for it to be
timely. Defendant had notice of the hearing date and received a copy of said motion in open Court, which cannot
be controverted. The deadline to timely file a response passed without a response having been filed nor did
Defendant request leave of the Court to file a late responseto such motion.


                                       IJI. CONCLUSION AND PRAYER

        Under the existingcase law and the Texas Rulesof CivilProcedure, Defendant'sResponseto the Plaintiffs
AmendedMotionfor SuirunaryJudgmentwasneithertimelyfilednorservedbyDefendant. Forthis reason,anything
contained in said Response is not properly before the Court to be consideredin the Amended Motion for Summary
Judgmenthearingset for May 8,2014 at 9:30am. As such,Plaintiffrequests that such response not be reviewedby
the Court and if it is in the Court's record, that it be struck from the Record

                                                 Respectfully submitted;
                                                Rausch, Sturm, Isjwel, Enerson & Hornik, LLC




                                                 Steve Jaa^ndoost, SBN 24055735
                                            y: Seuno WXhae, SBN 24047837
                                                Michael R, Castro, SBN 24065025
                                                Nathanial D. Kjtz, SBN 24080988
                                                 Lourdes R. Slinsky SBN 24088762
                                                 Christina S.Mitcheu., SBN 24071758
                                                 Michael J. Garza, SBN 24083056
                                                 Kelvina Wiley, SBN 247075641
                                                 Michael Young, SBN 24037759
                                                 15660 N. Dallas Parkway, Suite 350
                                                 Dallas TX 75248
                                                 Toll Free - (866) 456-3744 Fax - Dallas (877) 492-5185
                                                 E-mail: lawfirmTX@rsieh.com
                                                 ATTORNEY FOR PLAINTIFF
                                                 1176411




                                                      434
EXHIBIT 1




 435
       Case 5:l2-cv-01071-HLH Document 60 Filed 11/01/13 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS

DENNIS OLIVARES                      §
                                     S
                       Plaintiff     §
                                     S
V.                                   S       No.   SA-12-CA-1071
                                     §
RAUSCH STURM ISRAEL ENERSON          S
& HORNICK, LLC                       §
                                     §
                       Defendant     §
                                     §

                                  JOPCMEOT


     In accordance with the stipulation for entry of judgment

(Docket No. 59) filed herein on October 31, 2013,

     IT IS ORDERED, ADJUDGED, AND DECREED that the Order Regarding

Motion for Attorneys'      Fees    (Docket No.     47)   previously entered

herein be, and it is hereby, WITHDRAWN AND VACATED.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Judgment be,

and it is hereby, ENTERED in favor of the Defendant, and that the

Plaintiff take nothing by his suit.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that each party

bear his own costs and attorney's fees.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that all relief

not expressly
    ixpressiy granted be,
                      be, and it
                              it is
                                 is hereby, DENIED.
                                            denied.

     SIGNED AND ENTERED this / "-"•" day of November, 2013.

                                                    u
                                                   LEE [HUDSPETH
                                                 ED STATES DISTRI&EJJUDGE




                                    436
EXHIBIT 2




 437
g^rr                 WfB            l3?rrTi?'Is™S?SrS                                r^^.,j.^Uj.y^»J-Ul«.WJUX,t,:. ., --:.^,-.- ••.'.
                                                             CERTIFIED MAIL
if,;     15660 N. Dallas Parkway,
         Suite 350
                                           J                                                                        U.arosWG£^HTb©r60vw-s,
                                                         7015 1Q1D QTJDl 11Q^ 7H23
r;;: Dallas TX 75248
                                                                                                                    ZP76246.$.0©9^9° . j
                                                                                                                    00013788*3ifAN.-30.'.2014   ,
                                                                                                                                                I
?••:
'.i
                                                                                                                                                    OO
                                                                                                                                                    CO
                                                            S-iT WOTlCi
                                                            at5B ISOTtCS
                                                            SSStStt
t£>-
                                                        "Dennis DWres         •e.
I;?--"
fc^
      • m CenfU»mma%2,ana9.fl^campUla                               A SlfjriBfunfi
      j Bem4tfResWotrxIDQ(fvie»Yr3deWiii6^                                                                  UAgoti.
      I • PiMyoo-natne endaibbvsaon^trSttrves^                      X                                   o
            so ttwt we can return the cant to yen.                  B. HeCefved by (PrintedNam)      G DHt»of DsDvwy
      , »i/Wf»AtiAcirtti5fJvBbackof«iemriIpteco,
            d* on fto font tf6psoft permits.                                                                                                                  J*
      L                                                             D. todeaVoryaddretarjTOsrerrttrOTtaTil? CIMm
      « 1. Al1eeeto4*%ttWtOdtDC
                                                                        VYtaB,ertirfi*»ra^«»ewbrMeif4kvdb«
                                                                        DuieurwlMtf • aaa-            _____
                                                                    4. Ri>ett^DelW^         D'fan                                                          iS
                                                             __i
          & /V*ief*n*eT
            (aTsinni fluff eenf&aeibev}         7012 1Q1D QDD1 11M 7423
          PS Form 3811. fotmsry2004                  DorfatraUB Return RAOffft                            loaj8S-02-u-i«rj j




-b*
CO
CD




                                                                                                                                                                   i-l:




                                                      aii :..-• Vv.:.\gw»">:^^> •^rai.: •.-•.-.;,._$•;»                        • • >.J.>.-*N...
                 ••-•'••-•---            J




EXHIBIT 3




 440
                                CERTIFICATE OF SERVICE



      1, Dennis Olivares, have serveda true and correct copy oftheforegoing Objections to Plaintiffs

Suinmary-Judgment Evidence and Opposition ta ST Motion upon Steve Javandoost, whom1assume

is the replacement for Yvonne Mikulik— formerAttorney ofRecord for Co-Hainoffs State FarmBank

& RSIEH— by direct e-mail to his inbox of record as well as the RSIEH corporate inbox in Dallas,

Texas at sjavandoost@rsieh.com and kwfirmt3rTsieh.com, respectively, onthis 5fh day ofMay, 2014.




                                                            Dennis Olivares, Defendant pro se




                                                441
                                                                                       Our File No. 1176411




                                            Case No. 370251

 STATE FARM BANK                                     §                  In the County Court at Law No. 2
                    Plaintiff                        §                                                     of

                                                     §
                                                     §
                                                     §
 v.                                                  §
 DENNIS OLIVARES                                     §                              BEXAR County Texas
                                                     §
                   Defendan.(s)




      ORDER TO STRIKE DEFENDANTS RESPONSE TO PLAINTIFF'S MOTION FOR SUMMARY

                                                JUDGMENT


        After considering Plaintiff STATE FARM BANK's.Response to Defendant's Response to Plaintiff's

Motion for Summary Judgment, and the evidence and authority presented, the Court hereby strikes Defendant's

Response to Plaintiffs Motion for Summary Judgment from the record.



                                                         SIGNEDthis      day of_                   _.20_




                                                         JUDGE PRESIDING




                                                  442
                                   CERTIFICATE OF SERVICE



      ijThis isto CERTIFY that, incompliance with the provisions ofthe Texas Rules ofCivil Procedure,
on Jffl    t) -"«\On . atrue and correct copy ofthe foregoing Plaintiffs response to Defendant's
response to Plaintiffs Motion for Summary Judgment was jjpwe^on the following named person hand
delivery to: DENNIS OLIVARES.



                                            Steve J^andoost, SBN 24055735
                                            Seunq W. Chae, SBN 24047837
                                            Michael R. Castro, SBN 24065025
                                            Nathan iAL D. Kitz, SBN 24080988
                                            Lourdes R. Slinsky SBN 24088762

                                            Christina S.Mitchell, SBN 24071758
                                            Michael J. Garza, SBN 24083056
                                            Kelvina Wiley, SBN 247075641
                                            Michael Young, SBN 24037759
                                            15660 N. Dallas Parkway, Suite 350
                                            Dallas TX 75248

                                            Toll Free - (866) 456-3744 Fax - Dallas (877) 492-5185
                                            E-mail: lawfirmTX@rsieh.com

                                            ATTORNEY FOR PLAINTIFF

                                            1176411




                   This Firm is a Debt Collector. This is an attempt to collect a debt
                      and any information obtained will be used for that purpose.




                                               443
; *:»...
                     TAB 7


Trial Court's Order to Strike Defendant's Response
   to Plaintiff's Motion for Summary Judgment
                                                                                        Our File No. 1176411




                                              Case No. 370251

    STATE FARM BANK                                                      In the County Court at Law No. 2
                      Plaintiff                                                                               of




   DENNIS OLIVARES                                                                  BEXAR County Texas



                     Defendant(s)




    ORDER TO STRIKE DEFENDANTS RESPONSE TO PLAINTIFF'S MOTION FOR SUMMARY

                                                JUDGMENT


        After considering PlaintiffSTATE FARM BANK'S Response to Defendant's Response to Plaintiffs

Motion for Summary Judgment, and the evidence and authority presented, the Courthereby strikesDefendant's

Response to Plaintiff s Motion for Summary Judgment from the record.



                                                         SIGNED this J day of fO^                     20H




                        CERT-FED COPY CEiTTSRCATif   "




                                                                                              ASlJ*^ 'i**X~    \   "%.   rr*
                                    f*{Mh j y d$
                        $^i4 (1&W& imm&m
                                                                                                'r/   vlr-,
  ^', "




B.«i^"Iii.'J   _^S>«e*S£i.^»*-_iSi_' fLM'^.'i^^^.jL. .«.!...«..»
                        TAB 8


Defendant's Repeated Objections to Plaintiffs Summary
Judgment Evidence & [sic] Opposition to SJ [sic] Motion
                                                                            E-FILED
                                                                            Bexar County, County Clerk

                                         Cause NO. 3/0251                   Accepted Date:5/14/2014 4:49:07 PM
                                                                            Accepted By: LeticiaSilva
STATE FARM BANK;                         §               IN THE COUNTY COURT               ^fl^S^fe
Rausch, Sturm, et al.                    §
Plaintiffs                               S


              v.                         §               NUMBER TWO
                                         §
                                         §               JURY TRIAL DEMANDED
DENNIS OLIVARES,                         §
Defendant                                §               BEXAR COUNTY, TEXAS



      DEFENDANTS REPEATED OBTECTIONS TO PLAINTIFFS' SUMMARY-
              JUDGMENT EVIDENCE & OPPOSITION TO ST MOTION

TO THE PRESIDING JUDGE OF SAID COURT:

       RETURNS NOW Dennis Olivares, the Defendant in this Civil Action, pro se and in forma

pauperis, to REPEAT his denial of Plaintiffs' cynical uncorrected claims regarding absence of material

factual dispute in this Cause and to strike Plaintiffs' Affidavit and other evidence as inadequate to

support summary judgment both as to form and substance. Defendant hereby repeats and realleges

his underlying Amended Answer and Motions to Dismiss and for Sanctions to respectfully request

dismissal of this Action or, in the alternative, to counter-sue for damages, costs, and declaratory

judgment in Pleadings on the 3.5-year-old Record which prove that Plaintiffs have repeatedly and

willfully violated Defendant's rights to reasonable due process and multiple substantive causes far in

excess of simple collection on an old credit-card debt. At this point, only a JURY TRIAL could sort

out, recognize, and grant ultimate justice to Defendant, who hereby demands such trial by right.

Waiver of fees will be sought at the appropriate time.




                                                407
                      OBJECTIONS TO PLAINTIFFS SI EVIDENCE



       Once more, Defendant hereby OBJECTS and MOVES to strike Plaintiffs sole Form-Affidavit

and its cookie-cutterclutter of Attachments for the following reasons:

      1.     Said Affidavit, executed by the alleged State Farm Employee Jennifer Tucker-Vinsel

Beigel is no different from the earlier version by Steve Holifield— nothing more than a fill-in-the-

blank form cynically assembled at the head of an amalgamation of some 52 additional pages of

irrelevant "business records" which are neither related to Defendant's activities, alleged default, nor

explained in the text of said form-affidavit.      Thus, the entire "affidavit" is fatally defective,

inadmissible, and does not support either substantive or procedural summary judgment.

      2.     Said amalgamation does not accurately reflect the historical grand total of Defendant's

Account with State Farm Bank; e.g., nowhere is the mishandling of a notably disputed $114 and

multiple improperly assessed collateral fees disclosed. These things from October '09 along with the

last segments of statements proffered which show Defendant's Account clearly inactive but for the

gratuitous amassing of higher and higher interest and penalty long after Defendant communicated he

no longer had (or has since had) any present ability to pay further. See Exhibits 2a & 2b before this

Court as part of Defendant's Original Answer back in 2011 and as pointed out in Defendant's

Original Opposition/Objection to ST in August, 2012. Plaintiffs have had plenty of opportunity to

amend their Pleadings appropriately yet have cynically refused to do so.

      3.     Said amalgamation of so-called "business records" do not coherently relate to one

another and consist of generic boilerplate— often illegible— having nothing specific to do with the

Defendant or his alleged debt. They were not produced or prepared by the Defendant nor ever

                                                408
within his control. Several pages have nothing but a dotted line on them! The whole package is the

product of a cynical, sloppy effort to impress and intimidate by volume without substantive content.

Haste makes waste... no single page is cited or referred to in the form-affidavit making for a mere

appearance of meaningful summary-judgment evidence!

       4.     There are only a dozen pages among said amalgamation of so-called "business records"

that arguably might be deemed relevant to the underlying controversy, but these pages are tampered

with and redacted for no credible reason cited or discussed anywhere in Plaintiffs' Documents. Who

did such redacting and where along the requisite chain of custody— also neither cited nor verified—

is this tampering explained? These remain mysteries, but one cannot have summary judgment on a

mystery. Defendant hereby denies that these pages truly, accurately identify or refer to his Account

with Plaintiff State Farm.


       5.     Finally, not one of these amalgamated pages is duly certified or properly prepared for

litigation by any Party because they bear no Bates-labels or equivalent exhibit-stamps which would

enable their individual citation and discussion even at this cursory stage of civil action.

       6.     Plaintiffs commit the same error they repeatedly cited against Defendant in the last

extended Hearing before this Court: namely, their cited points and authorities predominantly consist

of "foreign," irrelevant, and nonprecedential law from Ohio, El Paso, Delaware, Dallas, Houston, and

Ft. Worth. What's good for the Defendant is good for the Plaintiffs.

      In short, Plaintiffs proffer no cognizable SJ-evidence for this proceeding— hearsay at best.

This Court should not regard such seriously defective documents as competent to support any

summary judgment either as to substance or form under TRCP 166a. Such submittals are congruent

with a presumptive, entitled, cynical, and otherwise short-cut mentality manifested by Plaintiffs'

                                                 409
Counsel to date; they have habitually flouted substantive due-process requirements of the TRCP in

this Case, which is why Defendant has had pending Motions for Sanctions against them in this Cause

for years... now subject, inter alia, to the outcome of Appeal No. 04-14-00143-CV. Even the Hearing

for this purportedly Amended ST Motion last month had to be deferred to May 8th for yet another

failure of Plaintiffs to serve Defendant with a copy of said Pleading and enter a filed copy into this

Court's Record. Yet, this Court continues to allow this lawfirm to flout basic Rules without sanction!




      OPPOSITION TO PLAINTIFFS MOTION FOR SUMMARY TUDGMENT

       As before in 2012 and in light of the foregoing dispositive defects exposed in Plaintiffs'

"evidence" above, Defendant hereby RE-OPPOSES their "new" Motion for Summary Tudgment as it is

with insufficient basis in law, under TRCP 166a, or in equity. In the interests of judicial economy,

Defendant further relies upon the copious evidence of his own heretofore presented in his recent

Amended Answer and all further Pleadings which are hereby incorporated fully by reference to this

Pleading as supporting affidavits— including the Affidavit attached to Defendant's Original

Opposition/Objection to Summary Tudgment— to show that there are numerous issues of material

fact in dispute in this Cause which can only be fairly decided by a jury trial on the merits. Summary

judgment is so inappropriate at this point as to work severe injustice in its very contemplation.

Moreover, there are substantial matters of COLLATERAL ESTOPPEL and/or ISSUE PRECLUSION,

for Plaintiffs (as Defendants in the companion Federal Case No. SA-12-CA-1071-HLH) already had

several bites at the "summary judgment apple" and were substantially BEATEN last September... and

in a forum which was quite hostile to this Defendant! See Exhibit 2.




                                                410
       To recap, Defendant has stipulated to Plaintiff's recited Facts ##6,11 & 18 (from their original

Petition) but disputes and/or denies all others; he specifically denies that all conditions precedent have

been performed or occurred (##10 & 17) and that he has at any time defaulted or refused to do anything

requested by the Plaintiff State Farm Bank. Moreover, as a primary affirmative defense, Defendant

asserts impossibility of performance through supervening circumstances, insofar as he remains

INDIGENT and has no present or near-future ability to pay anything to anyone beyond bare

subsistence levels. He owns no attachable property. He has met the stringent criteria of and has been

receiving Food Stamps (SNAP/Lone Star) since August, 2010; Defendant also gets substantial

telephone-billing assistance from LITE-UP Texas since late 2010. Such chronic impoverishment has

perdured and worsened since 2006 and can only be rectified if and when Defendant achieves gainful

employment or reaches the age of eligibility for Social Security. Plaintiffs are fully aware of this

situation and what they hope to gain, at law or equity, by pursuing this abusive process is completely

bewildering. They are attempting to enforce an unconscionable CONTRACT OF ADHESION.

       Furthermore, the amount allegedly owed to Plaintiff is insufficient to cause significant damage

or harm to them as they are fully insured against such foreseeable business losses. Plaintiffs'

outrageous behavior in this matter, especially through its collector-firm Rausch, Sturm, et al., to date,

simply does not warrant further approbation or protection of this Court's processes. See Mathis v.

Lockwood, 166 S.W.3d 743, 745 (Tex. 2005).




          AMPLIFICATION OF ALTERNATIVE AFFIRMATIVE DEFENSES

      With further reference to said abuse of process, Defendant hereby AMENDS his Pleadings of

Record to delineate the precise nature of Plaintiff's harmful excesses perpetrated to extract


                                                 411
unobtainable funds or compliance from their Victim using their telephones as primary weapons. Of

primary concern at this stage is the fact that Plaintiffs do not anywhere address in their SJ Package

the considerable counterclaims of Defendant— not even a feckless assertion of res judicata. This fatal

omission is all the more outrageous since...

       a.     Plaintiffs are materially breaching their purchased "peace, compromise, and settlement"

(Settlement Agreement delineated in Exhibit 1) by themselves restarting this Litigation as if the

above-mentioned federal case were no more than an irrelevant hiatus. Such restart is barred by

collateral estoppel as to "pro se" Plaintiffs Rausch, Sturm, et al.

       b.     Trying to have it both ways, Plaintiffs misrepresented to this Court at their December

Hearing that the above-mentioned federal case was a "continuation" of this County Case in order to

fabricate an excuse for their 13-month indolence and failure of prosecution. Yet, nowhere in any

court's record is there even the barest mention of such continuation, removal or equivalent transfer

action by any Party! No member of Plaintiffs' Lawfirm contended with Defendant in that Federal

Case either; they were represented by outside counsel and took a nice little vacation for over a year.

The aforementioned Appeal now before the 4th Court of Appeals will decide that set of issues.

       c.     Worse still for Plaintiffs, THEY LOST every element of that "continued" summary

judgment in federal court, but for Defendant's counterclaimsunder the Texas Deceptive-Trade-

Practices Act! This is a second, illicit bite at that apple! See Exhibit 2 again. The remainder of

Defendant's counterclaims are nowhere extinguished for SJor any other purpose, and if it turns out

that Plaintiffs did actuallybreach the Parties' Settlement Agreement (Exhibit 1), then ALL such

claims— plusthe new one added (violations ofTexas Finance Code §§392.101, 301, 302, et al.) in

Defendant's recently filed Amended Answer— need to be heard by a jury!

                                                   412
         Actual damages and costs to Defendant are not trivial to this point but can be subsequently

assessed at trial as can the issue of Plaintiffs willfulness or negligence in causing, without requisite

bond or license, all those robo-calls to be made after proferring written assurance to the contrary. The

FDCPA may award $1000 in statutory damages, but the well-pled tort claims could well exceed

$105,500 plus costs for the Defendant, based on a model afforded by the Telephone Consumer-

Protection Act, 47 U.S.C. §§227(b)(l)(B), (3)(C) & (c)(5)(C)... enforced through 47 C.F.R. §64.1200 with

recoverable statutory sanctions from $500 to $1500 per violation... that's just for the original 211 calls

alone!    Add to that the 520 calls secured by Defendant through federal discovery and the

$100/violation under the TDCA (Finance Code §392.403), and it becomes obvious that this is no petty

matter to be swept under the rug of summary judgment via cookie-cutter pleadings.



                                          CONCLUSION

         Nonmovant Defendant need not exhaustively perform and relinquish his burden of proof or

persuasion at this SJ stage—merely establish a significant element of factual dispute to thwart an

improper attemptto secure summary judgment. Brownlee v. Brownlee, 665 S.W.2d 111, 112 (Tex.1984).

Defendant has accomplished this by relying upon his prior Affidavit on record and by amending his

underlying Pleadings to amplify a major counter-claim. Bassett v. American National Bank, 145 S.W.3d
692, 696 (Tex. App. Ft. Worth 2004). He further identifies 6 fatal inadequacies in Plaintiffs SJ-

evidence. Guthrie v. Suiter, 934 S.W.2d 820, 824 (Tex. App. Houston 1996). So, if this Court follows

clear precedent and assumes Nonmovant's proof is true and indulges every reasonable inference in

favor of the Nonmovant perM.D. Anderson Hospital v. Willrich, 28 S.W.3d 22, 23 (Tex. 2000); and ifthis

Court resolves all doubts against the Movant per Johnson City Sheriffs Posse v. Endsley, 926 S.W.2d 284,


                                                 413
285 (Tex. 1996); then, this matter can only be dismissed or set for trial on the merits. Defendant has

shown enough to avoid the further injustice of being quit-claimed by wholesale summary judgment.



                                             PRAYER

      WHEREFORE Defendant prays, for the premises and good causes herein averred and in the

interests of judicial economy, that this Court SUSTAIN all foregoing Objections, STRIKE all Plaintiffs

proffered SJ "evidence," and DENY the above-cited Amended Motion for Summary Tudgment and set

all duly pleaded/amended claims for trial forthwith. In the alternative, Defendant prays that this

Court DISMISS this entire Action forthwith, with prejudice, and with all costs to be borne by the

Plaintiff along with whatsoever legal or equitable relief awarded to Defendant for which he shows

himself justly entitled per TRCP 21a (penultimate sentence) & 191.3d.



                                        VERIFICATION


      I, the undersigned, have composed, read, and had an opportunity to edit this Repeated
Objections to Plaintiff's Summary-Tudgment Evidence & Opposition to ST Motion consisting of 9
typed pages and 2 Exhibits, herewith attached, and do hereby swear and affirm that all
citations and facts herein asserted are true and verifiable to the best of my knowledge and
belief, under penalty of perjury in accordance with 28 U.S.C. §1746:



Dennis Olivares, Defendant pro, se
seravilo@netzero.net
10935 Whisper Ridge
San Antonio, Texas 78230
(210) 492-1439 [voice & telefax]
May 5, 2014



                                               414
                                     CERTIFICATE OF SERVICE



          I, Dennis Olivares, have served a true and correct copy of the foregoing Objections to Plaintiff's

    Summary-Tudgment Evidence and Opposition to ST Motion upon Steve Javandoost, whom I assume

    is the replacement for Yvonne Mikulik— former Attorney of Record for Co-Plaintiffs State Farm Bank

    & RSIEH— by direct e-mail to his inbox of record as well as the RSIEH corporate inbox in Dallas,

    Texas at sjavandoost@rsieh.com and lawfirm@rsieh.com, respectively, on this 5th day of May, 2014.




                                                                  Dennis Olivares, Defendant pro se




I
                                                    415

I
                                                          Exhibit



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

DENNIS OLIVARES,
       Plaintiff



VS.                                               CASE NO. 5:12-cv-01071-HLH

RAUSCH, STURM, ISRAEL,
ENERSON 8b HORNIK, LLC,
       Defendant



                     COMPROMISE 8b SETTLEMENT AGREEMENT



       WHEREAS Dennis Olivares ("Plaintiff") has asserted certain claims against

Rausch, Sturm., Israel, Enerson 86 Hornik, LLC ("Defendant") arising out of

alleged unlawful debt collection practices; and

      WHEREAS Defendant expressly denies any and all liability for such

claims, either at law or in equity; and

      WHEREAS without any admission of liability and solely for the purpose of

saving litigation expenses and compromising and settling doubtful and disputed

claims, tjitend&it desires to buy peace and compromise? and sktle the dispuled
claims against it;

       NOW, THEREFORE, the undersigned parties covenant and agree as

follows:

       1.    In consideration of the payment of the total sum of $3,0QP;S0,

e4,rrs^®g-of $1,500.00 to Plaintiff and $1,500.00 payable to Johti Dwyr-e 8&

Associates PLLC, the sufficiency of which is hereby acknowledged, Plaintiff, for


                                          -1-
                                          416
himself and his heirs, executors, administrators, successors, assigns, and

attorneys, hereby releases, acquits, and forever discharges Defendant and all of

its officers, directors, shareholders, members, managers, general and limited

partners, agents, employees, representatives, affiliates, parent and subsidiary

corporations, successors, assigns, clients, insurers, sureties, and attorneys from

any and all claims, actions, causes of action, demands, rights, damages, costs,

expenses, and compensation whatsoever, which now exist or which may

hereafter accrue on account of or growing out of any matters which have been

asserted or could have been asserted against them as of the date of this release.

      2.    It is Plaintiffs express intent that this agreement release all claims of

any kind or nature, whether known or unknown, that he may have against the

parties herein released, regardless of whether such claims arise pursuant to

contract, tort, statute, regulation, or common law.

      3.    Plaintiff expressly warrants that he is the sole and exclusive owner of

the claims herein released and that no portion of such claims has been sold,

transferred, conveyed, or assigned.     Plaintiff agrees to indemnify the parties

herein released and hold them harmless from any costs, expenses, damages,

attorney's fees, judgments, and liabilities or losses of any kind or nature arising

out of any breach of this warranty.

      4.    In consideration of the foregoing release ©eiendaht^wiil7^

^MM^^WGMSmt^fye^ifBX'd of'October 21, 2,013 (Docket Entry 47).
      5.    Nothing contained in this agreement shall ever be construed as an

admission of any liability or wrongdoing by Defendant, and this agreement shall


                                        -2-
                                       417
not ever be offered in any legal proceeding as evidence of such an admission. The

terms of this agreement are confidential and shall not be revealed to anyone not a

party hereto except to the extent required by a court of competent jurisdiction, as

may be reasonably necessary to prepare state or federal income tax returns, or as

may be reasonably necessary to enforce the terms hereof.

       6.      The parties will submit to the Court a stipulation and agreed

judgmeht*in the form of the attached Exhibit A. The parties waive any right of

appeal from that judgment.

       7.      Plaintiff agrees that he will execute such other instruments and

documents that are or may become necessary to effect and carry out the terms of

this agreement.

       8.      This agreement shall be bindihgx>n and inUre to the benefit of the
111111*      and   their   respective    heirs,   executors,   administrators,   legal
representatives, successors, and assigns.

       9.      This agreement shall be deemed to haw been drafted e^allybythe

parties .«&$ any ambiguities in this agreement shall not be sjrictly ?aw>si?nied

itgilbst-jsnyiparty or set of parties.
       10.     In case any one or more of the provisions contained in this

agreement is for any reason held to be invalid, illegal, or unenforceable in any

respect, such invalidity, illegality, or unenforceability shall not affect any other
provision hereof, and this agreement shall be construed as if such invalid, illegal,
or unenforceable provision had never been a part hereof, provided that such
construction shall not cause this agreement to fail in its essential purpose.


                                           -3-
                                           418
       11.   This agreement may be executed in any number of counterparts and

each of such counterparts shall for all purposes be deemed to be an original, and

facsimile signatures shall, for all purposes, be deemed originals.

      12.    This agreement shall be construed under and in accordance with

laws of the State of Texas.

      13.    Wherever the context shall so require, all words in this Release in

the male gender shall be deemed to include the female or neuter gender, all

singular words shall include the plural, and all plural words shall include the

singular.

      14.    This agreement supersedes any prior understandings or written or

oral agreements between the parties respecting the subject matter hereof.

      15.    The settlement embodied in this agreement shall not affect nor

impair the alleged debt that Defendant sought to collect from Plaintiff.

      16.    Plaintiff   further    declares     and   represents   that   no   promise,

inducement or agreement not herein expressed has been made to him, that this

document contains the entire agreement between the parties hereto and that the

terms of this release are contractual. As a fundamental part of the consideration

for Defendant's performance as set forth above, Plaintiff warrants that he has not

relied on any statement, claim, contention, or representation of Defendant or its

attorney, and that he has relied solely upon the advice, statements, opinions, and

representations of his own attorney, and upon his own investigation of the

matters relevant to this dispute.




                                           -4-
                                           419
      17.    Plaintiff has read the foregoing agreement and had an opportunity to

review it with his attorney, and he is satisfied that he fully understands it.

      Executed this 31 day of Oc-f- . 2013.

                                                .Z/p/vA /KULsrJMriLA&as
                                               Dennis Olivares

      Executed this       day of          , 2013.

                                               Rausch, Sturm., Israel, Enerson &
                                               Hornik, LLC

                                         By:

                                               Printed Name                      Title




                                         -5-
                                         420
Exhibit A




  421
                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

DENNIS OLIVARES,
      Plaintiff



VS.                                            CASE NO. 5:12-cv-01071-HLH


RAUSCH, STURM, ISRAEL,
ENERSON 8& HORNIK, LLC,
      Defendant



                  STIPULATION TO ENTRY OF FINAL JUDGMENT



TO THE HONORABLE UNITED STATES DISTRICT COURT:

      Dennis Olivares ("Plaintiff") and Rausch, Sturm., Israel, Enerson 8s Hornik,

LLC ("Defendant") stipulate to the entry of the judgment attached as Exhibit A to

this stipulation.    Plaintiff represents that he has been advised by counsel

regarding this stipulation and that in reliance solely upon such advice and his

own investigation of the facts and law requests that -the Gourt grant such

judgment*. Defendant joins in that request.
                                         Respectfully submitted,

                                          /s/ Manuel H. Newburger
Dennis Olivares                           Manuel H. Newburger
10935 Whisper Ridge                       Barron 85 Newburger, P.C.
San Antonio, Texas 78230                 TBN 14946500
210)492-1439                             1212 Guadalupe, Suite 104
seravilo@netzero.net                     Austin, TX 78701
PLAINTIFF PRO SE                         Tel: 512-476-9103, x-216
                                          Fax:512-279-0310
                                          mnewburger@bn-lawyers.com
                                         ATTORNEY FOR DEFENDANT




                                       422
                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


DENNIS OLIVARES,
         Plaintiff



VS.                                                 CASE NO. 5:12-cv-01071-HLH

RAUSCH, STURM, ISRAEL,
ENERSON 8b HORNIK, LLC,
         Defendant



 PROPOSED                         FINAL JUDGMENT




         Upon stipulation of the parties the Court makes this final judgment.

         IT IS ORDERED that Plaintiff take nothing against Defendant.

         IT IS FURTHER ORDERED that the Order Regarding Motion for Attorney's

Fees dated October 21, 2013 (Docket Entry 47) is hereby vacated.

         IT IS FURTHER ORDERED that the parties shall bear their own fees and

costs.


         All relief not expressly granted in this judgment is hereby denied. This is a

final judgment, and the Clerk is directed to close the file.

         Signed this     day of           , 2013.



                                         HON. HARRY LEE HUDSPETH
                                         UNITED STATES DISTRICT COURT




                                           423
         Case 5:12-cv-01071-HLH Document29 Filed09/11/13 Page lot9

                                                                                      Exhibit 2
                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS


DENNIS OLIVARES                              §
                                             §
                                             §
       Plaintiff                             §
                                             §
v.                                           §      No.    SA-12-CA-1071
                                             §
RAUSCH, STURM, ISRAEL                        §
EMERSON, & HORNIK, LLC                       S
                                             §
      Defendant                              §


     ORDER REGARDING DEFENDANT'S MOTION FOR SUMMARY JUDGMENT AND
                       PLAINTIFF'S MOTION FOR SANCTIONS


      On November 12, 2012,             the Plaintiff filed this civil action

for    damages       for     harm     allegedly       caused       by    the        Defendant's

practices as a debt collector.                     On July 19, 2013,           the Defendant

filed a      motion        for    summary        judgment     (Docket        No.     20) .     The

Plaintiff filed his response, along with a motion for sanctions,

on August      15,    2013        {Docket     No.    22) .      Having       considered the

motions, the Court finds that the motion for sanctions should be

denied and the motion for summary judgment should be granted in

part and denied in part.

      I. Background

       The   summary        judgment     evidence          establishes        the      following

facts:   The     Plaintiff         borrowed       money     from   State      Farm     Bank    and

failed to repay that loan.                   The record is unclear as to why the

Plaintiff    obtained the            loan,       or what     amount     he   borrowed.         The

Defendant,     a     debt        collector,       began     calling     the        Plaintiff    on



                                             424
          Case 5:12-cv-01071-HLH Document 29 Filed 09/11/13 Page 2 of 9



behalf of       State         Farm.     The    parties       spoke      over     the    phone      on

February      8,     2011,        but    the    Plaintiff          did     not     answer       the

Defendant's        other       calls.     Unable       to    reach      the     Plaintiff,      the

Defendant filed a lawsuit against him in state court on July 1,

2011.l     On July 22,           2011, the Plaintiff emailed the Defendant,

demanding     that       it    "cease    filling up my answering machine with

fatuous robo-messages now."                   He also stated that he was "broke,"

on food stamps,           and that he would pay only when he got money

himself.     The Defendant persisted in calling him after receiving

that email.         On September 10, 2012, the Plaintiff sent a second

email requesting that all communications cease.                                 At that point,

the calls stopped.2

       The Plaintiff brought claims for (a) violations of the Fair

Debt     collection        practices      Act        (FDCPA),      15    U.S.C.        §§   1692c,

1692d, and 1692f,              (b)    violations      of    the Texas         Debt Collection

Act    (TDCA), Tex. Fin. Code § 392.302,                   (c)   violations of the Texas

Deceptive Trade           Practices       Act    (DTPA),         Tex.    Bus.    & Com.     Code    §

17.50,    and      (d)    intrusion      upon     seclusion.             The     Defendant      has

moved for summary judgment on each of the Plaintiff's claims.

The Court will grant the Defendant's motion with respect to the




1 The status of that lawsuit is also unclear from the record.
3 Although the Plaintiff's complaint states that he received calls on
December 4, 2012 and December 5, 2012,                     these appear to be typos.               In
another paragraph, the complaint clearly states that the calls ended
on August 22, 2012.




                                               425
           Case 5:12-cv-01071-HLH Document 29 Filed 09/11/13 Page 3 of 9




DTPA claim but        deny the motion with respect               to   the remaining

claims.3

   II.     Applicable Law and Analysis

  a. FDCPA Claims


      The Plaintiff alleges that the Defendant violated multiple

provisions of the FDCPA.             The Court will address each in turn,

      i.      15 U.S.C.      5 1692c

      Subject     to exceptions          not pertinent     here,      Section 1692c

states that debt        collectors may not contact a consumer if that

consumer      "notifies      [the]     debt    collector   in    writing    that    the

consumer refuses to pay a debt or that the consumer wishes the

debt collector to cease              further communication with the consumer

. . .•      15 U.S.C.   § 1692c(c).

      The     Plaintiff      asserts    that    he   continued   to     receive   calls

after his email asking the Defendant to stop calling him.                          The

Defendant argues that the email on July 12, 2011 did not request

that all communication cease,             but referred only to phone calls.

Therefore,- the Defendant argues,               Plaintiff's email did not meet

the statutory definition of a request to cease contact.                             The

Defendant does not cite any authority for this interpretation,

and   the    Court,     in   its     independent     research,    has     found   none.

Moreover,      the Defendant does not dispute the Plaintiff's claim


' The Defendant also notes that the Plaintiff failed to appear for his
deposition.        However, the Defendant has not moved for dismissal on
these grounds,      see Fed. R. Civ. P. 37(d).




                                         426
           Case 5:12-cv-01071-HLH Document 29 Filed 09/11/13 Page 4 of 9



that it continued calling him after this email was sent. Because

the Defendant has            failed to establish that no genuine issue of

material fact exists as to whether the July 22, 2011 email was a

request that the Defendant cease contacting the                                    Plaintiff,         the

Court will deny the Defendant's motion for summary judgment with

respect to the § 1692c claim.

       ii.     15 U.S.C.      S§ 1692d and 1692f

       Section       1692d    of        the     FDCPA      prohibits          "any   conduct          the

natural consequence of which is to harass, oppress, or abuse any

person in connection with the collection of a debt."                                          IS U.S.C.

§    1692d.         This   includes           "[clausing          a     telephone        to    ring    or

engaging      any     person       in    telephone             conversation        repeatedly          or

continuously with intent to annoy,                             abuse,    or harass any person

at   the     called    number."               Id.    §    1692d(5).        Section        1962f       also

prohibits debt collectors from using "unfair or unconscionable

means to collect or attempt to collect a                                 debt."      15 U.S.C.           §

1692f.

       In     its    motion,       the         Defendant          does     not     deny        that     it

repeatedly called the Plaintiff, nor does it challenge the call

frequency that Plaintiff alleges.                              Instead,      it argues that the

Plaintiff's          allegations,             even        if     true,       do    not        establish

harassment as a matter of law and are insufficient to support an

inference      of     intent       to     harass.               It    also      argues        that     the

Plaintiff      cannot        establish          that       these        calls     were    unfair        or




                                                    427
          Case 5:12-cv-01071-HLH Document 29 Filed 09/11/13 Page 5 of 9




unconscionable.                  The     Defendant             cites      opinions            from       other

district        courts       that       have       granted        summary       judgment            on these

claims, even when the frequencies of calls equaled or exceeded

the number alleged here.                          See,    e.g.,    Carman v. The CBE Group,

Inc.,    7B2     F.    Supp.        2d       1223,       1229-32,      34-35           (D.     Kan.      2011)

(discussing the split of authority on this topic and granting

summary judgment).                  But here,            the Defendant continued calling

the Plaintiff after receiving his request that the calls cease.

The     court     finds          that,       viewed       in      light        of     the     Defendant's

persistence,          the        frequency          and    number         of        calls     alleged        is

sufficient       to    support           a    reasonable          inference            that        (1)   their

natural consequence                was       to    harass,        oppress,          and/or abuse             the

Plaintiff,       or    (2)       they constituted an unfair or unconscionable

means    to collect          a    debt.           See    15 U.S.C.        §     I692d;        15 U.S.C.        §

1692f;       Bee also Adamcik v.                  Credit Control Servs.,                     832 F.      Supp.

2d    744,     747    (W.D.        Tex.        2011)       (denying        motion            for     judgment

notwithstanding             the     verdict          because        the        evidence            "showed     a

'nature and pattern' of calls from which the jury could properly

infer an intent to annoy,                      abuse,      or harass            [the    plaintiff) .") .

Therefore,       the Court will deny the Defendant's summary judgment

motion with respect                to    the claims asserted under §§                              1692d and

1692f.




                                                    428
          Case 5:12-cv-01071-HLH Document 29              Filed 09/11/13 Page 6 of 9




      b. Texas Debt Collection Act (TDCA)                 claim

        Similar to the          FDCPA,      the TDCA prohibits debt collectors

from "oppress[ing],           harass [ing], or tabus ting]             a person by . . .

causing a         telephone      to    ring        repeatedly     or    continuously,             or

making repeated or continuous telephone calls, with the intent

to harass a person              at    the    called number."             Tex.       Fin.   Code    §

392.302(4).

        The Defendant         relies       on     the same    argument         it made with

regard     to   the     FDCPA,       and    it    asserts    that      the    Plaintiff       has

failed to establish            the    essential element of             intent        to harass.

As the Court has discussed, the frequency of calls combined with

the Defendant's persistence supports an inference of the intent

required by the TDCA.                Therefore, the Court will also deny the

Defendant's motion for summary judgment with respect to the TDCA

claim.

  o. DTPA claims

        The DTPA grants "consumers" a right of action.                             See Tex. bos.

& Com. Code § 17.50(a).              To establish "consumer"             status, a person

(1) must have sought or acquired goods or services by purchase

or lease,       and    (2)    the goods or services,              purchased or leased,

must form the basis of the complaint.                        Cushman v.            GC Services,

LP,     657 'P.       Supp.    2d 834,           842-43   (S.D.     Tex.      2009)        (citing
Burleson State Bank v.               Plunkett,      27 S.w.3d 605,           614    (Tex. App.-

Waco 2000)).            However,      the DTPA does          not    extend to ordinary




                                             429
            Case 5:12-cv-01071-HLH Document 29 Filed 09/11/13 Page 7 of 9



loans, because "money is not ... a 'good' [and]                                     the DTPA's use

of    the     word        *services'      d[oes]        not   include        the        extension         of

credit, or the borrowing of money."                           Id (quoting Riverside Nat'l

Bank v.        Lewis,       603 S.W.2d 169,    175-76       (Tex.     1980));          but   see

Knight v. Int'l Harvester Credit Corp.,                             627 S.w.2d 382,              388-89

(Tex.        1982)    (finding          that     a     bank    customer        qualified             as    a

consumer because he sought financing to purchase a dump truck).

        The Defendant             moves       for summary judgment                 on    the grounds

that the Plaintiff                is not a       "consumer"      under the DTPA,                because

he only received a loan from State Farm Bank.                                 The Plaintiff has

not contested this point,                     and the Court finds that he does not

qualify as a consumer.                        The Defendant         is entitled to summary

judgment with respect to the DTPA claims,

     d. Intrusion Upon Seclusion

        To    establish           a    claim     for     intrusion         upon         seclusion,          a

plaintiff        must        show       that      the    defendant           (1)        intentionally

intruded,        physically              or     otherwise,          upon      the         plaintiff's

solitude, seclusion, or private affairs or concern, and (2) such

intrusion would              be       highly    offensive      to     a    reasonable           person.

Schakosky v.          Client          Services,      Inc.,    634    F.    Supp.         2d    732,       737

(E.D. Tex. 2007)             (citing Valenzuela v. Aquino,                         853 S.W.2d 512,

513 (Tex. 1993)).                 "Collection actions taken in violation of the

law are not               justified,          reasonable,       or    warranted               [and    are]

sufficient           to    support        [a]     jury's      liability            finding       on        [a




                                                 430
          Case 5:12-cv-O1071-HLH Document 29 Filed 09/11/13 Page 8 of 9



plaintiff's]      invasion      of   privacy        cause   of   action."        Household

Credit Servs., Inc. v. Driscol, 989 S.W.2d 72, 84-85 (Tex. App.-

El PaBO 1998, pet. denied)).

     For the same reasons previously discussed,                        the Court finds

that material issues of fact exist as to whether the Defendant's

conduct     was   unreasonable,        unjustified,         or   unwarranted.           The

Court,    therefore,     will deny the Defendant's motion for summary

judgment with respect to the Plaintiff's claim of intrusion on

seclusion.

  e. Other Motions

     The     Plaintiff    has    moved       for    sanctions,     arguing       that   the

Defendant's motion for summary judgment was filed in bad faith.

In its summary judgment              motion,       Defendant     has    also     asked for

fees and costs under 15 U.S.C.               § 1692k(a) (3)       and Tex. Fin. Code §

392.403(c), arguing that the suit was brought in bad faith and

for the purpose of harassment.                 Because the Court has partially

granted and partially denied                 the Defendant's           summary    judgment

motion,    both the motion for sanctions and the motion to .award

fees and costs will be denied.

     It is therefore ORDERED that Defendant's motion for summary

judgment     (Docket No.     20)      be,    and it is hereby,            GRANTED with

respect to the Plaintiff's Deceptive Trade Practices Act claim.




                                            431
          Case 5:12-cv-01071-HLH Document 29 Filed 09/11/13 Page 9 of 9




     It     is   further    ORDERED    that,    in   all    other    respects,

Defendant's motion for summary judgment be,                and it is hereby,

DENIED.


     It is further ORDERED that Plaintiff's motion for sanctions

(Docket No. 22) be, and it is hereby, DENIED.

     It is further ORDERED that Defendant's motion for fees and

costs be, and it is hereby, DENIED.

     SIGNED AND ENTERED this          // -"3ay of September, 2013.


                                      MLL
                                               SE HUDSPETH
                              JENIOR UNI/TED STATES DISTR3          JUDGE




                                      432
                   TAB 9


Court of Appeals' Order dated August 14, 2014
                            jfourtl) Court of Appeals
                                   H>an Antonio, &exas.

                                        August 14, 2014

                                      No. 04-14-00143-CV


                                      Dennis OLIVARES,
                                            Appellant



                                     STATE FARM BANK,
                                          Appellee

                   From the County Court at Law No. 2, Bexar County, Texas
                                     Trial Court No. 370251
                           Honorable Jason Pulliam, Judge Presiding


                                         ORDER

       Appellant filed his brief in this appeal on August 12, 2014. Rule 38.1(g) and (i) of the
Texas Rules of Appellate Procedure requires the statement of facts and arguments sections of an
appellant's brief to contain citations to the record. Appellant's brief does not, however, contain
any such citations. It is therefore ORDERED that appellant's brief is STRICKEN from the
record. Appellant must file an amended brief containing appropriate record citations in the
statement of facts and arguments sections of his brief no later than September 15, 2014.



                                                    Catherinej^tone, ChiefJustice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2014.


             ^     OF Aj&b
                                                    Keith E. Hottle
                                                    Clerk of Court


                             f ^4"